

114 S2680 RS: Mental Health Reform Act of 2016
U.S. Senate
2016-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 437114th CONGRESS2d SessionS. 2680IN THE SENATE OF THE UNITED STATESMarch 15, 2016Mr. Alexander (for himself, Mrs. Murray, Mr. Cassidy, Mr. Murphy, Mr. Vitter, and Mr. Franken) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsApril 26, 2016Reported by Mr. Alexander, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Public Health Service Act to provide comprehensive mental health reform, and for other
			 purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Mental Health Reform Act of 2016.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—Strengthening leadership and accountabilitySec. 101. Improving oversight of mental and substance use disorder programs.Sec. 102. Strengthening leadership of the Substance Abuse and Mental Health Services Administration.Sec. 103. Chief Medical Officer.Sec. 104. Strategic plan.Sec. 105. Biennial report concerning activities and progress.Sec. 106. Authorities of centers for mental health services.Sec. 107. Advisory councils.Sec. 108. Peer review.Sec. 109. Inter-Departmental Serious Mental Illness Coordinating Committee.TITLE II—Ensuring mental and substance use disorder prevention, treatment, and recovery programs keep pace with scienceSec. 201. Encouraging innovation and evidence-based programs.Sec. 202. Promoting access to information on evidence-based programs and practices.Sec. 203. Priority mental health needs of regional and national significance.TITLE III—Supporting State Responses to Mental Health and Substance Use Disorder NeedsSec. 301. Community Mental Health Services Block Grant.Sec. 302. Additional provisions related to the block grants.Sec. 303. Study of distribution of funds under the Substance Abuse Prevention and Treatment Block Grant and the Community Mental Health Services Block Grant.TITLE IV—Promoting access to mental health and substance use disorder careSec. 401. Grants for treatment and recovery for homeless individuals.Sec. 402. Grants for jail diversion programs.Sec. 403. Promoting integration of primary and behavioral health care.Sec. 404. Projects for assistance in transition from homelessness.Sec. 405. National Suicide Prevention Lifeline program.Sec. 406. Connecting individuals and families with care.Sec. 407. Streamlining mental and behavioral health workforce programs.Sec. 408. Reports.Sec. 409. Centers and program repeals.TITLE V—Strengthening mental and substance use disorder care for children and adolescentsSec. 501. Programs for children with serious emotional disturbances.Sec. 502. Telehealth child psychiatry access grants.Sec. 503. Substance use disorder treatment and early intervention services for children and adolescents.Sec. 504. Residential treatment programs for pregnant and parenting women.TITLE VI—Improving patient care and access to mental and substance use disorder benefitsSec. 601. HIPAA clarification.Sec. 602. Identification of model training programs.Sec. 603. Confidentiality of records.Sec. 604. Enhanced compliance with mental health and substance use disorder coverage requirements.Sec. 605. Action plan for enhanced enforcement of mental health and substance use disorder coverage.Sec. 606. Report on investigations regarding parity in mental health and substance use disorder benefits.Sec. 607. GAO study on coverage limitations for individuals with serious mental illness and substance use disorders.Sec. 608. Clarification of existing parity rules. IStrengthening leadership and accountability 101.Improving oversight of mental and substance use disorder programs (a)In generalThe Secretary of Health and Human Services, acting through the Assistant Secretary for Planning and Evaluation (referred to in this section as the Assistant Secretary), shall ensure efficient and effective planning and evaluation of mental and substance use disorder programs and related activities.
 (b)ActivitiesIn carrying out subsection (a), the Assistant Secretary shall— (1)evaluate programs related to mental and substance use disorders, including co-occurring disorders, across agencies and other organizations, as appropriate, including programs related to—
 (A)prevention, intervention, treatment, and recovery support services, including such services for individuals with a serious mental illness or serious emotional disturbance;
 (B)the reduction of homelessness and incarceration among individuals with a mental or substance use disorder; and
 (C)public health and health services; and (2)consult, as appropriate, with the Administrator of the Substance Abuse and Mental Health Services Administration, the Chief Medical Officer of the Substance Abuse and Mental Health Services Administration, established under section 501(g) of the Public Health Service Act (42 U.S.C. 290aa(g)) as amended by section 103, other agencies within the Department of Health and Human Services, and other relevant Federal departments.
 (c)RecommendationsThe Assistant Secretary shall evaluate and provide recommendations to the Substance Abuse and Mental Health Services Administration and other relevant agencies within the Department of Health and Human Services on improving programs and activities based on the evaluation described in subsection (b)(1).
 102.Strengthening leadership of the Substance Abuse and Mental Health Services AdministrationSection 501 of the Public Health Service Act (42 U.S.C. 290aa) is amended— (1)in subsection (b)—
 (A)by striking the heading and inserting Centers; and (B)in the matter preceding paragraph (1), by striking entities and inserting Centers; and
 (2)in subsection (d)— (A)in paragraph (1)—
 (i)by striking agencies each place the term appears and inserting Centers; and (ii)by striking such agency and inserting such Center;
 (B)in paragraph (2)— (i)by striking agencies and inserting Centers;
 (ii)by striking with respect to substance abuse and inserting with respect to substance use disorders; and (iii)by striking and individuals who are substance abusers and inserting and individuals with substance use disorders;
 (C)in paragraph (5), by striking substance abuse and inserting substance use disorder; (D)in paragraph (6)—
 (i)by striking the Centers for Disease Control and inserting the Centers for Disease Control and Prevention,; (ii)by striking HIV or tuberculosis among substance abusers and individuals with mental illness and inserting HIV, hepatitis C, tuberculosis, and other communicable diseases among individuals with mental illness or substance use disorders,; and
 (iii)by inserting or disorders before the semicolon; (E)in paragraph (7), by striking abuse utilizing anti-addiction medications, including methadone and inserting use disorders, including services that utilize drugs or devices approved by the Food and Drug Administration for substance use disorders;
 (F)in paragraph (8)— (i)by striking Agency for Health Care Policy Research and inserting Agency for Healthcare Research and Quality; and
 (ii)by striking treatment and prevention and inserting prevention and treatment; (G)in paragraph (9)—
 (i)by inserting and maintenance after development; (ii)by striking Agency for Health Care Policy Research and inserting Agency for Healthcare Research and Quality; and
 (iii)by striking treatment and prevention and inserting prevention and treatment and appropriately incorporated into programs carried out by the Administration;
 (H)in paragraph (10), by striking abuse and inserting use disorder; (I)by striking paragraph (11) and inserting the following:
						
 (11)work with relevant agencies of the Department of Health and Human Services on integrating mental health promotion and substance use disorder prevention with general health promotion and disease prevention and integrating mental and substance use disorder treatment services with physical health treatment services;;
 (J)in paragraph (13)— (i)in the matter preceding subparagraph (A), by striking this title, assure that and inserting this title, or part B of title XIX, or grant programs otherwise funded by the Administration;
 (ii)in subparagraph (A)— (I)by inserting require that before all grants; and
 (II)by striking and at the end; (iii)by redesignating subparagraph (B) as subparagraph (C);
 (iv)by inserting after subparagraph (A) the following:  (B)ensure that the director of each Center of the Administration consistently documents the application of criteria when awarding grants and the ongoing oversight of grantees after such grants are awarded;;
 (v)in subparagraph (C), as so redesignated— (I)by inserting require that before all grants; and
 (II)by inserting and after the semicolon at the end; and (vi)by adding at the end the following:
							
 (D)inform a State when any funds are awarded through such a grant to any entity within such State;; (K)in paragraph (16)—
 (i)by striking abuse and mental health information and inserting use disorder, including evidence-based and promising best practices for prevention, treatment, and recovery support services for individuals with mental and substance use disorders,;
 (L)in paragraph (17)— (i)by striking substance abuse and inserting mental and substance use disorder; and
 (ii)by striking and at the end; (M)in paragraph (18), by striking the period and inserting a semicolon; and
 (N)by adding at the end the following:  (19)consult with State, local, and tribal governments, nongovernmental entities, and individuals with mental illness, particularly individuals with a serious mental illness and children and adolescents with a serious emotional disturbance, and their family members, with respect to improving community-based and other mental health services;
 (20)collaborate with the Secretary of Defense and the Secretary of Veterans Affairs to improve the provision of mental and substance use disorder services provided by the Department of Defense and the Department of Veterans Affairs to veterans, including through the provision of services using the telehealth capabilities of the Department of Veterans Affairs;
 (21)collaborate with the heads of Federal departments and programs that are members of the United States Interagency Council on Homelessness, particularly the Secretary of Housing and Urban Development, the Secretary of Labor, and the Secretary of Veterans Affairs, and with the heads of other agencies within the Department of Health and Human Services, particularly the Administrator of the Health Resources and Services Administration, the Assistant Secretary for the Administration for Children and Families, and the Administrator of the Centers for Medicare & Medicaid Services, to design national strategies for providing services in supportive housing to assist in ending chronic homelessness and to implement programs that address chronic homelessness; and
 (22)work with States and other stakeholders to develop and support activities to recruit and retain a workforce addressing mental and substance use disorders..
 103.Chief Medical OfficerSection 501 of the Public Health Service Act (42 U.S.C. 290aa), as amended by section 102, is further amended—
 (1)by redesignating subsections (g) through (j) and subsections (k) through (o) as subsections (h) through (k) and subsections (m) through (q), respectively;
 (2)in subsection (e)(3)(C), by striking subsection (k) and inserting subsection (m); (3)in subsection (f)(2)(C)(iii), by striking subsection (k) and inserting subsection (m); and
 (4)by inserting after subsection (f) the following:  (g)Chief medical officer (1)In generalThe Administrator, with the approval of the Secretary, shall appoint a Chief Medical Officer within the Administration.
 (2)Eligible candidatesThe Administrator shall select the Chief Medical Officer from among individuals who— (A)have a doctoral degree in medicine or osteopathic medicine;
 (B)have experience in the provision of mental or substance use disorder services; (C)have experience working with mental or substance use disorder programs; and
 (D)have an understanding of biological, psychosocial, and pharmaceutical treatments of mental or substance use disorders.
 (3)DutiesThe Chief Medical Officer shall— (A)serve as a liaison between the Administration and providers of mental and substance use disorder prevention, treatment, and recovery services;
 (B)assist the Administrator in the evaluation, organization, integration, and coordination of programs operated by the Administration;
 (C)promote evidence-based and promising best practices, including culturally and linguistically appropriate practices, as appropriate, for the prevention, treatment, and recovery of substance use disorders and mental illness, including serious mental illness and serious emotional disturbance; and
 (D)participate in regular strategic planning for the Administration.. 104.Strategic planSection 501 of the Public Health Service Act (42 U.S.C. 290aa), as amended by section 103, is further amended by inserting after subsection (k), as redesignated in section 103, the following:
				
					(l)Strategic plan
 (1)In generalNot later than December 1, 2017, and every 4 years thereafter, the Administrator shall develop and carry out a strategic plan in accordance with this subsection for the planning and operation of programs and grants carried out by the Administration.
 (2)CoordinationIn developing and carrying out the strategic plan under this section, the Administrator shall take into consideration the findings and recommendations of the Assistant Secretary for Planning and Evaluation under section 101 of the Mental Health Reform Act of 2016 and the report of the Inter-Departmental Serious Mental Illness Coordinating Committee under section 109 of such Act.
 (3)Publication of planNot later than December 1, 2017, and every 4 years thereafter, the Administrator shall— (A)submit the strategic plan developed under paragraph (1) to the appropriate committees of Congress; and
 (B)post such plan on the Internet website of the Administration. (4)ContentsThe strategic plan developed under paragraph (1) shall—
 (A)identify strategic priorities, goals, and measurable objectives for mental and substance use disorder activities and programs operated and supported by the Administration;
 (B)identify ways to improve services for individuals with a mental or substance use disorder, including services related to the prevention of, diagnosis of, intervention in, treatment of, and recovery from, mental or substance use disorders, including serious mental illness or serious emotional disturbance, and access to services and supports for individuals with a serious mental illness or serious emotional disturbance;
 (C)ensure that programs provide, as appropriate, access to effective and evidence-based diagnosis, prevention, intervention, treatment, and recovery services, including culturally and linguistically appropriate services, as appropriate, for individuals with a mental or substance use disorder;
 (D)identify opportunities to collaborate with the Health Resources and Services Administration to develop or improve—
 (i)initiatives to encourage individuals to pursue careers (especially in rural and underserved areas and populations) as psychiatrists, psychologists, psychiatric nurse practitioners, physician assistants, clinical social workers, certified peer support specialists, or other licensed or certified mental health professionals, including such professionals specializing in the diagnosis, evaluation, or treatment of individuals with a serious mental illness or serious emotional disturbance; and
 (ii)a strategy to improve the recruitment, training, and retention of a workforce for the treatment of individuals with mental or substance use disorders, or co-occurring disorders; and
 (E)disseminate evidenced-based and promising best practices related to prevention, early intervention, treatment, and recovery services related to mental illness, particularly for individuals with a serious mental illness and children and adolescents with a serious emotional disturbance, and substance use disorders..
			105.Biennial report concerning activities and progress
 (a)In generalSection 501 of the Public Health Service Act (42 U.S.C. 290aa), as amended by section 104, is further amended by amending subsection (m), as redesignated by section 103, to read as follows:
					
 (m)Biennial report concerning activities and progressNot later than December of 2019, and every 2 years thereafter, the Administrator shall prepare and submit to the Committee on Energy and Commerce and the Committee on Appropriations of the House of Representatives and the Committee on Health, Education, Labor, and Pensions and the Committee on Appropriations of the Senate, and post on the Internet website of the Administration, a report containing at a minimum—
 (1)a review of activities conducted or supported by the Administration, including progress toward strategic priorities, goals, and objectives identified in the strategic plan developed under subsection (l);
 (2)an assessment of programs and activities carried out by the Administrator, including the extent to which programs and activities under this title and part B of title XIX meet identified goals and performance measures developed for the respective programs and activities;
 (3)a description of the progress made in addressing gaps in mental and substance use disorder prevention, treatment, and recovery services and improving outcomes by the Administration, including with respect to co-occurring disorders;
 (4)a description of the manner in which the Administration coordinates and partners with other Federal agencies and departments related to mental and substance use disorders, including activities related to—
 (A)the translation of research findings into improved programs, including with respect to how advances in serious mental illness and serious emotional disturbance research have been incorporated into programs;
 (B)the recruitment, training, and retention of a mental and substance use disorder workforce; (C)the integration of mental or substance use disorder services and physical health services;
 (D)homelessness; and (E)veterans;
 (5)a description of the manner in which the Administration promotes coordination by grantees under this title, and part B of title XIX, with State or local agencies; and
 (6)a description of the activities carried out by the Office of Policy, Planning, and Innovation under section 501A with respect to mental and substance use disorders, including—
 (A)the number and a description of grants awarded; (B)the total amount of funding for grants awarded;
 (C)a description of the activities supported through such grants, including outcomes of programs supported; and
 (D)information on how the Office of Policy, Planning, and Innovation is consulting with the Assistant Secretary for Planning and Evaluation, and collaborating with the Center of Substance Abuse Treatment, the Center of Substance Abuse Prevention, and the Center for Mental Health Services to carry out such activities; and
 (7)recommendations made by the Assistant Secretary for Planning and Evaluation to improve programs within the Administration..
 (b)Conforming amendmentSection 508(p) of the Public Health Service Act (42 U.S.C. 290bb–1) is amended by striking section 501(k) and inserting section 501(m). 106.Authorities of centers for mental health servicesSection 520(b) of the Public Health Service Act (42 U.S.C. 290bb–31(b)) is amended—
 (1)by redesignating paragraphs (3) through (15) as paragraphs (4) through (16), respectively; (2)by inserting after paragraph (2) the following:
					
 (3)collaborate with the Director of the National Institute of Mental Health and the Chief Medical Officer, appointed under section 501(g), to ensure that, as appropriate, programs related to the prevention of mental illness and the promotion of mental health are carried out in a manner that reflects the best available science and evidence-based practices, including culturally and linguistically appropriate services, as appropriate;;
 (3)in paragraph (5), as so redesignated, by inserting through programs that reduce risk and promote resiliency before the semicolon; (4)in paragraph (6), as so redesignated, by inserting in collaboration with the Director of the National Institute of Mental Health, before develop;
 (5)in paragraph (8), as so redesignated, by inserting , increase meaningful participation of individuals with mental illness, before and protect the legal; (6)in paragraph (10), as so redesignated, by striking professional and paraprofessional personnel pursuant to section 303 and inserting paraprofessional personnel and health professionals;
 (7)in paragraph (11), as so redesignated, by inserting and tele-mental health, after rural mental health,; (8)in paragraph (12), as so redesignated, by striking establish a clearinghouse for mental health information to assure the widespread dissemination of such information and inserting disseminate mental health information, including evidenced-based practices,;
 (9)in paragraph (15), as so redesignated, by striking and at the end; (10)in paragraph (16), as so redesignated, by striking the period and inserting ; and; and
 (11)by adding at the end the following:  (17)ensure the consistent documentation of the application of criteria when awarding grants and the ongoing oversight of grantees after such grants are awarded..
 107.Advisory councilsSection 502 of the Public Health Service Act (42 U.S.C. 290aa–1) is amended— (1)in subsection (a)(1), in the matter following subparagraph (D), by adding at the end the following: Each such advisory council may also recommend subjects for evaluation under section 101 of the Mental Health Reform Act of 2016 to the Assistant Secretary for Planning and Evaluation; and
 (2)in subsection (b)— (A)in paragraph (2)—
 (i)in subparagraph (E), by striking and after the semicolon; (ii)by redesignating subparagraph (F) as subparagraph (J); and
 (iii)by inserting after subparagraph (E), the following:  (F)the Chief Medical Officer, appointed under section 501(g);
 (G)the Director of the National Institute of Mental Health for the advisory councils appointed under subsections (a)(1)(A) and (a)(1)(D);
 (H)the Director of the National Institute on Drug Abuse for the advisory councils appointed under subsections (a)(1)(A), (a)(1)(B), and (a)(1)(C);
 (I)the Director of the National Institute on Alcohol Abuse and Alcoholism for the advisory councils appointed under subsections (a)(1)(A), (a)(1)(B), and (a)(1)(C); and; and
 (B)in paragraph (3), by adding at the end the following:  (C)Not less than half of the members of the advisory council appointed under subsection (a)(1)(D)—
 (i)shall have— (I)a medical degree;
 (II)a doctoral degree in psychology; or (III)an advanced degree in nursing or social work from an accredited graduate school or be a certified physician assistant; and
 (ii)shall specialize in the mental health field.. 108.Peer reviewSection 504(b) of the Public Health Service Act (42 U.S.C. 290aa–3(b)) is amended by adding at the end the following: In the case of any such peer review group that is reviewing a grant, cooperative agreement, or contract related to mental illness, not less than half of the members of such peer review group shall be licensed and experienced professionals in the prevention, diagnosis, treatment, and recovery of mental illness or substance use disorders and have a medical degree, a doctoral degree in psychology, or an advanced degree in nursing or social work from an accredited program..
			109.Inter-Departmental Serious Mental Illness Coordinating Committee
				(a)Establishment
 (1)In generalNot later than 3 months after the date of enactment of this Act, the Secretary of Health and Human Services, or the designee of the Secretary, shall establish a committee to be known as the Inter-Departmental Serious Mental Illness Coordinating Committee (in this section referred to as the Committee).
 (2)Federal Advisory Committee ActExcept as provided in this section, the provisions of the Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Committee.
 (b)MeetingsThe Committee shall meet not fewer than 2 times each year. (c)ResponsibilitiesNot later than 1 year after the date of enactment of this Act, and 5 years after such date of enactment, the Committee shall submit to Congress a report including—
 (1)a summary of advances in serious mental illness research related to the prevention of, diagnosis of, intervention in, and treatment and recovery of, serious mental illnesses, and advances in access to services and support for individuals with a serious mental illness;
 (2)an evaluation of the impact on public health of Federal programs related to serious mental illness, including measurements of public health outcomes including—
 (A)rates of suicide, suicide attempts, prevalence of serious mental illness and substance use disorders, overdose, overdose deaths, emergency hospitalizations, emergency room boarding, preventable emergency room visits, incarceration, crime, arrest, homelessness, and unemployment;
 (B)increased rates of employment and enrollment in educational and vocational programs; (C)quality of mental and substance use disorder treatment services; or
 (D)any other criteria as may be determined by the Secretary; and (3)specific recommendations for actions that agencies can take to better coordinate the administration of mental health services for people with serious mental illness.
 (d)Committee extensionUpon the submission of the second report under subsection (c), the Secretary shall submit a recommendation to Congress on whether to extend the operation of the Committee.
				(e)Membership
 (1)Federal membersThe Committee shall be composed of the following Federal representatives, or their designee— (A)the Secretary of Health and Human Services, who shall serve as the Chair of the Committee;
 (B)the Administrator of the Substance Abuse and Mental Health Services Administration; (C)the Attorney General of the United States;
 (D)the Secretary of Veterans Affairs; (E)the Secretary of Defense;
 (F)the Secretary of Housing and Urban Development; (G)the Secretary of Education;
 (H)the Secretary of Labor; and (I)the Commissioner of Social Security.
 (2)Non-Federal membersThe Committee shall also include not less than 14 non-Federal public members appointed by the Secretary of Health and Human Services, of which—
 (A)at least 1 member shall be an individual who has received treatment for a diagnosis of a serious mental illness;
 (B)at least 1 member shall be a parent or legal guardian of an individual with a history of serious mental illness;
 (C)at least 1 member shall be a representative of a leading research, advocacy, or service organization for individuals with serious mental illnesses;
 (D)at least 2 members shall be— (i)a licensed psychiatrist with experience treating serious mental illness;
 (ii)a licensed psychologist with experience treating serious mental illness; (iii)a licensed clinical social worker; or
 (iv)a licensed psychiatric nurse, nurse practitioner, or physician assistant with experience treating serious mental illness;
 (E)at least 1 member shall be a licensed mental health professional with a specialty in treating children and adolescents;
 (F)at least 1 member shall be a mental health professional who has research or clinical mental health experience working with minorities;
 (G)at least 1 member shall be a mental health professional who has research or clinical mental health experience working with medically underserved populations;
 (H)at least 1 member shall be a State certified mental health peer specialist; (I)at least 1 member shall be a judge with experience adjudicating cases related to criminal justice or serious mental illness; and
 (J)at least 1 member shall be a law enforcement officer or corrections officer with extensive experience in interfacing with individuals with serious mental illness or in mental health crisis.
 (3)TermsA member of the Committee appointed under subsection (e)(2) shall serve for a term of 3 years, and may be reappointed for one or more additional 3-year terms. Any member appointed to fill a vacancy for an unexpired term shall be appointed for the remainder of such term. A member may serve after the expiration of the member’s term until a successor has been appointed.
 (f)Working groupsIn carrying out its functions, the Committee may establish working groups. Such working groups shall be composed of Committee members, or their designees, and may hold such meetings as are necessary.
 (g)SunsetThe Committee shall terminate on the date that is 6 years after the date on which the Committee is established under subsection (a)(1).
				IIEnsuring mental and substance use disorder prevention, treatment, and recovery programs keep pace
			 with science
 201.Encouraging innovation and evidence-based programsTitle V of the Public Health Service Act (42 U.S.C. 290aa et seq.), as amended by title I, is further amended by inserting after section 501 (42 U.S.C. 290aa) the following:
				
					501A.Office of Policy, Planning, and Innovation
 (a)In generalThere shall be established within the Administration an Office of Policy, Planning, and Innovation (referred to in this section as the Office).
 (b)ResponsibilitiesThe Office shall— (1)continue to carry out the authorities that were in effect for the Office of Policy, Planning, and Innovation as such Office existed prior to the date of enactment of the Mental Health Reform Act of 2016;
 (2)identify, coordinate, and facilitate the implementation of policy changes likely to have a significant impact on mental and substance use disorder services;
 (3)collect, as appropriate, information from grantees under programs operated by the Administration in order to evaluate and disseminate information on evidence-based practices and service delivery models;
 (4)provide leadership in identifying and coordinating policies and programs related to mental health and substance use disorders;
 (5)in consultation with the Assistant Secretary for Planning and Evaluation, as appropriate, periodically review programs and activities relating to the diagnosis or prevention of, or treatment or rehabilitation for, mental illness and substance use disorders, including by—
 (A)identifying any such programs or activities that are duplicative; (B)identifying any such programs or activities that are not evidence-based, effective, or efficient;
 (C)identifying any such programs or activities that have proven to be effective or efficient in improving outcomes or increasing access to evidence-based programs; and
 (D)formulating recommendations for coordinating, eliminating, or improving programs or activities identified under subparagraph (A), (B), or (C), and merging such programs or activities into other successful programs or activities; and
 (6)carry out other activities as deemed necessary to continue to encourage innovation and disseminate evidence-based programs and practices.
							(c)Promoting innovation
 (1)In generalThe Administrator, in coordination with the Office, may award grants to States, local governments, Indian tribes or tribal organizations (as such terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)), educational institutions, and nonprofit organizations to develop evidence-based interventions, including culturally and linguistically appropriate services, as appropriate, for—
 (A)evaluating a model that has been scientifically demonstrated to show promise, but would benefit from further applied development, for—
 (i)enhancing the prevention, diagnosis, intervention, treatment, and recovery of mental illness, serious emotional disturbance, substance use disorders, and co-occurring disorders; or
 (ii)integrating or coordinating physical health services and mental and substance use disorder services; and
 (B)expanding, replicating, or scaling evidence-based programs across a wider area to enhance effective screening, early diagnosis, intervention, and treatment with respect to mental illness, serious mental illness, and serious emotional disturbance, primarily by—
 (i)applying delivery of care, including training staff in effective evidence-based treatment; or (ii)integrating models of care across specialties and jurisdictions.
 (2)ConsultationIn awarding grants under this paragraph, the Administrator shall, as appropriate, consult with the Chief Medical Officer, the advisory councils described in section 502, the National Institute of Mental Health, the National Institute on Drug Abuse, and the National Institute on Alcohol Abuse and Alcoholism.
 (d)Authorization of appropriationsTo carry out the activities under subsection (c), there are authorized to be appropriated such sums as may be necessary for each of fiscal years 2017 through 2021..
			202.Promoting access to information on evidence-based programs and practices
 (a)In generalThe Administrator of the Substance Abuse and Mental Health Services Administration (referred to in this section as the Administrator) may improve access to reliable and valid information on evidence-based programs and practices, including information on the strength of evidence associated with such programs and practices, related to mental and substance use disorders for States, local communities, nonprofit entities, and other stakeholders by posting on the website of the Administration information on evidence-based programs and practices that have been reviewed by the Administrator pursuant to the requirements of this section.
 (b)NoticeIn carrying out subsection (a), the Administrator may establish a period for the submission of applications for evidence-based programs and practices to be posted publicly in accordance with subsection (a). In establishing such application period, the Administrator shall provide for the public notice of such application period in the Federal Register. Such notice may solicit applications for evidence-based practices and programs to address gaps identified by the Assistant Secretary for Planning and Evaluation of the Department of Health and Human Services in the evaluation and recommendations under section 101 or priorities identified in the strategic plan established under section 501(l) of the Public Health Service Act (42 U.S.C. 290aa).
 (c)RequirementsThe Administrator may establish minimum requirements for applications referred to under this section, including applications related to the submission of research and evaluation.
 (d)Review and ratingThe Administrator shall review applications prior to public posting, and may prioritize the review of applications for evidenced-based practices and programs that are related to topics included in the notice established under subsection (b). The Administrator may utilize a rating and review system, which may include information on the strength of evidence associated with such programs and practices and a rating of the methodological rigor of the research supporting the application.
 203.Priority mental health needs of regional and national significanceSection 520A of the Public Health Service Act (42 U.S.C. 290bb–32) is amended— (1)in subsection (a)—
 (A)in paragraph (4), by inserting before the period , that may include technical assistance centers; and (B)in the flush sentence following paragraph (4)—
 (i)by inserting , contracts, before or cooperative agreements; and (ii)by striking Indian tribes and tribal organizations and inserting territories, Indian tribes or tribal organizations (as such terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act), health facilities, or programs operated by or pursuant to a contract or grant with the Indian Health Service, or; and
 (2)in subsection (f)— (A)in paragraph (1) by striking the paragraph heading;
 (B)by striking $300,000,000 and all that follows through 2003 and inserting such sums as may be necessary for each of fiscal years 2017 through 2021; and (C)by striking paragraph (2).
					IIISupporting State Responses to Mental Health and Substance Use Disorder Needs
			301.Community Mental Health Services Block Grant
 (a)Formula grantsSection 1911(b) of the Public Health Service Act (42 U.S.C. 300x(b)) is amended— (1)by redesignating paragraphs (1) through (3) as paragraphs (2) through (4), respectively; and
 (2)by inserting before paragraph (2) (as so redesignated), the following:  (1)providing community mental health services for adults with serious mental illness and children with serious emotional disturbances as defined in accordance with section 1912(c);.
 (b)State planSection 1912(b) of the Public Health Service Act (42 U.S.C. 300x–1(b)) is amended— (1)in paragraph (3), by redesignating subparagraphs (A) through (C) as clauses (i) through (iii), respectively, and realigning the margins accordingly;
 (2)by redesignating paragraphs (1) through (5) as subparagraphs (A) through (E), respectively, and realigning the margins accordingly;
 (3)by striking the matter preceding subparagraph (A) (as so redesignated), and inserting the following:
						
 (b)Criteria for planIn accordance with subsection (a), a State shall submit to the Secretary a plan that, at a minimum, includes the following:
 (1)System of careA description of the State’s system of care that contains the following:; (4)by striking subparagraph (A) (as so redesignated), and inserting the following:
						
 (A)Comprehensive community-based health systemsThe plan shall— (i)identify the single State agency to be responsible for the administration of the program under the grant, including any third party who administers mental health services and is responsible for complying with the requirements of this part with respect to the grant;
 (ii)provide for an organized community-based system of care for individuals with mental illness and describe available services and resources in a comprehensive system of care, including services for individuals with co-occurring disorders;
 (iii)include a description of the manner in which the State and local entities will coordinate services to maximize the efficiency, effectiveness, quality, and cost effectiveness of services and programs to produce the best possible outcomes (including health services, rehabilitation services, employment services, housing services, educational services, substance use disorder services, legal services, law enforcement services, social services, child welfare services, medical and dental care services, and other support services to be provided with Federal, State, and local public and private resources) with other agencies to enable individuals receiving services to function outside of inpatient or residential institutions, to the maximum extent of their capabilities, including services to be provided by local school systems under the Individuals with Disabilities Education Act;
 (iv)include a description of how the State promotes evidence-based practices, including those evidence-based programs that address the needs of individuals with early serious mental illness regardless of the age of the individual at onset;
 (v)include a description of case management services; (vi)include a description of activities leading to reduction of hospitalization, arrest, incarceration, or suicide, including through promoting comprehensive, individualized treatment;
 (vii)include a description of activities that seek to engage individuals with serious mental illness in making health care decisions, including activities that enhance communication between individuals, families, and treatment providers;
 (viii)include a description of how the State integrates mental health and primary health care, which may include providing, in the case of individuals with co-occurring mental and substance use disorders, both mental and substance use disorder services in primary care settings or arrangements to provide primary and specialty care services in community-based mental and substance use disorder service settings; and
 (ix)include a description of how the State ensures a smooth transition for children with serious emotion disturbances from the children’s service system to the adult service system.;
 (5)in subparagraph (B) (as so redesignated), by striking to be achieved in the implementation of the system described in paragraph (1) and inserting and outcome measures for programs and services provided under this subpart; (6)in subparagraph (C) (as so redesignated)—
 (A)by striking disturbance in the matter preceding clause (i) (as so redesignated) and all that follows through substance abuse services in clause (i) (as so redesignated) and inserting the following: disturbance (as defined pursuant to subsection (c)), the plan shall provide for a system of integrated social services, educational services, child welfare services, juvenile justice services, law enforcement services, and substance use disorder services;
 (B)by striking Education Act; and inserting Education Act.; and (C)by striking clauses (ii) and (iii) (as so redesignated);
 (7)in subparagraph (D) (as so redesignated), by striking plan described and inserting plan shall describe; (8)in subparagraph (E) (as so redesignated)—
 (A)in the subparagraph heading by striking systems and inserting services; (B)by striking plan describes and all that follows through and provides for and inserting plan shall describe the financial resources available, the existing mental health workforce, and workforce trained in treating individuals with co-occurring mental and substance use disorders, and provides for; and
 (C)by inserting before the period the following: , and the manner in which the State intends to comply with each of the funding agreements in this subpart and subpart III;
 (9)by striking the flush matter at the end; and (10)by adding at the end the following:
						
 (2)Goals and objectivesThe establishment of goals and objectives for the period of the plan, including targets and milestones that are intended to be met, and the activities that will be undertaken to achieve those targets..
 (c)Best practices in clinical care modelsSection 1920 of the Public Health Service Act (42 U.S.C. 300x–9) is amended by adding at the end the following:
					
						(c)Best practices in clinical care models
 (1)In generalExcept as provided in paragraph (2), a State shall expend not less than 5 percent of the amount the State receives for carrying out this section in each fiscal year to support evidence-based programs that address the needs of individuals with early serious mental illness, including psychotic disorders, regardless of the age of the individual at onset.
 (2)State flexibilityIn lieu of expending 5 percent of the amount the State receives under this section in a fiscal year as required under paragraph (1), a State may elect to expend not less than 10 percent of such amount in the succeeding fiscal year..
 (d)Additional provisionsSection 1915(b) of the Public Health Service Act (42 U.S.C. 300x–4(b)) is amended— (1)by redesignating paragraph (1) as subparagraph (A), and realigning the margin accordingly;
 (2)by inserting after the subsection heading the following:  (1)Requirement; (3)by inserting after subparagraph (A) (as so redesignated), the following:
						
 (B)ConditionA State shall be deemed to be in compliance with subparagraph (A) for a fiscal year if State expenditures of the type described in such subparagraph for such fiscal year are at least 97 percent of the average of such State expenditures for the preceding 2-fiscal-year period.;
 (4)by redesignating paragraphs (2) through (4) as paragraphs (3) through (5), respectively; (5)by inserting after paragraph (1), the following:
						
 (2)Future fiscal yearsDeterminations of whether a State has complied with paragraph (1) for each fiscal year shall be based on the State funding level for the preceding 2-fiscal-year period, as required under paragraph (1)(A), without regard to reductions in the actual amount of State expenditures as permitted under paragraph (1)(B) or under a waiver under paragraph (4).;
 (6)in paragraph (3) (as so redesignated), by striking subsection (a) and inserting paragraph (1); (7)in paragraph (4) (as so redesignated)—
 (A)by striking The Secretary and inserting the following:  (A)In generalThe Secretary;
 (B)by striking paragraph (1) if the Secretary and inserting the following: “paragraph (1) in whole or in part, if—  (i)the Secretary;
 (C)by striking State justify the waiver. and inserting State in the fiscal year involved or in the previous fiscal year justify the waiver; or; and (D)by adding at the end the following:
							
 (ii)the State, or any part of the State, has experienced a natural disaster that has received a Presidential Disaster Declaration under section 102 of the Robert T. Stafford Disaster Relief Emergency Assistance Act.
 (B)Date certain for action upon requestThe Secretary shall approve or deny a request for a waiver under subparagraph (A) not later than 120 days after the date on which the request is made.
 (C)Applicability of waiverA waiver provided by the Secretary under subparagraph (A) shall be applicable only to the fiscal year involved.; and
 (8)in paragraph (5) (as so redesignated)— (A)in subparagraph (A)—
 (i)by inserting after the subparagraph designation the following: In general; and (ii)by striking maintained material compliance and insert complied; and
 (B)in subparagraph (B), by inserting after the subparagraph designation the following: Submission of information to the secretary. (e)Application for grantSection 1917(a) of the Public Health Service Act (42 U.S.C. 300x–6(a)) is amended—
 (1)in paragraph (1), by striking 1941 and inserting 1942(a); and (2)in paragraph (5), by striking 1915(b)(3)(B) and inserting 1915(b).
 (f)FundingSection 1920(a) of the Public Health Service Act (42 U.S.C. 300x–9(a)) is amended by striking $450,000,000 and all that follows and inserting such sums as may be necessary for each of fiscal years 2017 through 2021.. 302.Additional provisions related to the block grantsSubpart III of part B of title XIX of the Public Health Service Act (42 U.S.C. 300x–51 et seq.) is amended—
 (1)in section 1953(b) (42 U.S.C. 300x–63(b)), by striking substance abuse and inserting substance use disorder; and (2)by adding at the end the following:
					
 1957.Public health emergenciesIn the case of a public health emergency (as defined in section 319), the Administrator, on a State-by-State basis, may grant an extension or waive application deadlines and compliance with any other requirements of sections 521, 1911, and 1921, and Public Law 99–319 (42 U.S.C. 10801 et seq.) as the circumstances of such emergency reasonably require and for the period of such public health emergency.
 1958.Joint applicationsThe Secretary, acting through the Administrator, shall permit a joint application to be submitted for grants under subpart I and subpart II upon the request of a State. Such application may be jointly reviewed and approved by the Secretary with respect to such subparts, consistent with the purposes and authorized activities of each such grant program. A State submitting such a joint application shall otherwise meet the requirements with respect to each such subpart..
				303.Study of distribution of funds under the Substance Abuse Prevention and Treatment Block Grant and
			 the Community Mental Health Services Block Grant
 (a)In generalThe Secretary of Health and Human Services, acting through the Administrator of the Substance Abuse and Mental Health Services Administration, shall, directly or through a grant or contract, conduct a study to examine whether the funds under the substance abuse prevention and treatment block grant and the community mental health services block grant under title XIX of the Public Health Service Act (42 U.S.C. 300w et seq.) are being distributed to States and territories according to need, and to recommend changes in such distribution if necessary. Such study shall include—
 (1)an analysis of whether the distributions under such block grants accurately reflect the need for the services under the grants in such States and territories;
 (2)an examination of whether the indices used under the formulas for distribution of funds under such block grants are appropriate, and if not, alternatives recommended by the Secretary;
 (3)where recommendations are included under paragraph (2) for the use of different indices, a description of the variables and data sources that should be used to determine the indices;
 (4)an evaluation of the variables and data sources that are being used for each of the indices involved, and whether such variables and data sources accurately represent the need for services, the cost of providing services, and the ability of the States to pay for such services;
 (5)the impact that the minimum allotment provisions under each such block grant have on each State’s final allotment and its effect, if any, on each State’s formula-based allotment;
 (6)recommendations for modifications to the minimum allotment provisions to ensure an appropriate distribution of funds; and
 (7)any other information that the Secretary determines appropriate. (b)ReportNot later than 24 months after the date of enactment of this Act, the Secretary of Health and Human Services shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives, a report containing the findings and recommendations of the study conducted under subsection (a).
				IVPromoting access to mental health and substance use disorder care
 401.Grants for treatment and recovery for homeless individualsSection 506 of the Public Health Service Act (42 U.S.C. 290aa–5) is amended— (1)in subsections (a), by striking substance abuse and inserting substance use disorder;
 (2)in subsection (b)— (A)in paragraphs (1) and (3), by striking substance abuse each place the term appears and inserting substance use disorder; and
 (B)in paragraph (4), by striking substance abuse and inserting a substance use disorder; (3)in subsection (c)—
 (A)in paragraph (1), by striking substance abuse disorder and inserting substance use disorder; and (B)in paragraph (2)—
 (i)in subparagraph (A), by striking substance abuse and inserting a substance use disorder; and (ii)in subparagraph (B), by striking substance abuse and inserting substance use disorder; and
 (4)in subsection (e), by striking , $50,000,000 for fiscal year 2001, and such sums as may be necessary for each of the fiscal years 2002 and 2003 and inserting such sums as may be necessary for each of fiscal years 2017 through 2021.
 402.Grants for jail diversion programsSection 520G of the Public Health Service Act (42 U.S.C. 290bb–38) is amended— (1)by striking substance abuse each place such term appears and inserting substance use disorder;
 (2)in subsection (a)— (A)by striking Indian tribes, and tribal organizations and inserting and Indian tribes and tribal organizations (as such terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)); and
 (B)by inserting or a health facility or program operated by or pursuant to a contract or grant with the Indian Health Service, after entities,;
 (3)in subsection (c)(2)(A)(i), by striking the best known and inserting evidence-based; and (4)in subsection (i), by striking $10,000,000 for fiscal year 2001, and such sums as may be necessary for fiscal years 2002 through 2003 and inserting such sums as may be necessary for each of fiscal years 2017 through 2021.
 403.Promoting integration of primary and behavioral health careSection 520K of the Public Health Service Act (42 U.S.C. 290bb–42) is amended to read as follows:  520K.Integration incentive grants (a)DefinitionsIn this section:
 (1)Eligible entityThe term eligible entity means a State, or other appropriate State agency, in collaboration with one or more qualified community programs as described in section 1913(b)(1).
 (2)Integrated careThe term integrated care means collaboration in merged or transformed practices offering mental and physical health services within the same shared practice space in the same facility.
 (3)Special populationThe term special population means— (A)adults with mental illnesses who have co-occurring primary care conditions or chronic diseases;
 (B)adults with serious mental illnesses who have co-occurring primary care conditions or chronic diseases;
 (C)children and adolescents with serious emotional disturbance with co-occurring primary care conditions or chronic diseases; or
 (D)individuals with substance use disorders. (b)Grants (1)In generalThe Secretary may award grants and cooperative agreements to eligible entities to support the improvement of integrated care for primary care and behavioral health care in accordance with paragraph (2).
 (2)PurposesGrants and cooperative agreements awarded under this section shall be designed to— (A)promote full collaboration in clinical practices between primary and behavioral health care;
 (B)support the improvement of integrated care models for primary care and behavioral health care to improve the overall wellness and physical health status of individuals with serious mental illness or serious emotional disturbance; and
 (C)promote integrated care services related to screening, diagnosis, and treatment of mental illness and co-occurring primary care conditions and chronic diseases.
								(c)Applications
 (1)In generalAn eligible entity desiring a grant or cooperative agreement under this section shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require, including the contents described in paragraph (2).
 (2)ContentsThe contents described in this paragraph are— (A)a description of a plan to achieve fully collaborative agreements to provide services to special populations;
 (B)a document that summarizes the policies, if any, that serve as barriers to the provision of integrated care, and the specific steps, if applicable, that will be taken to address such barriers;
 (C)a description of partnerships or other arrangements with local health care providers to provide services to special populations;
 (D)an agreement and plan to report performance measures necessary to evaluate patient outcomes and to facilitate evaluations across participating projects to the Secretary; and
 (E)a plan for sustainability beyond the grant or cooperative agreement period under subsection (e). (d)Grant amountsThe maximum amount that an eligible entity may receive for a year through a grant or cooperative agreement under this section shall be $2,000,000. In the case of a recipient of funding under this section that is a State, not more than 10 percent of funds awarded under this section may be allocated to State administrative functions, and the remaining amounts shall be allocated to health facilities that provide integrated care.
 (e)DurationA grant or cooperative agreement under this section shall be for a period not to exceed 5 years. (f)Report on program outcomesAn eligible entity receiving a grant or cooperative agreement under this section shall submit an annual report to the Secretary that includes—
 (1)the progress to reduce barriers to integrated care as described in the entity's application under subsection (c); and
 (2)a description of functional outcomes of special populations, including— (A)with respect to individuals with serious mental illness, participation in supportive housing or independent living programs, attendance in social and rehabilitative programs, participation in job training opportunities, satisfactory performance in work settings, attendance at scheduled medical and mental health appointments, and compliance with prescribed medication regimes;
 (B)with respect to individuals with co-occurring mental illness and primary care conditions and chronic diseases, attendance at scheduled medical and mental health appointments, compliance with prescribed medication regimes, and participation in learning opportunities related to improved health and lifestyle practices; and
 (C)with respect to children and adolescents with serious emotional disorders who have co-occurring primary care conditions and chronic diseases, attendance at scheduled medical and mental health appointments, compliance with prescribed medication regimes, and participation in learning opportunities at school and extracurricular activities.
								(g)Technical assistance for primary-Behavioral health care integration
 (1)In generalThe Secretary may provide appropriate information, training, and technical assistance to eligible entities that receive a grant or cooperative agreement under this section, in order to help such entities meet the requirements of this section, including assistance with—
 (A)development and selection of integrated care models; (B)dissemination of evidence-based interventions in integrated care;
 (C)establishment of organizational practices to support operational and administrative success; and (D)other activities, as the Secretary determines appropriate.
 (2)Additional dissemination of technical informationThe information and resources provided by the Secretary under paragraph (1) shall, as appropriate, be made available to States, political subdivisions of States, Indian tribes or tribal organizations (as defined in section 4 of the Indian Self-Determination and Education Assistance Act), outpatient mental health and addiction treatment centers, community mental health centers that meet the criteria under section 1913(c), certified community behavioral health clinics described in section 223 of the Protecting Access to Medicare Act of 2014 (42 U.S.C. 1396a note), primary care organizations such as Federally qualified health centers or rural health clinics as defined in section 1861(aa) of the Social Security Act (42 U.S.C. 1395x(aa)), other community-based organizations, or other entities engaging in integrated care activities, as the Secretary determines appropriate.
 (h)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary for each of fiscal years 2017 through 2021..
			404.Projects for assistance in transition from homelessness
 (a)Formula grants to StatesSection 521 of the Public Health Service Act (42 U.S.C. 290cc–21) is amended by striking each of the fiscal years 1991 through 1994 and inserting fiscal year 2017 and each subsequent fiscal year. (b)Purpose of grantsSection 522 of the Public Health Service Act (42 U.S.C. 290cc–22) is amended—
 (1)in subsection (a)(1)(B), by striking substance abuse and inserting a substance use disorder; (2)in subsection (b)(6), by striking substance abuse and inserting substance use disorder;
 (3)in subsection (c), by striking substance abuse and inserting a substance use disorder; (4)in subsection (e)—
 (A)in paragraph (1), by striking substance abuse and inserting a substance use disorder; and (B)in paragraph (2), by striking substance abuse and inserting substance use disorder; and
 (5)in subsection (h), by striking substance abuse each place such term appears and inserting substance use disorder. (c)Description of intended expenditures of grantSection 527 of the Public Health Service Act (42 U.S.C. 290cc–27) is amended by striking substance abuse each place such term appears and inserting substance use disorder.
 (d)Technical assistanceSection 530 of the Public Health Service Act (42 U.S.C. 290cc–30) is amended by striking through the National Institute of Mental Health, the National Institute of Alcohol Abuse and Alcoholism, and the National Institute on Drug Abuse and inserting acting through the Administrator.
 (e)DefinitionsSection 534(4) of the Public Health Service Act (42 U.S.C. 290cc–34(4)) is amended to read as follows:
					
 (4)Substance use disorder servicesThe term substance use disorder services has the meaning given the term substance abuse services in section 330(h)(5)(C).. (f)FundingSection 535(a) of the Public Health Service Act (42 U.S.C. 290cc–35(a)) is amended by striking $75,000,000 for each of the fiscal years 2001 through 2003 and inserting such sums as may be necessary for each of fiscal years 2017 through 2021.
				(g)Study concerning formula
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Administrator of the Substance Abuse and Mental Health Services Administration (referred to in this section as the Administrator) shall conduct a study concerning the formula used under section 524(a) of the Public Health Service Act (42 U.S.C. 290cc–24(a)) for making allotments to States under section 521 of such Act (42 U.S.C. 290cc–21). Such study shall include an evaluation of quality indicators of need for purposes of revising the formula for determining the amount of each allotment for the fiscal years following the submission of the study.
 (2)ReportThe Administrator shall submit to the appropriate committees of Congress a report concerning the results of the study conducted under paragraph (1).
 405.National suicide prevention lifeline programSubpart 3 of part B of title V of the Public Health Service Act (42 U.S.C. 290bb–31 et seq.) is amended by inserting after section 520E–2 (42 U.S.C. 290bb–36) the following:
				
					520E–3.National Suicide Prevention Lifeline program
 (a)In generalThe Secretary, acting through the Administrator, shall maintain the National Suicide Prevention Lifeline program (referred to in this section as the program), authorized under section 520A and in effect prior to the date of enactment of the Mental Health Reform Act of 2016.
 (b)ActivitiesIn maintaining the program, the activities of the Secretary shall include—
 (1)coordinating a network of crisis centers across the United States for providing suicide prevention and crisis intervention services to individuals seeking help at any time, day or night;
 (2)maintaining a suicide prevention hotline to link callers to local emergency, mental health, and social services resources; and
 (3)consulting with the Secretary of Veterans Affairs to ensure that veterans calling the suicide prevention hotline have access to a specialized veterans’ suicide prevention hotline.
 (c)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary for each of fiscal years 2017 through 2021..
 406.Connecting individuals and families with careSubpart 3 of part B of title V of the Public Health Service Act (42 U.S.C. 290bb–31 et seq.), as amended by section 405, is further amended by inserting after section 520E–3, the following:
				
					520E–4.Treatment referral routing service
 (a)In generalThe Secretary, acting through the Administrator, shall maintain the National Treatment Referral Routing Service (referred to in this section as the Routing Service) to assist individuals and families in locating mental and substance use disorder treatment providers.
 (b)Activities of the SecretaryTo maintain the Routing Service, the activities of the Secretary shall include administering— (1)a nationwide, telephone number providing year-round access to information that is updated on a regular basis regarding local behavioral health providers and community-based organizations in a manner that is confidential, without requiring individuals to identify themselves, is in languages that include at least English and Spanish, and is at no cost to the individual using the Routing Service; and
 (2)an Internet website to provide a searchable, online treatment services locator that includes information on the name, location, contact information, and basic services provided for behavioral health treatment providers and community-based organizations.
 (c)Rule of constructionNothing in this section shall be construed to prevent the Administrator from using any unobligated amounts otherwise made available to the Substance Abuse and Mental Health Services Administration to maintain the Routing Service..
			407.Streamlining mental and behavioral health workforce programs
 (a)In generalPart D of title VII of the Public Health Service Act (42 U.S.C. 294 et seq.) is amended— (1)by striking sections 755 (42 U.S.C. 294e) and 756 (42 U.S.C. 294e–1);
 (2)by redesignating sections 757 and 759 as sections 756 and 757, respectively; and (3)by inserting after section 754 the following:
						
							755.Mental and behavioral health education and training grants
 (a)Grants authorizedThe Secretary may award grants to eligible institutions of higher education to support the recruitment of students for, and education and clinical experience of the students in—
 (1)accredited institutions of higher education or accredited professional training programs that are establishing or expanding internships or other field placement programs in mental health in psychiatry, psychology, school psychology, behavioral pediatrics, psychiatric nursing, social work, school social work, substance use disorder prevention and treatment, marriage and family therapy, occupational therapy, school counseling, or professional counseling, including such internships or programs with a focus on child and adolescent mental health and transitional-age youth;
 (2)accredited doctoral, internship, and post-doctoral residency programs of health service psychology, including clinical psychology, counseling, and school psychology, for the development and implementation of interdisciplinary training of psychology graduate students for providing behavioral and mental health services, including substance use disorder prevention and treatment services, and the development of faculty in health service psychology;
 (3)accredited master’s and doctoral degree programs of social work for the development and implementation of interdisciplinary training of social work graduate students for providing behavioral and mental health services, including substance use disorder prevention and treatment services, and the development of faculty in social work; or
 (4)State-licensed mental health nonprofit and for-profit organizations to enable such organizations to pay for programs for preservice or in-service training in a behavioral health-related paraprofessional field with preference for preservice or in-service training of paraprofessional child and adolescent mental health workers.
 (b)Eligibility requirementsTo be eligible for a grant under this section, an institution of higher education shall demonstrate—
 (1)an ability to recruit and place the students described in subsection (a) in areas with a high need and high demand population;
 (2)that individuals and groups from different racial, ethnic, cultural, geographic, religious, linguistic, and class backgrounds, and different genders and sexual orientations, participate in the programs of the institution;
 (3)knowledge and understanding of the concerns of the individuals and groups described in paragraph (2), especially individuals with mental health symptoms or diagnoses, particularly children and adolescents, and transitional-age youth;
 (4)that any internship or other field placement program assisted through the grant will prioritize cultural and linguistic competency; and
 (5)that the institution of higher education will provide to the Secretary such data, assurances, and information as the Secretary may require.
 (c)Institutional requirementFor grants awarded under paragraphs (2) and (3) of subsection (a), at least 4 of the grant recipients shall be historically black colleges or universities or other minority-serving institutions.
 (d)PriorityIn selecting grant recipients, the Secretary shall give priority to— (1)for grants awarded under paragraphs (1), (2), and (3) of subsection (a), programs that have demonstrated the ability to train psychology and social work professionals to work in integrated care settings; and
 (2)for a grant under subsection (a)(4), programs for paraprofessionals that emphasize the role of the family and the lived experience of the consumer and family-paraprofessional partnerships.
 (e)Report to CongressNot later than 2 years after the date of enactment of the Mental Health Reform Act of 2016, and annually thereafter, the Secretary shall submit to Congress a report on the effectiveness of the grants under this section in—
 (1)providing graduate students support for experiential training (internship or field placement); (2)recruiting of students interested in behavioral health practice;
 (3)developing and implementing interprofessional training and integration within primary care; (4)developing and implementing accredited field placements and internships; and
 (5)collecting data on the number of students trained in mental health and the number of available accredited internships and field placements.
 (f)Authorization of appropriationThere are authorized to be appropriated to carry out this section such sums as may be necessary for each of fiscal years 2017 through 2021..
 (b)Conforming amendmentsThe Public Health Service Act (42 U.S.C. 201 et seq.), as amended by subsection (a), is further amended—
 (1)in section 338A(d)(2)(A) (42 U.S.C. 254l(d)(2)(A)), by striking or under section 758; (2)in section 756(b)(2) (42 U.S.C. 794f(b)(2)), as redesignated by subsection (a), by striking 753(b), and 755(b) and inserting and 753(b); and
 (3)in section 761 (42 U.S.C. 294n)— (A)in subsection (b)(2)(E), by striking 757(d)(3) and inserting 756(d)(3);
 (B)in subsection (d)(2)(B), by striking 757(d)(3) and inserting 756(d)(3); and (C)in subsection (d)(3), by striking 757(d)(4) and inserting 756(d)(4).
						408.Reports
				(a)Report on mental health and substance use treatment in States
 (1)In generalNot later than 18 months after the date of enactment of this Act, and not less than every 2 years thereafter, the Assistant Secretary for Planning and Evaluation of the Department of Health and Human Services, in collaboration with the Administrator of the Substance Abuse and Mental Health Services Administration, the Director of the Agency for Healthcare Research and Quality, and the Director of the National Institutes of Health, shall submit to Congress and make available on the Internet website of the Department a report on mental and substance use disorder treatment in the States, including each of the following:
 (A)A detailed description on how Federal mental and substance use disorder treatment funds are used in each State, including—
 (i)the numbers of individuals with mental illness, serious mental illness, serious emotional disturbance, substance use disorders, or co-occurring disorders who are served using Federal funds; and
 (ii)the types of Federal programs made available to individuals with mental illness, serious mental illness, serious emotional disturbance, substance use disorders, or co-occurring disorders.
 (B)A summary of best practices or evidence-based models in the States, including programs that are cost-effective, provide evidence-based care, increase access to care, integrate physical, psychiatric, psychological, and behavioral medicine, and improve outcomes for individuals with serious mental illness, serious emotional disturbance, or substance use disorders.
 (C)An analysis of outcome measures in each State for individuals with mental illness, serious mental illness, serious emotional disturbance, substance use disorders, or co-occurring disorders, including rates of suicide, suicide attempts, substance abuse, overdose, overdose deaths, positive health outcomes, emergency psychiatric hospitalizations and emergency room boarding, arrests, incarcerations, homelessness, joblessness, employment, and enrollment in educational or vocational programs.
 (D)An analysis of outcomes for different models of outpatient treatment programs for individuals with a serious mental illness or serious emotional disturbance, including—
 (i)rates of keeping treatment appointments and adherence to treatment plans; (ii)participants’ perceived effectiveness of the program;
 (iii)alcohol and drug abuse rates; (iv)incarceration and arrest rates;
 (v)violence against persons or property; (vi)homelessness;
 (vii)total treatment costs for compliance with the program; and (viii)health outcomes.
 (2)DefinitionIn this subsection, the term emergency room boarding means the practice of admitting patients to an emergency department and holding such patients in the emergency department until inpatient psychiatric beds become available.
					(b)Reporting compliance study for community mental health centers
 (1)In generalThe Comptroller General of the United States shall conduct a review and submit to the appropriate committees of Congress a report evaluating the combined paperwork burden of—
 (A)community mental health centers meeting the criteria specified in section 1913(c) of the Public Health Service Act (42 U.S.C. 300x–2(c)), including such centers meeting such criteria as in effect on the day before the date of enactment of this Act; and
 (B)community mental health centers, as defined in section 1861(ff)(3)(B) of the Social Security Act (42 U.S.C. 1395x(ff)(3)(B)).
 (2)ScopeIn preparing the report under paragraph (1), the Comptroller General of the United States shall examine requirements for licensing, certification, service definitions, claims payments, billing codes, and financial auditing that are—
 (A)used by the Office of Management and Budget, the Centers for Medicare & Medicaid Services, the Health Resources and Services Administration, the Substance Abuse and Mental Health Services Administration, the Office of the Inspector General of the Department of Health and Human Services, and State Medicaid agencies; and
 (B)required by the Federal Government for State agencies to utilize in order to make administrative and statutory recommendations to Congress (which recommendations may include a uniform methodology) to reduce the paperwork burden experienced by the centers described in paragraph (1).
						(c)Workforce development report
					(1)Public report
 (A)In generalNot later than 2 years after the date of enactment of this Act, the Administrator of the Substance Abuse and Mental Health Services Administration, in consultation with the Administrator of the Health Resources and Services Administration, shall conduct a study and publicly post on the appropriate Internet website of the Department of Health and Human Services a report on the mental health and substance use disorder workforce in order to inform Federal, State, and local efforts related to workforce enhancement.
 (B)ContentsThe report under this paragraph shall contain— (i)national and State-level projections of the supply and demand of mental health and substance use disorder health workers;
 (ii)an assessment of the mental health and substance use disorder workforce capacity, strengths, and weaknesses as of the date of the report;
 (iii)information on trends within the mental health and substance use disorder provider workforce; and (iv)any additional information determined by the Administrator of the Substance Abuse and Mental Health Services Administration, in consultation with the Administrator of the Health Resources and Services Administration, to be relevant to the mental health and substance use disorder provider workforce.
							(2)Report to congress
 (A)In generalNot later than 3 years after the date of enactment of this Act, the Administrator of the Substance Abuse and Mental Health Services Administration, in consultation with the Administrator of the Health Resources and Services Administration, shall evaluate and report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives on the programs within such Administrations to support the development of the mental health and substance use disorder workforce.
 (B)ContentsThe report under this paragraph shall include— (i)an evaluation of the outcomes of each program described in subparagraph (A), including whether the program met identified goals and performance measures developed for the respective program and activities carried out by the program;
 (ii)an evaluation of how each program, and the programs together, target any workforce weaknesses identified by the report under paragraph (1); and
 (iii)recommendations for improving coordination among programs, and addressing gaps and overlap within programs, including recommendations for Congress, as appropriate.
							(d)Peer-Support specialist programs
 (1)In generalNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study on peer-support specialist programs in selected States that receive funding from the Substance Abuse and Mental Health Services Administration and report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives.
 (2)Contents of studyIn conducting the study under paragraph (1), the Comptroller General of the United States shall examine and identify best practices in the selected States related to training and credential requirements for peer-specialist programs, such as—
 (A)hours of formal work or volunteer experience related to mental and substance use disorders conducted through such programs;
 (B)types of peer support specialist exams required for such programs in the States; (C)codes of ethics used by such programs in the States;
 (D)required or recommended skill sets of such programs in the State; and (E)requirements for continuing education.
 409.Centers and program repealsPart B of title V of the Public Health Service Act (42 U.S.C. 290bb et seq.) is amended by striking the second section 514 (42 U.S.C. 290bb–9), relating to methamphetamine and amphetamine treatment initiatives, and sections 514A, 517, 519A, 519C, 519E, 520D, and 520H (42 U.S.C. 290bb–8, 290bb–23, 290bb–25a, 290bb–25c, 290bb–25e, 290bb–35, and 290bb–39).
			VStrengthening mental and substance use disorder care for children and adolescents
			501.Programs for children with serious emotional disturbances
 (a)Comprehensive community mental health services for children with serious emotional disturbancesSection 561(a)(1) of the Public Health Service Act (42 U.S.C. 290ff(a)(1)) is amended by inserting , which may include efforts to identify and serve children at risk before the period. (b)Requirements with respect to carrying out purpose of grantsSection 562(b) of the Public Health Service Act (42 U.S.C. 290ff–1(b)) is amended by striking will not provide an individual with access to the system if the individual is more than 21 years of age and inserting will provide an individual with access to the system through the age of 21 years.
 (c)Additional provisionsSection 564(f) of the Public Health Service Act (42 U.S.C. 290ff–3(f)) is amended by inserting (and provide a copy to the State involved) after to the Secretary. (d)General provisionsSection 565 of the Public Health Service Act (42 U.S.C. 290ff–4) is amended—
 (1)in subsection (b)(1)— (A)in the matter preceding subparagraph (A), by striking receiving a grant under section 561(a) and inserting , regardless of whether such public entity is receiving a grant under section 561(a); and
 (B)in subparagraph (B), by striking pursuant to and inserting described in; (2)in subsection (d)(1), by striking not more than 21 years of age and inserting through the age of 21 years; and
 (3)in subsection (f)(1), by striking $100,000,000 for fiscal year 2001, and such sums as may be necessary for each of the fiscal years 2002 and 2003 and inserting such sums as may be necessary for each of fiscal years 2017 through 2021.
					502.Telehealth child psychiatry access grants
 (a)DefinitionsIn this subsection: (1)Eligible entityThe term eligible entity means a State, political subdivision of a State, Indian tribe, or tribal organization.
 (2)Indian tribe; tribal organizationThe terms Indian tribe and tribal organization have the meanings given such terms in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
 (3)Pediatric mental health teamsThe term pediatric mental health team means a team of case coordinators, child and adolescent psychiatrists, and a licensed clinical mental health professional, such as a psychologist, social worker, or mental health counselor. Such a team may be regionally based, provided there is access to a pediatric mental health team across the State.
 (4)SecretaryThe term Secretary means the Secretary of Health and Human Services. (b)GrantsThe Secretary, acting through the Administrator of the Health Resources and Services Administration, may award grants to eligible entities that satisfy all requirements under this section to promote behavioral health integration in pediatric primary care by—
 (1)supporting the development of statewide or regional child psychiatry access programs; and (2)supporting the improvement of statewide or regional child psychiatry access programs in existence on the day before the date of enactment of this Act.
 (c)Child psychiatry access program requirementsTo be eligible for support under subsection (b), a child psychiatry access program shall— (1)be a statewide or regional network of pediatric mental health teams that provide support to pediatric primary care sites as an integrated team;
 (2)support and further develop organized State networks of child and adolescent psychiatrists to provide consultative support to pediatric primary care sites;
 (3)conduct an assessment of critical behavioral consultation needs among pediatric providers and such providers’ preferred mechanisms for receiving consultation, training, and technical assistance;
 (4)develop an online database and communication mechanisms, including through telehealth services, to facilitate consultation support to pediatric practices;
 (5)provide rapid statewide or regional clinical telephone consultations when requested between the pediatric mental health teams and pediatric primary care providers;
 (6)conduct training and provide technical assistance to pediatric primary care providers to support the early identification, diagnosis, treatment, and referral of children with behavioral health conditions;
 (7)inform and assist pediatric providers in accessing child psychiatry consultations and in scheduling and conducting technical assistance;
 (8)assist with referrals to specialty care and community and behavioral health resources; and (9)establish mechanisms for measuring and monitoring increased access to child and adolescent psychiatric services by pediatric primary care providers and expanded capacity of pediatric primary care providers to identify, treat, and refer children with mental health problems.
 (d)ApplicationAn eligible entity that desires a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including a plan for the comprehensive evaluation and the performance and outcome evaluation described in subsection (e).
 (e)EvaluationAn eligible entity that receives a grant under this section shall prepare and submit an evaluation to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require, including a comprehensive evaluation of activities carried out with funds received through such grant and a performance and outcome evaluation of such activities.
				(f)Funding
 (1)Federal fundsIn addition to the funding provided through contributions under paragraph (2), the Secretary shall fund the grant program under this section using such sums as may be necessary out of any unobligated amounts made available to carry out section 330I, 330K, or 330L of the Public Health Service Act (42 U.S.C. 254c–14, 254c–16, 254c–18).
 (2)Matching requirementThe Secretary may not award a grant under this section unless the eligible entity desiring the grant agrees, with respect to the costs to be incurred by the eligible entity in carrying out the purpose of the grant described in subsection (b), to make available non-Federal contributions (in cash or in kind) toward such costs in an amount that is not less than 20 percent of Federal funds provided through the grant.
					503.Substance use disorder treatment and early intervention services for children
 and adolescentsThe first section 514 of the Public Health Service Act (42 U.S.C. 290bb–7), relating to substance abuse treatment services for children and adolescents, is amended—
 (1)in the heading, by striking abuse treatment and inserting use disorder treatment and early intervention; (2)by striking subsection (a) and inserting the following:
					
 (a)In generalThe Secretary shall award grants, contracts, or cooperative agreements to public and private nonprofit entities, including Indian tribes or tribal organizations (as such terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)), or health facilities or programs operated by or pursuant to a contract or grant with the Indian Health Service, for the purpose of—
 (1)providing early identification and services to meet the needs of children and adolescents who are at risk of substance use disorders; and
 (2)providing substance use disorder treatment services for children, including children and adolescents with co-occurring mental illness and substance use disorders.;
 (3)in subsection (b)— (A)by striking paragraph (1) and inserting the following:
						
 (1)apply evidence-based and cost-effective methods; (B)in paragraph (2)—
 (i)by striking treatment; and (ii)by inserting substance abuse, after child welfare,;
 (C)in paragraph (3), by striking substance abuse disorders and inserting substance use disorders, including children and adolescents with co-occurring mental illness and substance use disorders,;
 (D)in paragraph (5), by striking treatment; and inserting services; and; (E)in paragraph (6), by striking substance abuse treatment; and and inserting treatment.; and
 (F)by striking paragraph (7); and (4)in subsection (f), by striking $40,000,000 and all that follows through the period and inserting such sums as may be necessary for each of fiscal years 2017 through 2021..
 504.Residential treatment programs for pregnant and parenting womenSection 508 of the Public Health Service Act (42 U.S.C. 290bb–1) is amended— (1)in the section heading, by striking postpartum and inserting parenting;
 (2)in subsection (a)— (A)in the matter preceding paragraph (1)—
 (i)by inserting (referred to in this section as the Director) after Treatment; (ii)by striking grants, and inserting grants, including the grants under subsection (r),;
 (iii)by striking postpartum and inserting parenting; and (iv)by striking for substance abuse and inserting for substance use disorders; and
 (B)in paragraph (1), by inserting or receive outpatient treatment services from after reside in; (3)in subsection (b)(2), by striking the services will be made available to each woman and inserting services will be made available to each woman and child;
 (4)in subsection (c)— (A)in paragraph (1), by striking to the woman of the services and inserting of services for the woman and her child; and
 (B)in paragraph (2)— (i)in subparagraph (A), by striking substance abuse and inserting substance use disorders; and
 (ii)in subparagraph (B), by striking such abuse and inserting such a disorder; (5)in subsection (d)—
 (A)in paragraph (3)(A), by striking maternal substance abuse and inserting a maternal substance use disorder; (B)by amending paragraph (4) to read as follows:
						
 (4)Providing therapeutic, comprehensive child care for children during the periods in which the woman is engaged in therapy or in other necessary health and rehabilitative activities.;
 (C)in paragraphs (9), (10), and (11), by striking women each place such term appears and inserting woman; (D)in paragraph (9), by striking units and inserting unit; and
 (E)in paragraph (11)— (i)in subparagraph (A), by striking their children and inserting any child of such woman;
 (ii)in subparagraph (B), by striking ; and and inserting a semicolon; (iii)in subparagraph (C), by striking the period and inserting ; and; and
 (iv)by adding at the end the following:  (D)family reunification with children in kinship or foster care arrangements, where safe and appropriate.;
 (6)in subsection (e)— (A)in paragraph (1)—
 (i)in the matter preceding subparagraph (A), by striking substance abuse and inserting substance use disorders; and (ii)in subparagraph (B), by striking substance abuse and inserting substance abuse disorders; and
 (B)in paragraph (2)— (i)by striking (A) Subject and inserting the following:
							
 (A)In generalSubject; (ii)in subparagraph (B)—
 (I)by striking (B)(i) In the case and inserting the following:  (B)Waiver of participation agreements (i)In generalIn the case; and
 (II)by striking (ii) A determination and inserting the following:  (ii)DonationsA determination; and
 (iii)by striking (C) With respect and inserting the following:  (C)Nonapplication of certain requirementsWith respect;
 (7)in subsection (g)— (A)by striking who are engaging in substance abuse and inserting who have a substance use disorder; and
 (B)by striking such abuse and inserting such disorder; (8)in subsection (h)(1), by striking postpartum and inserting parenting;
 (9)in subsection (j)— (A)in the matter preceding paragraph (1), by striking to on and inserting to or on; and
 (B)in paragraph (3), by striking Office for and inserting Office of; (10)by amending subsection (m) to read as follows:
					
 (m)Allocation of awardsIn making awards under subsection (a), the Director shall give priority to an applicant that agrees to use the award for a program serving an area that is a rural area, an area designated under section 332 by the Secretary as a health professional shortage area, or an area determined by the Director to have a shortage of family-based substance use disorder treatment options.;
 (11)in subsection (q)— (A)in paragraph (3), by striking funding agreement under subsection (a) and inserting funding agreement; and
 (B)in paragraph (4), by striking substance abuse and inserting a substance use disorder; (12)by redesignating subsection (r) as subsection (s);
 (13)by inserting after subsection (q) the following:  (r)Pilot program for State substance abuse agencies (1)In generalFrom amounts made available under subsection (s), the Director may carry out a pilot program under which the Director makes competitive grants to State substance abuse agencies to—
 (A)enhance flexibility in the use of funds designed to support family-based services for pregnant and parenting women with a primary diagnosis of a substance use disorder, including an opioid use disorder;
 (B)help State substance abuse agencies address identified gaps in services provided to such women along the continuum of care, including services provided to women in nonresidential based settings; and
 (C)promote a coordinated, effective, and efficient State system managed by State substance abuse agencies by encouraging new approaches and models of service delivery that are evidence-based.
 (2)RequirementsNotwithstanding any other provisions of this section, in carrying out the pilot program under this subsection, the Director—
 (A)shall require a State substance abuse agency to submit to the Director an application, in such form and manner and containing such information as specified by the Director, to be eligible to receive a grant under the program;
 (B)shall identify, based on applications submitted under subparagraph (A), State substance abuse agencies that are eligible for such grants;
 (C)shall require services proposed to be furnished through such a grant to support family-based treatment and other services for pregnant and parenting women with a primary diagnosis of a substance use disorder, including an opioid use disorder;
 (D)shall not require that services furnished through such a grant be provided solely to women that reside in facilities;
 (E)shall not require that grant recipients under the program make available all services described in subsection (d); and
 (F)may waive the requirements of subsection (f), depending on the circumstances of the grantee. (3)Required services (A)In generalThe Director shall specify minimum services required to be made available to eligible women through a grant awarded under the pilot program under this subsection. Notwithstanding any other provision of this section, such minimum services—
 (i)shall include the requirements described in subsection (c); (ii)may include any of the services described in subsection (d);
 (iii)may include other services, as appropriate; and (iv)shall be based on the recommendations submitted under subparagraph (B).
 (B)Stakeholder inputThe Director shall consider recommendations from stakeholders, including State substance abuse agencies, health care providers, persons in recovery from substance a substance use disorder, and other appropriate individuals, for the minimum services described in subparagraph (A).
								(4)Evaluation and report to Congress
 (A)EvaluationsOut of amounts made available to the Center for Behavioral Health Statistics and Quality, the Director of the Center for Behavioral Health Statistics and Quality, in cooperation with the Director of the Center for Substance Abuse Treatment and the recipients of grants under this subsection, shall conduct an evaluation of the pilot program, beginning one year after the date on which a grant is first awarded under this subsection.
								(B)Reports
 (i)In generalNot later than 120 days after the completion of the evaluation under subparagraph (A), the Director of the Center for Behavioral Health Statistics and Quality, in coordination with the Director of the Center for Substance Abuse Treatment, shall submit to the relevant Committees of the Senate and the House of Representatives a report on such evaluation.
 (ii)ContentsThe report to Congress under clause (i) shall include, at a minimum, outcomes information from the pilot program under this section, including any resulting reductions in the use of alcohol and other drugs, engagement in treatment services, retention in the appropriate level and duration of services, increased access to the use of drugs approved by the Food and Drug Administration for the treatment of substance use disorders in combination with counseling, and other appropriate measures.
 (5)State substance abuse agencies definedFor purposes of this subsection, the term State substance abuse agency means, with respect to a State, the agency in such State that manages the block grant for prevention and treatment of substance use disorders under subpart II of part B of title XIX with respect to the State.; and
 (14)in subsection (s), as so redesignated, by striking such sums as may be necessary to fiscal years 2001 through 2003. and inserting such sums as may be necessary for each of fiscal years 2017 through 2021. Of the amounts made available for a fiscal year pursuant to the previous sentence, not more than 25 percent of such amounts shall be made available for such fiscal year to carry out subsection (r)..
				VIImproving patient care and access to mental and substance use disorder benefits
			601.HIPAA clarification
 (a)In generalThe Secretary of Health and Human Services, acting through the Director of the Office for Civil Rights, shall ensure that providers, professionals, patients and their families, and others involved in mental or substance use disorder treatment or care have adequate, accessible, and easily comprehensible resources relating to appropriate uses and disclosures of protected health information under the regulations promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2 note), including resources to clarify permitted uses and disclosures of such information that—
 (1)require the patient’s consent; (2)require providing the patient with an opportunity to object;
 (3)are based on the exercise of professional judgment regarding whether the patient would object when the opportunity to object cannot practicably be provided because of the patient's incapacity or an emergency treatment circumstance; and
 (4)are determined, based on the exercise of professional judgment, to be in the best interest of the patient when the patient is not present or otherwise incapacitated.
 (b)ConsiderationsIn carrying out subsection (a), the Secretary of Health and Human Services shall consider actual and perceived barriers to the ability of family members to assist in the treatment of patients with a serious mental illness.
				602.Identification of model training programs
 (a)Programs and materialsNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services (in this section referred to as the Secretary), in consultation with appropriate experts, shall identify or, in the case that none exist, recognize private or public entities to develop—
 (1)model programs and materials for training health care providers (including physicians, emergency medical personnel, psychiatrists, psychologists, counselors, therapists, behavioral health facilities and clinics, care managers, and hospitals, including individuals such as a general counsel or regulatory compliance staff who are responsible for establishing provider privacy policies) regarding the permitted uses and disclosures, consistent with the standards governing the privacy and security of individually identifiable health information pursuant to regulations promulgated by the Secretary under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2 note) and part C of title XI of the Social Security Act (42 U.S.C. 1320d et seq.), of the protected health information of patients seeking or undergoing mental health or substance use disorder treatment or care; and
 (2)model programs and materials for training patients and their families regarding their rights to protect and obtain information under the standards described in paragraph (1).
 (b)Periodic updatesThe Secretary shall— (1)periodically review, evaluate, and update the model programs and materials identified under subsection (a); and
 (2)disseminate the updated model programs and materials. (c)CoordinationThe Secretary shall carry out this section in coordination with the Director of the Office for Civil Rights, the Assistant Secretary for Planning and Evaluation, the Administrator of the Substance Abuse and Mental Health Services Administration, the Administrator of the Health Resources and Services Administration, and the heads of other relevant agencies within the Department of Health and Human Services.
 (d)Input of certain entitiesIn identifying the model programs and materials under subsections (a) and (b), the Secretary shall solicit input from key stakeholders, including relevant national, State, and local associations, medical societies licensing boards, providers of mental and substance use disorder treatment and care, and organizations representing patients and consumers.
 603.Confidentiality of recordsNot later than 1 year after the date on which the Secretary of Health and Human Services first finalizes the regulations updating part 2 of title 42, Code of Federal Regulations (relating to confidentiality of alcohol and drug abuse patient records), after the date of enactment of this Act, the Secretary shall convene relevant stakeholders to determine the impact of such regulations on patient care, health outcomes, and patient privacy.
			604.Enhanced compliance with mental health and substance use disorder coverage requirements
 (a)GuidanceSection 2726(a) of the Public Health Service Act (42 U.S.C. 300gg–26(a)) is amended by adding at the end the following:
					
						(6)Additional guidance
 (A)In generalNot later than 1 year after the date of enactment of the Mental Health Reform Act of 2016, the Secretary, in coordination with the Secretary of Labor and the Secretary of the Treasury, shall issue guidance to group health plans and health insurance issuers offering group or individual health insurance coverage to assist such plans and issuers in satisfying the requirements of this section.
							(B)Disclosure
 (i)Guidance for plans and issuersThe guidance issued under this paragraph shall include specific examples of methods that group health plans and health insurance issuers offering group or individual health insurance coverage may use for disclosing information to demonstrate compliance with the requirements under this section (and any regulations promulgated pursuant to this section), including methods for complying with requirements for nonquantitative treatment limitations.
 (ii)Documents for participants, beneficiaries, or contracting providersThe guidance issued under this paragraph may include examples of standardized methods that group health plans and health insurance issuers offering group or individual health insurance coverage may use to provide any participant, beneficiary, or contracting provider, upon request, with documents containing coverage information that the health plans or issuers are required, by this section or any other provision of law, to disclose to such participants, beneficiaries, or contracting providers, including—
 (I)information, including information that is comparative in nature, on nonquantitative treatment limitations for both medical and surgical benefits and mental health and substance use disorder benefits;
 (II)information, including information that is comparative in nature, about the processes, strategies, evidentiary standards, and other factors used to apply nonquantitative treatment limitations for both medical and surgical benefits and mental health and substance use disorder benefits, including how such limitations are applied to mental health or substance use disorder benefits; and
 (III)information, including information that is comparative in nature, about how nonquantitative treatment limitations are applied to medical and surgical benefits relative to how such limitations are applied to mental health or substance use disorder benefits.
 (C)Nonquantitative treatment limitationsThe guidance issued under this paragraph shall include information that group health plans and health insurance issuers offering group or individual health insurance coverage may use to comply with requirements for nonquantitative treatment limitations under this section, including—
 (i)examples of appropriate types of nonquantitative treatment limitations on mental health and substance use disorder benefits that comply or do not comply with this section, including—
 (I)medical management standards that limit or exclude benefits based on medical necessity, medical appropriateness, or whether a treatment is experimental or investigative;
 (II)limitations with respect to prescription drug formulary design; and (III)use of fail-first or step therapy protocols;
 (ii)examples of network admission standards and individual provider reimbursement rates, as such standards and rates apply to network adequacy, that comply or do not comply with this section;
 (iii)examples of sources of information that may serve as evidentiary standards for the purpose of determining compliance or noncompliance with applicable nonquantitative treatment limitation requirements;
 (iv)examples of specific factors that may be used by such plans or issuers in performing a nonquantitative treatment limitation analysis;
 (v)examples of specific evidentiary standards that may be used by such plans or issuers to evaluate the specific factors described in clause (iv);
 (vi)examples of how a lack of clinical evidence may be taken into consideration by such plans or issuers in the case of experimental treatment exclusions;
 (vii)examples of how specific evidentiary standards may be applied to each service category or classification of benefits;
 (viii)examples of new mental health or substance use disorder treatments that comply or do not comply with this section, such as evidence-based early intervention programs for individuals with a serious mental illness and types of medical management techniques that have been determined to meet or fail to meet requirements for nonquantitative treatment limitations;
 (ix)examples of coverage determinations that comply or do not comply with this section and for which there is an indirect relationship between the covered mental health or substance use disorder benefit and a traditional covered medical and surgical benefit, such as residential treatment or hospitalizations involving involuntary commitment;
 (x)examples of how nonquantitative treatment limitations and their application, determinations that treatments are no longer medically necessary, and efforts to terminate or reduce care may be resolved in a manner that is least burdensome to the patient and provides for continuity of patient care; and
 (xi)additional examples of coverage of mental health and substance use disorder benefits that comply or do not comply with this section, including cases in which restrictions based on geographic locations, facility type, provider specialty, or other criteria limit the scope or duration of benefits.
 (D)Public commentPrior to issuing any final guidance under this section, the Secretary shall provide a public comment period of not less than 60 days during which any member of the public may provide comments on a draft of the guidance..
				(b)Improving compliance
 (1)In generalIn the case of a group health plan or health insurance issuer offering health insurance coverage in the group or individual market with respect to which there are at least 5 findings of noncompliance with section 2726 of the Public Health Service Act (42 U.S.C. 300gg–26), section 712 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1185a), or section 9812 of the Internal Revenue Code, the appropriate Secretary shall audit plan documents for such health plan or issuer in the following plan year in order to help improve compliance with such section.
 (2)Rule of constructionNothing in this subsection shall be construed to limit the authority, as in effect on the day before the date of enactment of this Act, of the Secretary of Health and Human Services, the Secretary of Labor, or the Secretary of the Treasury to audit documents of health plans or health insurance issuers.
					605.Action plan for enhanced enforcement of mental health and substance use disorder coverage
				(a)Public meeting
 (1)In generalNot later than 6 months after the date of enactment of this Act, the Secretary of Health and Human Services shall convene a public meeting of stakeholders described in paragraph (2) to produce an action plan for improved Federal and State coordination related to the enforcement of mental health parity and addiction equity requirements.
 (2)StakeholdersThe stakeholders described in this paragraph shall include each of the following: (A)The Federal Government, including representatives from—
 (i)the Department of Health and Human Services; (ii)the Department of the Treasury;
 (iii)the Department of Labor; and (iv)the Department of Justice.
 (B)State governments, including— (i)State health insurance commissioners;
 (ii)appropriate State agencies, including agencies on public health or mental health; and (iii)State attorneys general or other representatives of State entities involved in the enforcement of mental health parity laws.
 (C)Representatives from key stakeholder groups, including— (i)the National Association of Insurance Commissioners;
 (ii)health insurance providers; (iii)providers of mental health and substance use disorder treatment;
 (iv)employers; and (v)patients or their advocates.
 (b)Action planNot later than 6 months after the public meeting under subsection (a), the Secretary of Health and Human Services shall finalize the action plan described in such subsection and make it plainly available on the Internet website of the Department of Health and Human Services.
 (c)ContentThe action plan under this section shall— (1)reflect the input of the stakeholders invited to the public meeting under subsection (a);
 (2)identify specific strategic objectives regarding how the various Federal and State agencies charged with enforcement of mental health parity and addiction equity requirements will collaborate to improve enforcement of such requirements;
 (3)provide a timeline for when such objectives shall be met; and (4)provide specific examples of how such objectives may be met, which may include—
 (A)providing common educational information and documents to patients about their rights under Federal or State mental health parity and addiction equity requirements;
 (B)facilitating the centralized collection of, monitoring of, and response to patient complaints or inquiries relating to Federal or State mental health parity and addiction equity requirements, which may be through the development and administration of a single, toll-free telephone number and an Internet website portal;
 (C)Federal and State law enforcement agencies entering into memoranda of understanding to better coordinate enforcement responsibilities and information sharing, including whether such agencies should make the results of enforcement actions related to mental health parity and addiction equity requirements publicly available; and
 (D)recommendations to the Secretary and Congress regarding the need for additional legal authority to improve enforcement of mental health parity and addiction equity requirements, including requirements for nonquantitative treatment limitations and the extent and frequency of how such limitations are applied both to medical and surgical benefits and to mental health and substance use disorder benefits.
						606.Report on investigations regarding parity in mental health and substance use disorder benefits
 (a)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter for the subsequent 5 years, the Administrator of the Centers for Medicare & Medicaid Services, in collaboration with the Assistant Secretary of Labor of the Employee Benefits Security Administration and the Secretary of the Treasury, shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate a report summarizing the results of all closed Federal investigations completed during the preceding 12-month period with findings of any serious violation regarding compliance with parity in mental health and substance use disorder benefits, including benefits provided to persons with a serious mental illness or a substance use disorder, under section 2726 of the Public Health Service Act (42 U.S.C. 300gg–26), section 712 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1185a), and section 9812 of the Internal Revenue Code of 1986.
 (b)ContentsSubject to subsection (c), a report under subsection (a) shall, with respect to investigations described in such subsection, include each of the following:
 (1)The number of open or closed Federal investigations conducted during the covered reporting period. (2)Each benefit classification examined by any such investigation conducted during the covered reporting period.
 (3)Each subject matter, including compliance with requirements for quantitative and nonquantitative treatment limitations, of any such investigation conducted during the covered reporting period.
 (4)A summary of the basis of the final decision rendered for each closed investigation conducted during the covered reporting period that resulted in a finding of a serious violation.
 (c)LimitationAny individually identifiable information shall be excluded from reports under subsection (a) consistent with protections under the health privacy and security rules promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2 note).
				607.GAO study on coverage limitations for individuals with serious mental illness and substance use
 disordersNot later than 3 years after the date of enactment of this Act, the Comptroller General of the United States, in consultation with the Secretary of Health and Human Services, the Secretary of Labor, and the Secretary of the Treasury, shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate a report detailing the extent to which group health plans or health insurance issuers offering group or individual health insurance coverage that provides both medical and surgical benefits and mental health or substance use disorder benefits, and medicaid managed care organizations with a contract under section 1903(m) of the Social Security Act (42 U.S.C. 1396b(m)), comply with section 2726 of the Public Health Service Act (42 U.S.C. 300gg–26), section 712 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1185a), and section 9812 of the Internal Revenue Code of 1986, including—
 (1)how nonquantitative treatment limitations, including medical necessity criteria, of such plans or issuers comply with such sections;
 (2)how the responsible Federal departments and agencies ensure that such plans or issuers comply with such sections, including an assessment of how the Secretary of Health and Human Services has used its authority to conduct audits of such plans to ensure compliance;
 (3)a review of how the various Federal and State agencies responsible for enforcing mental health parity requirements have improved enforcement of such requirements in accordance with the objectives and timeline described in the action plan under section 605; and
 (4)recommendations for how additional enforcement, education, and coordination activities by responsible Federal and State departments and agencies could better ensure compliance with such sections, including recommendations regarding the need for additional legal authority.
 608.Clarification of existing parity rulesIf a group health plan or a health insurance issuer offering group or individual health insurance coverage provides coverage for eating disorder benefits including, but not limited to, residential treatment, such group health plan or health insurance issuer shall provide such benefits consistent with the requirements of section 2726 of the Public Health Service Act (42 U.S.C. 300gg–26), section 712 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1185a), and section 9812 of the Internal Revenue Code of 1986.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Mental Health Reform Act of 2016.
 (b)Table of contentsThe table of contents for this Act is as follows: Sec. 1. Short title; table of contents. TITLE I—Strengthening leadership and accountability Sec. 101. Improving oversight of mental and substance use disorder programs. Sec. 102. Strengthening leadership of the Substance Abuse and Mental Health Services Administration. Sec. 103. Chief medical officer. Sec. 104. Strategic plan. Sec. 105. Biennial report concerning activities and progress. Sec. 106. Authorities of centers for mental health services, substance abuse prevention, and substance abuse treatment. Sec. 107. Advisory councils. Sec. 108. Peer review. Sec. 109. Inter-departmental Serious Mental Illness Coordinating Committee. Sec. 110. GAO study. TITLE II—Ensuring mental and substance use disorder prevention, treatment, and recovery programs keep pace with science Sec. 201. Encouraging innovation and evidence-based programs. Sec. 202. Promoting access to information on evidence-based programs and practices. Sec. 203. Priority mental health needs of regional and national significance. Sec. 204. Substance use disorder treatment needs of regional and national significance. Sec. 205. Priority substance use disorder prevention needs of regional and national significance. TITLE III—Supporting State Responses to Mental Health and Substance Use Disorder Needs Sec. 301. Community Mental Health Services Block Grant. Sec. 302. Block Grant for Prevention and Treatment of Substance Use Disorders. Sec. 303. Additional provisions related to the block grants. Sec. 304. Study of distribution of funds under the substance use disorder prevention and treatment block grant and the community mental health services block grant. Sec. 305. Helping States and local communities address emerging drug issues. TITLE IV—Promoting access to mental health and substance use disorder care Sec. 401. Grants for treatment and recovery for homeless individuals. Sec. 402. Grants for jail diversion programs. Sec. 403. Promoting integration of primary and behavioral health care. Sec. 404. Projects for assistance in transition from homelessness. Sec. 405. National suicide prevention lifeline program. Sec. 406. Connecting individuals and families with care. Sec. 407. Mental and behavioral health education and training grants. Sec. 408. Information and awareness on eating disorders. Sec. 409. Education and training on eating disorders. Sec. 410. Strengthening community crisis response systems. Sec. 411. Strengthening the mental and substance use disorder workforce. Sec. 412. Reports. Sec. 413. Center and program repeals. Sec. 414. Minority fellowship program. TITLE V—Strengthening mental and substance use disorder care for women, children, and adolescents Sec. 501. Programs for children with serious emotional disturbances. Sec. 502. Telehealth child psychiatry access grants. Sec. 503. Substance use disorder treatment and early intervention services for children and adolescents. Sec. 504. Residential treatment programs for pregnant and parenting women. Sec. 505. Screening and treatment for maternal depression. Sec. 506. Infant and early childhood prevention, intervention and treatment. TITLE VI—Improving patient care and access to mental and substance use disorder benefits Sec. 601. HIPAA clarification. Sec. 602. Identification of model training programs. Sec. 603. Confidentiality of records. Sec. 604. Clarification of existing parity rules. Sec. 605. Enhanced compliance with mental health and substance use disorder coverage requirements. Sec. 606. Action plan for enhanced enforcement of mental health and substance use disorder coverage. Sec. 607. Report on investigations regarding parity in mental health and substance use disorder benefits. Sec. 608. GAO study on parity in mental health and substance use disorder benefits. TITLE VII—Mental health awareness and improvement Sec. 701. Short title. Sec. 702. Garrett Lee Smith Memorial Act reauthorization. Sec. 703. Mental health awareness training grants. Sec. 704. Children's recovery from trauma. Sec. 705. Assessing barriers to behavioral health integration. Sec. 706. Increasing education and awareness of treatments for opioid use disorders. Sec. 707. Examining mental health care for children. Sec. 708. Evidence based practices for older adults. Sec. 709. National violent death reporting system. Sec. 710. GAO study on Virginia Tech recommendations. Sec. 711. Performance metrics. TITLE VIII—Prevention and treatment of opioid use disorder Sec. 801. FDA opioid action plan. Sec. 802. Disclosure of information to State controlled substance monitoring programs. Sec. 803. GAO report on State prescription drug monitoring programs. Sec. 804. NIH opioid research. Sec. 805. Ensuring provider access to best practices for combating prescription drug overdose. Sec. 806. Partial fill of schedule II prescriptions. TITLE IX—Mental health on campus improvement Sec. 901. Short title. Sec. 902. Findings. Sec. 903. Improving mental and behavioral health on college campuses. Sec. 904. Interagency Working Group on College Mental Health.  IStrengthening leadership and accountability 101.Improving oversight of mental and substance use disorder programs (a)In generalThe Secretary of Health and Human Services, acting through the Assistant Secretary for Planning and Evaluation (referred to in this section as the Assistant Secretary), shall ensure efficient and effective planning and evaluation of mental and substance use disorder programs and related activities.
 (b)ActivitiesIn carrying out subsection (a), the Assistant Secretary shall— (1)evaluate programs related to mental and substance use disorders, including co-occurring disorders, across agencies and other organizations, as appropriate, including programs related to—
 (A)prevention, intervention, treatment, and recovery support services, including such services for individuals with a serious mental illness or serious emotional disturbance;
 (B)the reduction of homelessness and incarceration among individuals with a mental or substance use disorder; and
 (C)public health and health services; (2)consult, as appropriate, with the Administrator of the Substance Abuse and Mental Health Services Administration, the Chief Medical Officer of the Substance Abuse and Mental Health Services Administration established under section 501(g) of the Public Health Service Act (42 U.S.C. 290aa(g)) as amended by section 103, the Behavioral Health Coordinating Council of the Department of Health and Human Services, other agencies within the Department of Health and Human Services, and other relevant Federal departments.
 (c)RecommendationsThe Assistant Secretary shall develop an evaluation strategy that identifies priority programs to be evaluated by the Assistant Secretary and priority programs to be evaluated by other relevant agencies within the Department of Health and Human Services. The Assistant Secretary shall provide recommendations on improving programs and activities based on the evaluation described in subsection (b)(1).
 102.Strengthening leadership of the Substance Abuse and Mental Health Services AdministrationSection 501 of the Public Health Service Act (42 U.S.C. 290aa) is amended— (1)in subsection (b)—
 (A)by striking the heading and inserting Centers; and (B)in the matter preceding paragraph (1), by striking entities and inserting Centers; and
 (2)in subsection (d)— (A)in paragraph (1)—
 (i)by striking agencies each place the term appears and inserting Centers; and (ii)by striking such agency and inserting such Center;
 (B)in paragraph (2)— (i)by striking agencies and inserting Centers;
 (ii)by striking with respect to substance abuse and inserting with respect to substance use disorders; and (iii)by striking and individuals who are substance abusers and inserting and individuals with substance use disorders;
 (C)in paragraph (5), by striking substance abuse and inserting substance use disorder; (D)in paragraph (6)—
 (i)by striking the Centers for Disease Control and inserting the Centers for Disease Control and Prevention,; (ii)by striking HIV or tuberculosis among substance abusers and individuals with mental illness and inserting HIV, hepatitis C, tuberculosis, and other communicable diseases among individuals with mental illness or substance use disorders,; and
 (iii)by inserting or disorders before the semicolon; (E)in paragraph (7), by striking abuse utilizing anti-addiction medications, including methadone and inserting use disorders, including services that utilize drugs or devices approved by the Food and Drug Administration for substance use disorders;
 (F)in paragraph (8)— (i)by striking Agency for Health Care Policy Research and inserting Agency for Healthcare Research and Quality; and
 (ii)by striking treatment and prevention and inserting prevention and treatment; (G)in paragraph (9)—
 (i)by inserting and maintenance after development; (ii)by striking Agency for Health Care Policy Research and inserting Agency for Healthcare Research and Quality;
 (iii)by striking treatment and prevention services and inserting prevention and treatment services and are appropriately incorporated into programs carried out by the Administration;
 (H)in paragraph (10), by striking abuse and inserting use disorder; (I)by striking paragraph (11) and inserting the following:
						
 (11)work with relevant agencies of the Department of Health and Human Services on integrating mental health promotion and substance use disorder prevention with general health promotion and disease prevention and integrating mental and substance use disorder treatment services with physical health treatment services;;
 (J)in paragraph (13)— (i)in the matter preceding subparagraph (A), by striking this title, assure that and inserting this title, or part B of title XIX, or grant programs otherwise funded by the Administration;
 (ii)in subparagraph (A)— (I)by inserting require that before all grants; and
 (II)by striking and at the end; (iii)by redesignating subparagraph (B) as subparagraph (C);
 (iv)by inserting after subparagraph (A) the following:  (B)ensure that the director of each Center of the Administration consistently documents the application of criteria when awarding grants and the ongoing oversight of grantees after such grants are awarded;;
 (v)in subparagraph (C), as so redesignated— (I)by inserting require that before all grants; and
 (II)by inserting and after the semicolon at the end; and (vi)by adding at the end the following:
							
 (D)inform a State when any funds are awarded through such a grant to any entity within such State;; (K)in paragraph (16)—
 (i)by striking abuse and mental health information and inserting use disorder information, including evidence-based and promising best practices for prevention, treatment, and recovery support services for individuals with mental and substance use disorders,;
 (L)in paragraph (17)— (i)by striking substance abuse and inserting mental and substance use disorder; and
 (ii)by striking and at the end; and (M)in paragraph (18), by striking the period and inserting a semicolon; and
 (N)by adding at the end the following:  (19)consult with State, local, and tribal governments, nongovernmental entities, and individuals with mental illness, particularly individuals with a serious mental illness and children and adolescents with a serious emotional disturbance, and their family members, with respect to improving community-based and other mental health services;
 (20)collaborate with the Secretary of Defense and the Secretary of Veterans Affairs to improve the provision of mental and substance use disorder services provided by the Department of Defense and the Department of Veterans Affairs to members of the Armed Forces, veterans, and their families, including through the provision of services using the telehealth capabilities of the Department of Defense and the Department of Veterans Affairs;
 (21)collaborate with the heads of Federal departments and programs that are members of the United States Interagency Council on Homelessness, particularly the Secretary of Housing and Urban Development, the Secretary of Labor, and the Secretary of Veterans Affairs, and with the heads of other agencies within the Department of Health and Human Services, particularly the Administrator of the Health Resources and Services Administration, the Assistant Secretary for the Administration for Children and Families, and the Administrator of the Centers for Medicare & Medicaid Services, to design national strategies for providing services in supportive housing to assist in ending chronic homelessness and to implement programs that address chronic homelessness; and
 (22)work with States and other stakeholders to develop and support activities to recruit and retain a workforce addressing mental and substance use disorders..
 103.Chief medical officerSection 501 of the Public Health Service Act (42 U.S.C. 290aa), as amended by section 102, is further amended—
 (1)by redesignating subsections (g) through (j) and subsections (k) through (o) as subsections (h) through (k) and subsections (m) through (q), respectively;
 (2)in subsection (e)(3)(C), by striking subsection (k) and inserting subsection (m); (3)in subsection (f)(2)(C)(iii), by striking subsection (k) and inserting subsection (m); and
 (4)by inserting after subsection (f) the following:  (g)Chief medical officer (1)In generalThe Administrator, with the approval of the Secretary, shall appoint a Chief Medical Officer within the Administration.
 (2)Eligible candidatesThe Administrator shall select the Chief Medical Officer from among individuals who— (A)have a doctoral degree in medicine or osteopathic medicine;
 (B)have experience in the provision of mental or substance use disorder services; (C)have experience working with mental or substance use disorder programs; and
 (D)have an understanding of biological, psychosocial, and pharmaceutical treatments of mental or substance use disorders.
 (3)DutiesThe Chief Medical Officer shall— (A)serve as a liaison between the Administration and providers of mental and substance use disorder prevention, treatment, and recovery services;
 (B)assist the Administrator in the evaluation, organization, integration, and coordination of programs operated by the Administration;
 (C)promote evidence-based and promising best practices, including culturally and linguistically appropriate practices, as appropriate, for the prevention, treatment, and recovery of mental and substance use disorders, including serious mental illness and serious emotional disturbance; and
 (D)participate in regular strategic planning for the Administration.. 104.Strategic planSection 501 of the Public Health Service Act (42 U.S.C. 290aa), as amended by section 103, is further amended by inserting after subsection (k), as redesignated by such section, the following:
				
					(l)Strategic plan
 (1)In generalNot later than December 1, 2017, and every 4 years thereafter, the Administrator shall develop and carry out a strategic plan in accordance with this subsection for the planning and operation of evidence-based programs and grants carried out by the Administration.
 (2)CoordinationIn developing and carrying out the strategic plan under this section, the Administrator shall take into consideration the findings and recommendations of the Assistant Secretary for Planning and Evaluation under section 101 of the Mental Health Reform Act of 2016 and the report of the Inter-Departmental Serious Mental Illness Coordinating Committee under section 109 of such Act.
 (3)Publication of planNot later than December 1, 2017, and every 4 years thereafter, the Administrator shall— (A)submit the strategic plan developed under paragraph (1) to the appropriate committees of Congress; and
 (B)post such plan on the Internet website of the Administration. (4)ContentsThe strategic plan developed under paragraph (1) shall—
 (A)identify strategic priorities, goals, and measurable objectives for mental and substance use disorder activities and programs operated and supported by the Administration, including priorities to prevent or eliminate the burden of mental illness and substance use disorders;
 (B)identify ways to improve services for individuals with a mental or substance use disorder, including services related to the prevention of, diagnosis of, intervention in, treatment of, and recovery from, mental or substance use disorders, including serious mental illness or serious emotional disturbance, and access to services and supports for individuals with a serious mental illness or serious emotional disturbance;
 (C)ensure that programs provide, as appropriate, access to effective and evidence-based prevention, diagnosis, intervention, treatment, and recovery services, including culturally and linguistically appropriate services, as appropriate, for individuals with a mental or substance use disorder;
 (D)identify opportunities to collaborate with the Health Resources and Services Administration to develop or improve—
 (i)initiatives to encourage individuals to pursue careers (especially in rural and underserved areas and populations) as psychiatrists, psychologists, psychiatric nurse practitioners, physician assistants, clinical social workers, certified peer support specialists, licensed professional counselors, or other licensed or certified mental health professionals, including such professionals specializing in the diagnosis, evaluation, or treatment of individuals with a serious mental illness or serious emotional disturbance; and
 (ii)a strategy to improve the recruitment, training, and retention of a workforce for the treatment of individuals with mental or substance use disorders, or co-occurring disorders;
 (E)identify opportunities to improve collaboration with States, local governments, communities, and Indian tribes and tribal organizations (as such terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act (25. U.S.C. 450b)); and
 (F)disseminate evidence-based and promising best practices related to prevention, diagnosis, early intervention, treatment, and recovery services related to mental illness, particularly for individuals with a serious mental illness and children and adolescents with a serious emotional disturbance, and substance use disorders..
			105.Biennial report concerning activities and progress
 (a)In generalSection 501 of the Public Health Service Act (42 U.S.C. 290aa), as amended by section 104, is further amended by amending subsection (m), as redesignated by section 103, to read as follows:
					
 (m)Biennial report concerning activities and progressNot later than December 1, 2019, and every 2 years thereafter, the Administrator shall prepare and submit to the Committee on Energy and Commerce and the Committee on Appropriations of the House of Representatives and the Committee on Health, Education, Labor, and Pensions and the Committee on Appropriations of the Senate, and post on the Internet website of the Administration, a report containing at a minimum—
 (1)a review of activities conducted or supported by the Administration, including progress toward strategic priorities, goals, and objectives identified in the strategic plan developed under subsection (l);
 (2)an assessment of programs and activities carried out by the Administrator, including the extent to which programs and activities under this title and part B of title XIX meet identified goals and performance measures developed for the respective programs and activities;
 (3)a description of the progress made in addressing gaps in mental and substance use disorder prevention, treatment, and recovery services and improving outcomes by the Administration, including with respect to serious mental illness, serious emotional disturbances, and co-occurring disorders;
 (4)a description of the manner in which the Administration coordinates and partners with other Federal agencies and departments related to mental and substance use disorders, including activities related to—
 (A)the translation of research findings into improved programs, including with respect to how advances in serious mental illness and serious emotional disturbance research have been incorporated into programs;
 (B)the recruitment, training, and retention of a mental and substance use disorder workforce; (C)the integration of mental or substance use disorder services and physical health services;
 (D)homelessness; and (E)veterans;
 (5)a description of the manner in which the Administration promotes coordination by grantees under this title, and part B of title XIX, with State or local agencies; and
 (6)a description of the activities carried out by the Office of Policy, Planning, and Innovation under section 501A with respect to mental and substance use disorders, including—
 (A)the number and a description of grants awarded; (B)the total amount of funding for grants awarded;
 (C)a description of the activities supported through such grants, including outcomes of programs supported; and
 (D)information on how the Office of Policy, Planning, and Innovation is consulting with the Assistant Secretary for Planning and Evaluation and collaborating with the Center of Substance Abuse Treatment, the Center of Substance Abuse Prevention, and the Center for Mental Health Services to carry out such activities; and
 (7)recommendations made by the Assistant Secretary for Planning and Evaluation to improve programs within the Administration..
 (b)Conforming amendmentSection 508(p) of the Public Health Service Act (42 U.S.C. 290bb–1) is amended by striking section 501(k) and inserting section 501(m). 106.Authorities of centers for mental health services, substance abuse prevention, and substance abuse treatment (a)Center for mental health servicesSection 520(b) of the Public Health Service Act (42 U.S.C. 290bb-31(b)) is amended—
 (1)by redesignating paragraphs (3) through (15) as paragraphs (4) through (16), respectively; (2)by inserting after paragraph (2) the following:
						
 (3)collaborate with the Director of the National Institute of Mental Health and the Chief Medical Officer, appointed under section 501(g), to ensure that, as appropriate, programs related to the prevention and treatment of mental illness and the promotion of mental health are carried out in a manner that reflects the best available science and evidence-based practices, including culturally and linguistically appropriate services, as appropriate;;
 (3)in paragraph (5), as so redesignated, by inserting through programs that reduce risk and promote resiliency before the semicolon; (4)in paragraph (6), as so redesignated, by inserting in collaboration with the Director of the National Institute of Mental Health, before develop;
 (5)in paragraph (8), as so redesignated, by inserting , increase meaningful participation of individuals with mental illness, before and protect the legal; (6)in paragraph (10), as so redesignated, by striking professional and paraprofessional personnel pursuant to section 303 and inserting paraprofessional personnel and health professionals;
 (7)in paragraph (11), as so redesignated, by inserting and tele-mental health after rural mental health; (8)in paragraph (12), as so redesignated, by striking establish a clearinghouse for mental health information to assure the widespread dissemination of such information and inserting disseminate mental health information, including evidence-based practices,;
 (9)in paragraph (15), as so redesignated, by striking and at the end; (10)in paragraph (16), as so redesignated, by striking the period and inserting ; and; and
 (11)by adding at the end the following:  (17)ensure the consistent documentation of the application of criteria when awarding grants and the ongoing oversight of grantees after such grants are awarded..
					(b)Director of the center for substance abuse prevention
 (1)In generalSection 515 of the Public Health Service Act (290bb-21) is amended— (A)in the heading, by striking office and inserting center;
 (B)in subsection (a)— (i)by striking an Office and inserting a Center; and
 (ii)by striking The Office and inserting The Prevention Center; and (C)in subsection (b)—
 (i)in paragraph (1), by inserting through the reduction of risk and the promotion of resiliency before the semicolon; (ii)by redesignating paragraphs (3) through (14) as paragraphs (4) through (15), respectively;
 (iii)by inserting after paragraph (2) the following:  (3)collaborate with the Director of the National Institute on Drug Abuse, the Director of the National Institute on Alcohol Abuse and Alcoholism, and States to promote the study, dissemination, and implementation of research findings that will improve the delivery and effectiveness of substance abuse prevention activities;;
 (iv)in paragraph (4), as so redesignated, by striking literature on the adverse effects of cocaine free base (known as crack) and inserting educational information on the effects of drugs abused by individuals, including drugs that are emerging as abused drugs;
 (v)in paragraph (6), as so redesignated— (I)by striking substance abuse counselors and inserting health professionals who provide substance use and abuse prevention and treatment; and
 (II)by striking drug abuse education, prevention, and inserting illicit drug use education and prevention; (vi)by amending paragraph (7), as so redesignated, to read as follows:
								
 (7)in cooperation with the Director of the Centers for Disease Control and Prevention, develop and disseminate educational materials to increase awareness for individuals at greatest risk for substance use disorders in order to prevent the transmission of communicable diseases, such as HIV, hepatitis C, tuberculosis, and other communicable diseases;;
 (vii)in paragraph (9), as so redesignated, by striking to discourage alcohol and drug abuse and inserting that reduce the risk of substance use and promote resiliency; (viii)in paragraph (11), as so redesignated, by striking and after the semicolon;
 (ix)in paragraph (12), as so redesignated, by striking the period and inserting a semicolon; and (x)by adding at the end the following:
								
 (13)ensure the consistent documentation of the application of criteria when awarding grants and the ongoing oversight of grantees after such grants are awarded; and
 (14)assist and support States in preventing illicit drug use, including emerging illicit drug use issues..
 (2)Conforming amendmentSection 517 of the Public Health Service Act (42 U.S.C. 290bb-23) is amended— (A)in subsection (e), by striking Office and inserting Director of the Prevention Center; and
 (B)in subsection (f), by striking Director of the Office and inserting Director of the Prevention Center. (c)Director of the center for substance abuse treatmentSection 507 of the Public Health Service Act (42 U.S.C. 290bb) is amended—
 (1)in subsection (a)— (A)by striking treatment of substance abuse and inserting treatment of substance use disorders; and
 (B)by striking abuse treatment systems and inserting use disorder treatment systems; and (2)in subsection (b)—
 (A)in paragraph (1), by striking abuse and inserting use disorder; (B)in paragraph (3), by striking abuse and inserting use disorder;
 (C)in paragraph (4)— (i)by striking postpartum and inserting parenting; and
 (ii)by striking individuals who abuse drugs and inserting individuals who use drugs; (D)in paragraph (9), by striking carried out by the Director;
 (E)by striking paragraph (10); (F)by redesignating paragraphs (11) through (14) as paragraphs (10) through (13), respectively;
 (G)in paragraph (12), as so redesignated, by striking ; and and inserting a semicolon; and (H)by striking paragraph (13), as so redesignated, and inserting the following:
							
 (13)ensure the consistent documentation of the application of criteria when awarding grants and the ongoing oversight of grantees after such grants are awarded; and
 (14)work with States, providers, and individuals in recovery, and their families, to promote the expansion of recovery support services and systems of care oriented towards recovery..
 107.Advisory councilsSection 502(b) of the Public Health Service Act (42 U.S.C. 290aa–1(b)) is amended— (1)in paragraph (2)—
 (A)in subparagraph (E), by striking and after the semicolon; (B)by redesignating subparagraph (F) as subparagraph (J); and
 (C)by inserting after subparagraph (E), the following:  (F)the Chief Medical Officer, appointed under section 501(g);
 (G)the Director of the National Institute of Mental Health for the advisory councils appointed under subsections (a)(1)(A) and (a)(1)(D);
 (H)the Director of the National Institute on Drug Abuse for the advisory councils appointed under subsections (a)(1)(A), (a)(1)(B), and (a)(1)(C);;
						
 (I)the Director of the National Institute on Alcohol Abuse and Alcoholism for the advisory councils appointed under subsections (a)(1)(A), (a)(1)(B), and (a)(1)(C); and and
 (2)in paragraph (3), by adding at the end the following:  (C)Not less than half of the members of the advisory council appointed under subsection (a)(1)(D)—
 (i)shall— (I)have a medical degree;
 (II)have a doctoral degree in psychology; or (III)have an advanced degree in nursing or social work from an accredited graduate school or be a certified physician assistant; and
 (ii)shall specialize in the mental health field.. 108.Peer reviewSection 504(b) of the Public Health Service Act (42 U.S.C. 290aa–3(b)) is amended by adding at the end the following: In the case of any such peer review group that is reviewing a grant, cooperative agreement, or contract related to mental illness, not less than half of the members of such peer review group shall be licensed and experienced professionals in the prevention, diagnosis, treatment, and recovery of mental or substance use disorders and have a medical degree, a doctoral degree in psychology, or an advanced degree in nursing or social work from an accredited program..
			109.Inter-departmental Serious Mental Illness Coordinating Committee
				(a)Establishment
 (1)In generalNot later than 3 months after the date of enactment of this Act, the Secretary of Health and Human Services, or the designee of the Secretary, shall establish a committee to be known as the Inter-Departmental Serious Mental Illness Coordinating Committee (in this section referred to as the Committee).
 (2)Federal Advisory Committee ActExcept as provided in this section, the provisions of the Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Committee.
 (b)MeetingsThe Committee shall meet not fewer than 2 times each year. (c)ResponsibilitiesNot later than 1 year after the date of enactment of this Act, and 5 years after such date of enactment, the Committee shall submit to Congress a report including—
 (1)a summary of advances in serious mental illness and serious emotional disturbance research related to the prevention of, diagnosis of, intervention in, and treatment and recovery of, serious mental illnesses, serious emotional disturbances, and advances in access to services and support for individuals with a serious mental illness;
 (2)an evaluation of the effect on public health of Federal programs related to serious mental illness, including measurements of public health outcomes including—
 (A)rates of suicide, suicide attempts, prevalence of serious mental illness, serious emotional disturbances, and substance use disorders, overdose, overdose deaths, emergency hospitalizations, emergency room boarding, preventable emergency room visits, incarceration, crime, arrest, homelessness, and unemployment;
 (B)increased rates of employment and enrollment in educational and vocational programs; (C)quality of mental and substance use disorder treatment services; or
 (D)any other criteria as may be determined by the Secretary; and (3)specific recommendations for actions that agencies can take to better coordinate the administration of mental health services for people with serious mental illness or serious emotional disturbances.
 (d)Committee extensionUpon the submission of the second report under subsection (c), the Secretary shall submit a recommendation to Congress on whether to extend the operation of the Committee.
				(e)Membership
 (1)Federal membersThe Committee shall be composed of the following Federal representatives, or their designee— (A)the Secretary of Health and Human Services, who shall serve as the Chair of the Committee;
 (B)the Administrator of the Substance Abuse and Mental Health Services Administration; (C)the Attorney General;
 (D)the Secretary of Veterans Affairs; (E)the Secretary of Defense;
 (F)the Secretary of Housing and Urban Development; (G)the Secretary of Education;
 (H)the Secretary of Labor; and (I)the Commissioner of Social Security.
 (2)Non-Federal membersThe Committee shall also include not less than 14 non-Federal public members appointed by the Secretary of Health and Human Services, of which—
 (A)at least 1 member shall be an individual who has received treatment for a diagnosis of a serious mental illness;
 (B)at least 1 member shall be a parent or legal guardian of an individual with a history of a serious mental illness or serious emotional disturbance;
 (C)at least 1 member shall be a representative of a leading research, advocacy, or service organization for individuals with serious mental illnesses;
 (D)at least 2 members shall be— (i)a licensed psychiatrist with experience treating serious mental illnesses;
 (ii)a licensed psychologist with experience treating serious mental illnesses or serious emotional disturbances;
 (iii)a licensed clinical social worker; or (iv)a licensed psychiatric nurse, nurse practitioner, or physician assistant with experience treating serious mental illnesses and serious emotional disturbances;
 (E)at least 1 member shall be a licensed mental health professional with a specialty in treating children and adolescents with serious emotional disturbances;
 (F)at least 1 member shall be a mental health professional who has research or clinical mental health experience working with minorities;
 (G)at least 1 member shall be a mental health professional who has research or clinical mental health experience working with medically underserved populations;
 (H)at least 1 member shall be a State certified mental health peer specialist; (I)at least 1 member shall be a judge with experience adjudicating cases related to criminal justice or serious mental illness; and
 (J)at least 1 member shall be a law enforcement officer or corrections officer with extensive experience in interfacing with individuals with a serious mental illness or serious emotional disturbance, or in a mental health crisis.
 (3)TermsA member of the Committee appointed under subsection (e)(2) shall serve for a term of 3 years, and may be reappointed for one or more additional 3-year terms. Any member appointed to fill a vacancy for an unexpired term shall be appointed for the remainder of such term. A member may serve after the expiration of the member’s term until a successor has been appointed.
 (f)Working groupsIn carrying out its functions, the Committee may establish working groups. Such working groups shall be composed of Committee members, or their designees, and may hold such meetings as are necessary.
 (g)SunsetThe Committee shall terminate on the date that is 6 years after the date on which the Committee is established under subsection (a)(1).
				110.GAO study
 (a)In generalNot later than 18 months after the date of enactment of this Act, the Comptroller General of the United States, in consultation with the Administrator of the Substance Abuse and Mental Health Services Administration and the Secretary of Health and Human Services, shall conduct an independent evaluation, and submit a report, to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives, on programs funded by allotments made under title I of the Protection and Advocacy for Individuals with Mental Illness Act (42 U.S.C. 10801 et seq.).
 (b)ContentsThe report and evaluation required under subsection (a) shall include— (1)a review of the programs described in such subsection that are carried out by State agencies and such programs that are carried out by private, nonprofit organizations; and
 (2)a review of the compliance of the programs described in subsection (a) with statutory and regulatory responsibilities, such as responsibilities relating to family engagement, investigation of alleged abuse and neglect of persons with mental illness, availability of adequate medical and behavioral health treatment, denial of rights for persons with mental illness, and compliance with the Federal prohibition on lobbying.
					IIEnsuring mental and substance use disorder prevention, treatment, and recovery programs keep pace
			 with science
 201.Encouraging innovation and evidence-based programsTitle V of the Public Health Service Act (42 U.S.C. 290aa et seq.), as amended by title I, is further amended by inserting after section 501 (42 U.S.C. 290aa) the following:
				
					501A.Office of Policy, Planning, and Innovation
 (a)In generalThere shall be established within the Administration an Office of Policy, Planning, and Innovation (referred to in this section as the Office).
 (b)ResponsibilitiesThe Office shall— (1)continue to carry out the authorities that were in effect for the Office of Policy, Planning, and Innovation as such Office existed prior to the date of enactment of the Mental Health Reform Act of 2016;
 (2)identify, coordinate, and facilitate the implementation of policy changes likely to have a significant effect on mental and substance use disorder services;
 (3)collect, as appropriate, information from grantees under programs operated by the Administration in order to evaluate and disseminate information on evidence-based practices, including culturally and linguistically appropriate services, as appropriate, and service delivery models;
 (4)provide leadership in identifying and coordinating policies and programs, including evidence-based programs, related to mental and substance use disorders;
 (5)in consultation with the Assistant Secretary for Planning and Evaluation, as appropriate, periodically review programs and activities relating to the diagnosis or prevention of, or treatment or rehabilitation for, mental illness and substance use disorders, including by—
 (A)identifying any such programs or activities that are duplicative; (B)identifying any such programs or activities that are not evidence-based, effective, or efficient;
 (C)identifying any such programs or activities that have proven to be effective or efficient in improving outcomes or increasing access to evidence-based programs; and
 (D)formulating recommendations for coordinating, eliminating, or improving programs or activities identified under subparagraph (A), (B), or (C), and merging such programs or activities into other successful programs or activities; and
 (6)carry out other activities as deemed necessary to continue to encourage innovation and disseminate evidence-based programs and practices, including programs and practices with scientific merit.
							(c)Promoting innovation
 (1)In generalThe Administrator, in coordination with the Office, may award grants to States, local governments, Indian tribes or tribal organizations (as such terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act (25. U.S.C. 450b)), educational institutions, and nonprofit organizations to develop evidence-based interventions, including culturally and linguistically appropriate services, as appropriate, for—
 (A)evaluating a model that has been scientifically demonstrated to show promise, but would benefit from further applied development, for—
 (i)enhancing the prevention, diagnosis, intervention, treatment, and recovery of mental illness, serious emotional disturbances, substance use disorders, and co-occurring disorders; or
 (ii)integrating or coordinating physical health services and mental and substance use disorder services; and
 (B)expanding, replicating, or scaling evidence-based programs across a wider area to enhance effective screening, early diagnosis, intervention, and treatment with respect to mental illness, serious mental illness, and serious emotional disturbance, primarily by—
 (i)applying delivery of care, including training staff in effective evidence-based treatment; or (ii)integrating models of care across specialties and jurisdictions.
 (2)ConsultationIn awarding grants under this paragraph, the Administrator shall, as appropriate, consult with the Chief Medical Officer, the advisory councils described in section 502, the National Institute of Mental Health, the National Institute on Drug Abuse, and the National Institute on Alcohol Abuse and Alcoholism.
 (d)Authorization of appropriationsTo carry out the activities under subsection (c), there are authorized to be appropriated such sums as may be necessary for each of fiscal years 2017 through 2021..
			202.Promoting access to information on evidence-based programs and practices
 (a)In generalThe Administrator of the Substance Abuse and Mental Health Services Administration (referred to in this section as the Administrator) may improve access to reliable and valid information on evidence-based programs and practices, including information on the strength of evidence associated with such programs and practices, related to mental and substance use disorders for States, local communities, nonprofit entities, and other stakeholders by posting on the website of the Administration information on evidence-based programs and practices that have been reviewed by the Administrator pursuant to the requirements of this section.
 (b)NoticeIn carrying out subsection (a), the Administrator may establish a period for the submission of applications for evidence-based programs and practices to be posted publicly in accordance with subsection (a). In establishing such application period, the Administrator shall provide for the public notice of such application period in the Federal Register. Such notice may solicit applications for evidence-based practices and programs to address gaps identified by the Assistant Secretary for Planning and Evaluation of the Department of Health and Human Services in the evaluation and recommendations under section 101 or priorities identified in the strategic plan established under section 501(l) of the Public Health Service Act (42 U.S.C. 290aa(l)).
 (c)RequirementsThe Administrator may establish minimum requirements for applications referred to under this section, including applications related to the submission of research and evaluation.
 (d)Review and ratingThe Administrator shall review applications prior to public posting, and may prioritize the review of applications for evidence-based practices and programs that are related to topics included in the notice established under subsection (b). The Administrator may utilize a rating and review system, which may include information on the strength of evidence associated with such programs and practices and a rating of the methodological rigor of the research supporting the application. The Administrator shall make the metrics used to evaluate applications and the resulting ratings publicly available.
 203.Priority mental health needs of regional and national significanceSection 520A of the Public Health Service Act (42 U.S.C. 290bb–32) is amended— (1)in subsection (a)—
 (A)in paragraph (4), by inserting before the period , which may include technical assistance centers; and (B)in the flush sentence following paragraph (4)—
 (i)by inserting , contracts, before or cooperative agreements; and (ii)by striking Indian tribes and tribal organizations and inserting territories, Indian tribes or tribal organizations (as such terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act), health facilities, or programs operated by or pursuant to a contract or grant with the Indian Health Service, or; and
 (2)in subsection (f)— (A)in paragraph (1) by striking the paragraph heading;
 (B)by striking $300,000,000 and all that follows through 2003 and inserting such sums as may be necessary for each of fiscal years 2017 through 2021; and (C)by striking paragraph (2).
 204.Substance use disorder treatment needs of regional and national significanceSection 509 of the Public Health Service Act (42 U.S.C. 290bb–2) is amended— (1)in subsection (a)—
 (A)in the matter preceding paragraph (1), by striking abuse and inserting use disorder; (B)in paragraph (3), by inserting before the period that permit States, local governments, communities, and Indian tribes and tribal organizations (as such terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act) to focus on emerging trends in substance use and co-occurrence of substance use disorders with mental illness or other disorders; and
 (C)in the flush sentence following paragraph (3)— (i)by inserting , contracts, before or cooperative agreements; and
 (ii)by striking Indian tribes and tribal organizations, and inserting territories, Indian tribes or tribal organizations (as such terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act), health facilities, or programs operated by or pursuant to a contract or grant with the Indian Health Service, or;
 (2)in subsection (b)— (A)in paragraph (1), by striking abuse and inserting use disorder; and
 (B)in paragraph (2), by striking abuse and inserting use disorder; and (3)in subsection (e), by striking abuse and inserting use disorder.
				205.Priority substance use disorder prevention needs of regional and national
 significanceSection 516 of the Public Health Service Act (42 U.S.C. 290bb–22) is amended— (1)in the section heading, by striking abuse and inserting use disorder;
 (2)in subsection (a)— (A)in the matter preceding paragraph (1), by striking abuse and inserting use disorder;
 (B)in paragraph (3), by inserting before the period , including a focus on emerging drug abuse issues; and (C)in the matter following paragraph (3)—
 (i)by inserting , contracts, before or cooperative agreements; and (ii)by striking Indian tribes and tribal organizations, and inserting territories, Indian tribes or tribal organizations (as such terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act), health facilities, or programs operated by or pursuant to a contract or grant with the Indian Health Service,;
 (3)in subsection (b)— (A)in paragraph (1), by striking abuse and inserting use disorder; and
 (B)in paragraph (2)— (i)in subparagraph (A), by striking and at the end;
 (ii)in subparagraph (B)— (I)by striking abuse and inserting use disorder; and
 (II)by striking the period and inserting ; and; and (iii)by adding at the end the following:
							
 (C)substance use disorder prevention among high-risk groups.; and (4)in subsection (e), by striking abuse and inserting use disorder.
				IIISupporting State Responses to Mental Health and Substance Use Disorder Needs
			301.Community Mental Health Services Block Grant
 (a)Formula grantsSection 1911(b) of the Public Health Service Act (42 U.S.C. 300x(b)) is amended— (1)by redesignating paragraphs (1) through (3) as paragraphs (2) through (4), respectively; and
 (2)by inserting before paragraph (2) (as so redesignated), the following:  (1)providing community mental health services for adults with serious mental illness and children with serious emotional disturbances as defined in accordance with section 1912(c);.
 (b)State planSection 1912(b) of the Public Health Service Act (42 U.S.C. 300x-1(b)) is amended— (1)in paragraph (3), by redesignating subparagraphs (A) through (C) as clauses (i) through (iii), respectively, and realigning the margins accordingly;
 (2)by redesignating paragraphs (1) through (5) as subparagraphs (A) through (E), respectively, and realigning the margins accordingly;
 (3)by striking the matter preceding subparagraph (A) (as so redesignated), and inserting the following:
						
 (b)Criteria for planIn accordance with subsection (a), a State shall submit to the Secretary a plan that, at a minimum, includes the following:
 (1)System of careA description of the State’s system of care that contains the following:; (4)by striking subparagraph (A) (as so redesignated), and inserting the following:
						
 (A)Comprehensive community-based health systemsThe plan shall— (i)identify the single State agency to be responsible for the administration of the program under the grant, including any third party who administers mental health services and is responsible for complying with the requirements of this part with respect to the grant;
 (ii)provide for an organized community-based system of care for individuals with mental illness, and describe available services and resources in a comprehensive system of care, including services for individuals with co-occurring disorders;
 (iii)include a description of the manner in which the State and local entities will coordinate services to maximize the efficiency, effectiveness, quality, and cost effectiveness of services and programs to produce the best possible outcomes (including health services, rehabilitation services, employment services, housing services, educational services, substance use disorder services, legal services, law enforcement services, social services, child welfare services, medical and dental care services, and other support services to be provided with Federal, State, and local public and private resources) with other agencies to enable individuals receiving services to function outside of inpatient or residential institutions, to the maximum extent of their capabilities, including services to be provided by local school systems under the Individuals with Disabilities Education Act;
 (iv)include a description of how the State promotes evidence-based practices, including those evidence-based programs that address the needs of individuals with early serious mental illness regardless of the age of the individual at onset or providing comprehensive individualized treatment, or integrating mental and physical health services;
 (v)include a description of case management services; (vi)include a description of activities that seek to engage individuals with serious mental illness and their caregivers where appropriate in making health care decisions. including activities that enhance communication between individuals, families, caregivers, and treatment providers; and
 (vii)as appropriate to and reflective of the uses the State proposes for the block grant monies— (I)a description of the activities intended to reduce hospitalizations and hospital stays using the block grant monies;
 (II)a description of the activities intended to reduce incidents of suicide using the block grant monies; and
 (III)a description of how the State integrates mental health and primary care using the block grant monies, which may include providing, in the case of individuals with co-occurring mental and substance use disorders, both mental and substance use services in primary care settings or arrangements to provide primary and specialty care services in community-based mental and substance use disorder settings.;
 (5)in subparagraph (B) (as so redesignated), by striking to be achieved in the implementation of the system described in paragraph (1) and inserting and outcome measures for programs and services provided under this subpart; (6)in subparagraph (C) (as so redesignated)—
 (A)by striking disturbance in the matter preceding clause (i) (as so redesignated) and all that follows through substance abuse services in clause (i) (as so redesignated) and inserting the following: disturbance (as defined pursuant to subsection (c)), the plan shall provide for a system of integrated social services, educational services, child welfare services, juvenile justice services, law enforcement services, and substance use disorder services;
 (B)by striking Education Act; and inserting Education Act.; and (C)by striking clauses (ii) and (iii) (as so redesignated);
 (7)in subparagraph (D) (as so redesignated), by striking plan describes and inserting plan shall describe; and (8)in subparagraph (E) (as so redesignated)—
 (A)in the subparagraph heading by striking systems and inserting services; (B)by striking plan describes and all that follows through and provides for and inserting plan shall describe the financial resources available, the existing mental health workforce, and workforce trained in treating individuals with co-occurring mental and substance use disorders, and provides for; and
 (C)by inserting before the period the following: , and the manner in which the State intends to comply with each of the funding agreements in this subpart and subpart III;
 (9)by striking the flush matter at the end; and (10)by adding at the end the following:
						
 (2)Goals and objectivesThe establishment of goals and objectives for the period of the plan, including targets and milestones that are intended to be met, and the activities that will be undertaken to achieve those targets..
 (c)Best practices in clinical care modelsSection 1920 of the Public Health Service Act (42 U.S.C. 300x–9) is amended by adding at the end the following:
					
						(c)Best practices in clinical care models
 (1)In generalExcept as provided in paragraph (2), a State shall expend not less than 5 percent of the amount the State receives for carrying out this section in each fiscal year to support evidence-based programs that address the needs of individuals with early serious mental illness, including psychotic disorders, regardless of the age of the individual at onset.
 (2)State flexibilityIn lieu of expending 5 percent of the amount the State receives under this section in a fiscal year as required under paragraph (1), a State may elect to expend not less than 10 percent of such amount in the succeeding fiscal year..
 (d)Additional provisionsSection 1915(b) of the Public Health Service Act (42 U.S.C. 300x-4(b)) is amended— (1)in paragraph (3)—
 (A)by striking The Secretary and inserting the following:  (A)In generalThe Secretary;
 (B)by striking paragraph (1) if the Secretary and inserting the following: “paragraph (1) in whole or in part, if—  (i)the Secretary;
 (C)by striking State justify the waiver. and inserting State in the fiscal year involved or in the previous fiscal year justify the waiver; or; and (D)by adding at the end the following:
							
 (ii)the State, or any part of the State, has experienced an emergency natural disaster that has received a Presidential Disaster Declaration under section 102 of the Robert T. Stafford Disaster Relief Emergency Assistance Act.
 (B)Date certain for action upon requestThe Secretary shall approve or deny a request for a waiver under this paragraph not later than 120 days after the date on which the request is made.
 (C)Applicability of waiverA waiver provided by the Secretary under this paragraph shall be applicable only to the fiscal year involved.; and
 (2)in paragraph (4)— (A)in subparagraph (A), by inserting after the subparagraph designation the following: In general.—; and
 (B)in subparagraph (B), by inserting after the subparagraph designation the following: Submission of information to the secretary.—. (e)Application for grantSection 1917(a) of the Public Health Service Act (42 U.S.C. 300x-6(a)) is amended—
 (1)in paragraph (1), by striking 1941 and inserting 1942(a); and (2)in paragraph (5), by striking 1915(b)(3)(B) and inserting 1915(b).
 (f)FundingSection 1920(a) of the Public Health Service Act (42 U.S.C. 300x-9(a)) is amended by striking $450,000,000 and all that follows and inserting such sums as may be necessary for each of fiscal years 2017 through 2021.. 302.Block Grant for Prevention and Treatment of Substance Use Disorders (a)Subpart headingSubpart II of part B of title XIX of the Public Health Service Act (42 U.S.C. 300x-21 et seq.) is amended in the subpart heading by striking Abuse and inserting Use Disorders.
 (b)Formula grantsSection 1921 of the Public Health Service Act (42 U.S.C. 300x-21) is amended— (1)in subsection (a)—
 (A)in the first sentence, by striking 1933 and inserting 1932; and (B)in the second sentence, by striking 1932 and inserting 1931; and
 (2)in subsection (b)— (A)by striking 1931 and inserting 1930;
 (B)by inserting carrying out the plan developed in accordance with section 1931(b) and for after for the purpose of; and (C)by striking abuse and inserting use disorders.
 (c)Outreach to persons who inject drugsSection 1923(b) of the Public Health Service Act (42 U.S.C. 300x-23(b)) is amended— (1)in the subsection heading, by striking regarding intravenous substance abuse and inserting to persons who inject drugs;
 (2)by striking for intravenous drug abuse and inserting for persons who inject drugs; and
 (3)by inserting who inject drugs after such treatment. (d)Requirements regarding tuberculosis and Human Immunodeficiency VirusSection 1924 of the Public Health Service Act (42 U.S.C. 300x-24) is amended—
 (1)in subsection (a)(1), in the matter preceding subparagraph (A), by striking substance abuse and inserting substance use disorder; and (2)in subsection (b)—
 (A)in paragraph (1)(A), by striking substance abuse and inserting substance use disorders; (B)in paragraph (2), by inserting and Prevention after Disease Control;
 (C)in paragraph (3)— (i)in the paragraph heading, by striking abuse and inserting use disorders; and
 (ii)by striking substance abuse and inserting substance use disorders; and (D)in paragraph (6)(B), by striking substance abuse and inserting substance use disorders;
 (3)by striking subsection (d); and (4)by redesignating subsection (e) as subsection (d).
 (e)Group homesSection 1925 of the Public Health Service Act (42 U.S.C. 300x-25) is amended— (1)in the section heading, by striking recovering substance abusers and inserting persons in recovery from substance use disorders; and
 (2)in subsection (a), by striking recovering substance abusers and inserting persons in recovery from substance use disorders. (f)Additional agreementsSection 1928 of the Public Health Service Act (42 U.S.C. 300x-28) is amended—
 (1)in subsection (a), by striking (relative to fiscal year 1992); (2)by striking subsection (b) and inserting the following:
						
 (b)Professional developmentA funding agreement for a grant under section 1921 is that the State involved will ensure that prevention, treatment, and recovery personnel operating in the State’s substance use disorder prevention, treatment, and recovery systems have an opportunity to receive training, on an ongoing basis, concerning—
 (1)recent trends in drug abuse in the State; (2)improved methods and evidence-based practices for providing substance use disorder prevention and treatment services;
 (3)performance-based accountability; (4)data collection and reporting requirements;
 (5)any other matters that would serve to further improve the delivery of substance use disorder prevention and treatment services within the State; and
 (6)innovative practices developed under section 581.; and (3)in subsection (d)(1), by striking substance abuse and inserting substance use disorders.
 (g)RepealSection 1929 of the Public Health Service Act (42 U.S.C. 300x-29) is repealed. (h)Redesignations and waiver (1)RedesignationsSubpart II of part B of title XIX of the Public Health Service (42 U.S.C. 300x-21 et seq.) is amended by redesignating sections 1930 through 1935 as sections 1929 through 1934, respectively.
 (2)WaiverSection 1929(c)(1) of the Public Health Service Act (as so redesignated; (42 U.S.C. 300x-30(c)(1))) is amended by striking in the State justify the waiver and inserting exist in the State, or any part of the State, to justify the waiver, or if the State, or any part of the State, has experienced an emergency or a natural disaster that has received a Presidential Disaster Declaration under section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act.
 (i)Restrictions on expendituresSection 1930(b)(1) of the Public Health Service Act (as so redesignated; (42 U.S.C. 300x-31(b)(1))), is amended by striking substance abuse and inserting substance use disorders.
 (j)ApplicationSection 1931 of the Public Health Service Act (as so redesignated; (42 U.S.C. 300x-32)) is amended— (1)in subsection (a)—
 (A)in the matter preceding paragraph (1), strike subsections (c) and (d)(2) and insert subsection (c); and (B)in paragraph (5), by striking the information required in section 1930(c)(2), and the report required in section 1942(a) and insert and the report required in section 1942;
 (2)in subsection (b)— (A)by striking paragraph (1) and inserting the following:
							
 (1)In generalIn order for a State to be in compliance with subsection (a)(6), the State shall submit to the Secretary a plan that, at a minimum, shall include the following:
 (A)A description of the State’s system of care that— (i)identifies the single State agency responsible for the administration of the program, including any third party who administers substance use disorder services and is responsible for complying with the requirements of the grant;
 (ii)provides information on the need for substance use disorder prevention and treatment services in the State, including estimates on the number of individuals who need treatment, who are pregnant women, women with dependent children, individuals with a co-occurring mental health and substance use disorders, persons who inject drugs, and persons who are experiencing homelessness;
 (iii)provides aggregate information on the number of individuals in treatment within the State, including the number of such individuals who are pregnant women, women with dependent children, individuals with a co-occurring mental health and substance use disorder, persons who inject drugs, and persons who are experiencing homelessness;
 (iv)provides a description of the system that is available to provide services by modality, including the provision of recovery support services;
 (v)provides a description of the State’s comprehensive statewide prevention efforts, including the number of individuals being served in the system, target populations, and priority needs, and provides a description of the amount of funds from the prevention set-aside expended on primary prevention;
 (vi)provides a description of the financial resources available; (vii)provides a description of the manner in which the State and local entities coordinate prevention, treatment, and recovery services with other agencies, including health, mental health, juvenile justice, law enforcement, education, social services, and child welfare agencies;
 (viii)describes the existing substance use disorders workforce and workforce trained in treating co-occurring substance use and mental health disorders;
 (ix)includes a description of how the State promotes evidenced-based practices; and (x)describes how the State integrates substance use disorder services and primary health care, which in the case of those individuals with co-occurring mental health and substance use disorders may include providing both mental health and substance use disorder services in primary care settings or providing primary and specialty care services in community-based mental health and substance use disorder service settings.
 (B)The establishment of goals and objectives for the period of the plan, including targets and milestones that are intended to be met, and the activities that will be undertaken to achieve those targets.
 (C)A description of how the State will comply with each funding agreement for a grant under section 1921 that is applicable to the State, including a description of the manner in which the State intends to expend grant funds.; and
 (B)by striking paragraph (2) and inserting the following:  (2)State request for modificationIf the State determines that modifications to the plan are necessary, the State may request the Secretary to approve such modifications through its annual report required under section 1942.;
 (3)in subsection (c), by striking 1931 and inserting 1930; and (4)in subsection (d)—
 (A)in the subsection heading, by striking Regulations; Precondition to Making Grants and all that follows through Prevention, in paragraph (1), and inserting the following Regulations.—The Secretary; and (B)by striking paragraph (2).
 (k)DefinitionsSection 1933 of the Public Health Service Act (as so redesignated; (42 U.S.C. 300x-34)) is amended— (1)in paragraph (3), by striking substance abuse and inserting substance use disorders; and
 (2)in paragraph (7), by striking substance abuse and inserting substance use disorder. 303.Additional provisions related to the block grantsSubpart III of part B of title XIX of the Public Health Service Act (42 U.S.C. 300x-51 et seq.) is amended—
 (1)in section 1941 (42 U.S.C. 300x-51), by striking 1932 and inserting 1931; (2)in section 1944(b)(4) (42 U.S.C. 300x-54(b)(4)), by striking 1930 and inserting 1929;
 (3)in section 1953(b) (42 U.S.C. 300x-63(b)), by striking substance abuse and inserting substance use disorder; and (4)by adding at the end the following:
					
 1957.Public health emergenciesIn the case of a public health emergency (as determined under section 319), the Administrator, on a State by State basis, may grant an extension or waive application deadlines and compliance with any other requirements of grants authorized under sections 521, 1911, and 1921, and allotments authorized under Public Law 99–319 (42 U.S.C. 10801 et seq.) as the circumstances of such emergency reasonably require and for the period of such public health emergency.
 1958.Joint applicationsThe Secretary, acting through the Administrator, shall permit a joint application to be submitted for grants under subpart I and subpart II upon the request of a State. Such application may be jointly reviewed and approved by the Secretary with respect to such subparts, consistent with the purposes and authorized activities of each such grant program. A State submitting such a joint application shall otherwise meet the requirements with respect to each such subpart..
				304.Study of distribution of funds under the substance use disorder prevention and treatment block
			 grant and
			 the community mental health services block grant
 (a)In generalThe Secretary of Health and Human Services, acting through the Administrator of the Substance Abuse and Mental Health Services Administration, shall through a grant or contract, or through an agreement with a third party, conduct a study on the formulas for distribution of funds under the substance use disorder prevention and treatment block grant and the community mental health services block grant under title XIX of the Public Health Service Act (42 U.S.C. 300x et seq.) and recommend changes if necessary. Such study shall include—
 (1)an analysis of whether the distributions under such block grants accurately reflect the need for the services under the grants in such States and territories;
 (2)an examination of whether the indices used under the formulas for distribution of funds under such block grants are appropriate, and if not, alternatives recommended by the Secretary;
 (3)where recommendations are included under paragraph (2) for the use of different indices, a description of the variables and data sources that should be used to determine the indices;
 (4)an evaluation of the variables and data sources that are being used for each of the indices involved, and whether such variables and data sources accurately represent the need for services, the cost of providing services, and the ability of the States to pay for such services;
 (5)the effect that the minimum allotment provisions under each such block grant have on each State’s final allotment and its effect, if any, on each State’s formula-based allotment;
 (6)recommendations for modifications to the minimum allotment provisions to ensure an appropriate distribution of funds; and
 (7)any other information that the Secretary determines appropriate. (b)ReportNot later than 24 months after the date of enactment of this Act, the Secretary of Health and Human Services shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives, a report containing the findings and recommendations of the study conducted under subsection (a).
 305.Helping States and local communities address emerging drug issuesSection 506B of the Public Health Service Act (42 U.S.C. 290aa-5b) is amended to read as follows:  506B.Services to assist States and local communities address emerging drug abuse issues (a)GrantsThe Secretary, acting through the Administrator of the Substance Abuse and Mental Health Services Administration, shall award grants to eligible entities to assist local communities in addressing emerging drug abuse issues, which may include opioid abuse.
						(b)Eligible entities
 (1)In generalTo be eligible to receive a grant under this section, an entity shall— (A)be the State substance abuse agency that manages the Substance Abuse Prevention and Treatment Block Grant with respect to the State;
 (B)be a public or nonprofit private entity, including an Indian tribe or tribal organization (as such terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act) or a health facility or program operated by or pursuant to a contract or grant with the Indian Health Service; and
 (C)submit to the Secretary, an application at such time, in such manner, and containing such information as the Secretary may require, including—
 (i)supporting data that demonstrates that an emerging drug abuse issue exists in the area to be served under the grant and the lack of available resources to address such issue;
 (ii)a description of the target population to be served; (iii)a list of goals and objectives with respect to activities under the grant; and
 (iv)an assurance that evidenced-based treatment practices will be utilized, when available, and that treatment activities will be coordinated with prevention and recovery efforts.
 (2)Required demonstration for certain entitiesEligible entities applying for a grant that are not the State substance abuse agency shall demonstrate how the proposed activities under the grant align with the State’s plan for substance use disorder service delivery.
 (c)Use of fundsAn entity shall use amounts received under a grant under this section to— (1)improve access to, and participation in, drug treatment services, including screening, assessment, and care management services;
 (2)support the involvement of friends and families in drug treatment; and (3)provide recovery support services that help promote sustained recovery, such as assistance with gaining employment, housing, and establishing community connections.
 (d)Coordination with other programsAn entity that receives a grant under this section shall ensure that services provided under the grant are coordinated with programs conducted by mental health departments, social services departments, health departments, juvenile and adult justice systems, child welfare agencies, and others, as appropriate.
 (e)PriorityIn awarding grants under this section, the Secretary shall give priority to entities that will use a portion of grant funds to serve rural areas.
 (f)EvaluationA grant recipient under this section shall conduct an evaluation of the activities carried out under the grant and provide the results of such evaluation to the Secretary, including aggregate outcomes information and other information necessary to demonstrate the success of the recipient in achieving the goals and objectives described in the application submitted under subsection (b)(1)(C).
 (g)DefinitionIn this section, the term emerging drug abuse issue means a substance use disorder issue within an area involving— (1)a sudden increase in demand for particular drug treatment services relative to previous demand; and
 (2)a lack of resources in the area to address the emerging problem. (h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $10,000,000 for each of fiscal years 2017 through 2021..
			IVPromoting access to mental health and substance use disorder care
 401.Grants for treatment and recovery for homeless individualsSection 506 of the Public Health Service Act (42 U.S.C. 290aa–5) is amended— (1)in subsection (a), by striking substance abuse and inserting substance use disorder;
 (2)in subsection (b)— (A)in paragraphs (1) and (3), by striking substance abuse each place the term appears and inserting substance use disorder; and
 (B)in paragraph (4), by striking substance abuse and inserting a substance use disorder; (3)in subsection (c)—
 (A)in paragraph (1), by striking substance abuse disorder and inserting substance use disorder; and (B)in paragraph (2)—
 (i)in subparagraph (A), by striking substance abuse and inserting a substance use disorder; and (ii)in subparagraph (B), by striking substance abuse and inserting substance use disorder; and
 (4)in subsection (e), by striking , $50,000,000 for fiscal year 2001, and such sums as may be necessary for each of the fiscal years 2002 and 2003 and inserting such sums as may be necessary for each of fiscal years 2017 through 2021.
 402.Grants for jail diversion programsSection 520G of the Public Health Service Act (42 U.S.C. 290bb–38) is amended— (1)by striking substance abuse each place such term appears and inserting substance use disorder;
 (2)in subsection (a)— (A)by striking Indian tribes, and tribal organizations and inserting and Indian tribes and tribal organizations (as such terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b); and
 (B)by inserting or a health facility or program operated by or pursuant to a contract or grant with the Indian Health Service, after entities,;
 (3)in subsection (c)(2)(A)(i), by striking the best known and inserting evidence-based; (4)in subsection (d)—
 (A)in paragraph (3), by striking ; and and inserting a semicolon; (B)in paragraph (4), by striking the period and inserting ; and; and
 (C)by adding at the end the following:  (5)develop programs to divert individuals prior to booking or arrest.; and
 (5)in subsection (i), by striking $10,000,000 for fiscal year 2001, and such sums as may be necessary for fiscal years 2002 through 2003 and inserting such sums as may be necessary for each of fiscal years 2017 through 2021.
 403.Promoting integration of primary and behavioral health careSection 520K of the Public Health Service Act (42 U.S.C. 290bb–42) is amended to read as follows:  520K.Integration incentive grants (a)DefinitionsIn this section:
 (1)Eligible entityThe term eligible entity means a State, or other appropriate State agency, in collaboration with one or more qualified community programs as described in section 1913(b)(1).
 (2)Integrated careThe term integrated care means collaborative models or practices offering mental and physical health services, which may include practices that share the same space in the same facility.
 (3)Special populationThe term special population means— (A)adults with mental illnesses who have co-occurring physical health conditions or chronic diseases;
 (B)adults with serious mental illnesses who have co-occurring physical health conditions or chronic diseases;
 (C)children and adolescents with serious emotional disturbances with co-occurring physical health conditions or chronic diseases; or
 (D)individuals with substance use disorders. (b)Grants (1)In generalThe Secretary may award grants and cooperative agreements to eligible entities to support the improvement of integrated care for primary care and behavioral health care in accordance with paragraph (2).
 (2)PurposesGrants and cooperative agreements awarded under this section shall be designed to— (A)promote full integration and collaboration in clinical practices between primary and behavioral health care;
 (B)support the improvement of integrated care models for primary care and behavioral health care to improve the overall wellness and physical health status of individuals with serious mental illness or serious emotional disturbances; and
 (C)promote integrated care services related to screening, diagnosis, prevention, and treatment of mental and substance use disorders, and co-occurring physical health conditions and chronic diseases.
								(c)Applications
 (1)In generalAn eligible entity desiring a grant or cooperative agreement under this section shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require, including the contents described in paragraph (2).
 (2)ContentsThe contents described in this paragraph are— (A)a description of a plan to achieve fully collaborative agreements to provide services to special populations;
 (B)a document that summarizes the policies, if any, that serve as barriers to the provision of integrated care, and the specific steps, if applicable, that will be taken to address such barriers;
 (C)a description of partnerships or other arrangements with local health care providers to provide services to special populations;
 (D)an agreement and plan to report to the Secretary performance measures necessary to evaluate patient outcomes and facilitate evaluations across participating projects; and
 (E)a plan for sustainability beyond the grant or cooperative agreement period under subsection (e). (d)Grant amountsThe maximum amount that an eligible entity may receive for a year through a grant or cooperative agreement under this section shall be $2,000,000. An eligible entity receiving funding under this section may not allocate more than 10 percent of funds awarded under this section to administrative functions, and the remaining amounts shall be allocated to health facilities that provide integrated care.
 (e)DurationA grant or cooperative agreement under this section shall be for a period not to exceed 5 years. (f)Report on program outcomesAn eligible entity receiving a grant or cooperative agreement under this section shall submit an annual report to the Secretary that includes—
 (1)the progress to reduce barriers to integrated care as described in the entity's application under subsection (c); and
 (2)a description of functional outcomes of special populations, including— (A)with respect to individuals with serious mental illness, participation in supportive housing or independent living programs, attendance in social and rehabilitative programs, participation in job training opportunities, satisfactory performance in work settings, attendance at scheduled medical and mental health appointments, and compliance with prescribed medication regimes;
 (B)with respect to individuals with co-occurring mental illness and primary care conditions and chronic diseases, attendance at scheduled medical and mental health appointments, compliance with prescribed medication regimes, and participation in learning opportunities related to improved health and lifestyle practices; and
 (C)with respect to children and adolescents with serious emotional disorders who have co-occurring physical health conditions and chronic diseases, attendance at scheduled medical and mental health appointments, compliance with prescribed medication regimes, and participation in learning opportunities at school and extracurricular activities.
								(g)Technical assistance for primary-behavioral health care integration
 (1)In generalThe Secretary may provide appropriate information, training, and technical assistance to eligible entities that receive a grant or cooperative agreement under this section, in order to help such entities meet the requirements of this section, including assistance with—
 (A)development and selection of integrated care models; (B)dissemination of evidence-based interventions in integrated care;
 (C)establishment of organizational practices to support operational and administrative success; and (D)other activities, as the Secretary determines appropriate.
 (2)Additional dissemination of technical informationThe information and resources provided by the Secretary under paragraph (1) shall, as appropriate, be made available to States, political subdivisions of States, Indian tribes or tribal organizations (as defined in section 4 of the Indian Self-Determination and Education Assistance Act), outpatient mental health and addiction treatment centers, community mental health centers that meet the criteria under section 1913(c), certified community behavioral health clinics described in section 223 of the Protecting Access to Medicare Act of 2014 (42 U.S.C. 1396a note), primary care organizations such as Federally qualified health centers or rural health clinics as defined in section 1861(aa) of the Social Security Act (42 U.S.C. 1395x(aa)), other community-based organizations, or other entities engaging in integrated care activities, as the Secretary determines appropriate.
 (h)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary for each of fiscal years 2017 through 2021..
			404.Projects for assistance in transition from homelessness
 (a)Formula grants to StatesSection 521 of the Public Health Service Act (42 U.S.C. 290cc–21) is amended by striking each of the fiscal years 1991 through 1994 and inserting fiscal year 2017 and each subsequent fiscal year. (b)Purpose of grantsSection 522 of the Public Health Service Act (42 U.S.C. 290cc–22) is amended—
 (1)in subsection (a)(1)(B), by striking substance abuse and inserting a substance use disorder; (2)in subsection (b)(6), by striking substance abuse and inserting substance use disorder;
 (3)in subsection (c), by striking substance abuse and inserting a substance use disorder; (4)in subsection (e)—
 (A)in paragraph (1), by striking substance abuse and inserting a substance use disorder; and (B)in paragraph (2), by striking substance abuse and inserting substance use disorder; and
 (5)in subsection (h), by striking substance abuse each place such term appears and inserting substance use disorder. (c)Description of intended expenditures of grantSection 527 of the Public Health Service Act (42 U.S.C. 290cc–27) is amended by striking substance abuse each place such term appears and inserting substance use disorder.
 (d)Technical assistanceSection 530 of the Public Health Service Act (42 U.S.C. 290cc–30) is amended by striking through the National Institute of Mental Health, the National Institute of Alcohol Abuse and Alcoholism, and the National Institute on Drug Abuse and inserting acting through the Administrator.
 (e)DefinitionsSection 534(4) of the Public Health Service Act (42 U.S.C. 290cc–34(4)) is amended to read as follows:
					
 (4)Substance use disorder servicesThe term substance use disorder services has the meaning given the term substance abuse services in section 330(h)(5)(C).. (f)FundingSection 535(a) of the Public Health Service Act (42 U.S.C. 290cc–35(a)) is amended by striking $75,000,000 for each of the fiscal years 2001 through 2003 and inserting such sums as may be necessary for each of fiscal years 2017 through 2021.
				(g)Study concerning formula
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Administrator of the Substance Abuse and Mental Health Services Administration (referred to in this section as the Administrator) shall conduct a study concerning the formula used under section 524(a) of the Public Health Service Act (42 U.S.C. 290cc–24(a)) for making allotments to States under section 521 of such Act (42 U.S.C. 290cc–21). Such study shall include an evaluation of quality indicators of need for purposes of revising the formula for determining the amount of each allotment for the fiscal years following the submission of the study.
 (2)ReportThe Administrator shall submit to the appropriate committees of Congress a report concerning the results of the study conducted under paragraph (1).
 405.National suicide prevention lifeline programSubpart 3 of part B of title V of the Public Health Service Act (42 U.S.C. 290bb–31 et seq.) is amended by inserting after section 520E–2 (42 U.S.C. 290bb–36) the following:
				
					520E–3.National suicide prevention lifeline program
 (a)In generalThe Secretary, acting through the Administrator, shall maintain the National Suicide Prevention Lifeline program (referred to in this section as the program), authorized under section 520A and in effect prior to the date of enactment of the Mental Health Reform Act of 2016.
 (b)ActivitiesIn maintaining the program, the activities of the Secretary shall include—
 (1)coordinating a network of crisis centers across the United States for providing suicide prevention and crisis intervention services to individuals seeking help at any time, day or night;
 (2)maintaining a suicide prevention hotline to link callers to local emergency, mental health, and social services resources; and
 (3)consulting with the Secretary of Veterans Affairs to ensure that veterans calling the suicide prevention hotline have access to a specialized veterans’ suicide prevention hotline.
 (c)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary for each of fiscal years 2017 through 2021..
 406.Connecting individuals and families with careSubpart 3 of part B of title V of the Public Health Service Act (42 U.S.C. 290bb–31 et seq.), as amended by section 405, is further amended by inserting after section 520E–3 the following:
				
					520E–4.Treatment referral routing service
 (a)In generalThe Secretary, acting through the Administrator, shall maintain the National Treatment Referral Routing Service (referred to in this section as the Routing Service) to assist individuals and families in locating mental and substance use disorder treatment providers.
 (b)Activities of the SecretaryTo maintain the Routing Service, the activities of the Secretary shall include administering— (1)a nationwide, telephone number providing year-round access to information that is updated on a regular basis regarding local behavioral health providers and community-based organizations in a manner that is confidential, without requiring individuals to identify themselves, is in languages that include at least English and Spanish, and is at no cost to the individual using the Routing Service; and
 (2)an Internet website to provide a searchable, online treatment services locator that includes information on the name, location, contact information, and basic services provided for behavioral health treatment providers and community-based organizations.
 (c)Removing practitioner contact informationIn the event that the Internet website described in subsection (b)(2) contains information on any qualified practitioner that is certified to prescribe medication for opioid dependency under section 303(g)(2)(B) of the Controlled Substances Act (21 U.S.C. 823(g)(2)(B)), the Administrator—
 (1)shall provide an opportunity to such practitioner to have the contact information of the practitioner removed from the website at the request of the practitioner; and
 (2)may evaluate other methods to periodically update the information displayed on such website. (d)Rule of constructionNothing in this section shall be construed to prevent the Administrator from using any unobligated amounts otherwise made available to the Substance Abuse and Mental Health Services Administration to maintain the Routing Service..
 407.Mental and behavioral health education and training grantsSection 756 of the Public Health Service Act (42 U.S.C. 294e-1) is amended— (1)in subsection (a)—
 (A)in the matter preceding paragraph (1), by striking of higher education; and (B)by striking paragraphs (1) through (4) and inserting the following:
						
 (1)accredited institutions of higher education or accredited professional training programs that are establishing or expanding internships or other field placement programs in mental health in psychiatry, psychology, school psychology, behavioral pediatrics, psychiatric nursing, social work, school social work, substance use disorder prevention and treatment, marriage and family therapy, occupational therapy, school counseling, or professional counseling, including such programs with a focus on child and adolescent mental health and transitional-age youth;
 (2)accredited doctoral, internship, and post-doctoral residency programs of health service psychology (including clinical psychology, counseling, and school psychology) for the development and implementation of interdisciplinary training of psychology graduate students for providing behavioral and mental health services, including substance use disorder prevention and treatment services, as well as the development of faculty in health service psychology;
 (3)accredited master’s and doctoral degree programs of social work for the development and implementation of interdisciplinary training of social work graduate students for providing behavioral and mental health services, including substance use disorder prevention and treatment services, and the development of faculty in social work; and
 (4)State-licensed mental health nonprofit and for-profit organizations to enable such organizations to pay for programs for preservice or in-service training in a behavioral health-related paraprofessional field with preference for preservice or in-service training of paraprofessional child and adolescent mental health workers.;
 (2)in subsection (b)— (A)by striking paragraph (5);
 (B)by redesignating paragraphs (1) through (4) as paragraphs (2) through (5), respectively; (C)by inserting before paragraph (2), as so redesignated, the following:
						
 (1)an ability to recruit and place the students described in subsection (a) in areas with a high need and high demand population;;
 (D)in paragraph (3), as so redesignated, by striking subsection (a) and inserting paragraph (2), especially individuals with mental health symptoms or diagnoses, particularly children and adolescents, and transitional-age youth;
 (E)in paragraph (4), as so redesignated, by striking ; and inserting ; and; and (F)in paragraph (5), as so redesignated, by striking ; and and inserting a period;
 (3)in subsection (c), by striking authorized under subsection (a)(1) and inserting awarded under paragraphs (2) and (3) of subsection (a); (4)by amending subsection (d) to read as follows:
					
 (d)PriorityIn selecting grant recipients under this section, the Secretary shall give priority to— (1)programs that have demonstrated the ability to train psychology, psychiatry, and social work professionals to work in integrated care settings for purposes of recipients under paragraphs (1), (2), and (3) of subsection (a); and
 (2)programs for paraprofessionals that emphasize the role of the family and the lived experience of the consumer and family-paraprofessional partnerships for purposes of recipients under subsection (a)(4).; and
 (5)by striking subsection (e) and inserting the following:  (e)Report to CongressNot later than 2 years after the date of enactment of the Mental Health Reform Act of 2016, the Secretary shall include in the biennial report submitted to Congress under section 501(m) an assessment on the effectiveness of the grants under this section in—
 (1)providing graduate students support for experiential training (internship or field placement); (2)recruiting students interested in behavioral health practice;
 (3)recruiting students in accordance with subsection (b)(1); (4)developing and implementing interprofessional training and integration within primary care;
 (5)developing and implementing accredited field placements and internships; and (6)collecting data on the number of students trained in mental health and the number of available accredited internships and field placements.
 (f)Authorization of appropriationsFor each of fiscal years 2017 through 2021, there are authorized to be appropriated to carry out this section such sums as may be necessary..
				408.Information and awareness on eating disorders
 (a)InformationThe Secretary of Health and Human Services (in this section referred to as the Secretary), acting through the Director of the Office on Women's Health, may— (1)update information, related fact sheets, and resource lists related to eating disorders that are available on the public Internet website of the National Women's Health Information Center sponsored by the Office on Women's Health, to include—
 (A)updated findings and current research related to eating disorders, as appropriate; and (B)information about eating disorders, including information related to males and females;
 (2)incorporate, as appropriate, and in coordination with the Secretary of Education, information from publicly available resources into appropriate obesity prevention programs developed by the Office on Women's Health; and
 (3)make publicly available (through a public Internet website or other method) information, related fact sheets, and resource lists, as updated under paragraph (1), and the information incorporated into appropriate obesity prevention programs under paragraph (2).
 (b)AwarenessThe Secretary may advance public awareness on— (1)the types of eating disorders;
 (2)the seriousness of eating disorders, including prevalence, comorbidities, and physical and mental health consequences;
 (3)methods to identify, intervene, refer for treatment, and prevent behaviors that may lead to the development of eating disorders;
 (4)discrimination and bullying based on body size; (5)the effects of media on self-esteem and body image; and
 (6)the signs and symptoms of eating disorders. 409.Education and training on eating disordersThe Secretary of Health and Human Services may facilitate the identification of programs to educate and train health professionals in effective strategies to—
 (1)identify individuals with eating disorders; (2)provide early intervention services for individuals with eating disorders;
 (3)refer patients with eating disorders for appropriate treatment; (4)prevent the development of eating disorders; and
 (5)provide appropriate treatment services for individuals with eating disorders. 410.Strengthening community crisis response systemsSection 520F of the Public Health Service Act (42 U.S.C. 290bb-37) is amended to read as follows:
				
					520F.Strengthening community crisis response systems
 (a)In generalThe Secretary shall award competitive grants— (1)to State and local governments and Indian tribes and tribal organizations, to enhance community-based crisis response systems for individuals with serious mental illness, serious emotional disturbances, or substance use disorders; or
 (2)to States to develop, maintain, or enhance a database of beds at inpatient psychiatric facilities, crisis stabilization units, and residential community mental health and residential substance use disorder treatment facilities, for individuals with serious mental illness, serious emotional disturbances, or substance use disorders.
							(b)Application
 (1)In generalTo receive a grant or cooperative agreement under subsection (a), an entity shall submit to the Secretary an application, at such time, in such manner, and containing such information as the Secretary may require.
 (2)Community-based crisis response planAn application for a grant under subsection (a)(1) shall include a plan for— (A)promoting integration and coordination between local public and private entities engaged in crisis response, including first responders, emergency health care providers, primary care providers, law enforcement, court systems, health care payers, social service providers, and behavioral health providers;
 (B)developing memoranda of understanding with public and private entities to implement crisis response services;
 (C)addressing gaps in community resources for crisis response; and (D)developing models for minimizing hospital readmissions, including through appropriate discharge planning.
 (3)Beds database planAn application for a grant under subsection (a)(2) shall include a plan for developing, maintaining, or enhancing a real-time Internet-based bed database to collect, aggregate, and display information about beds in inpatient psychiatric facilities and crisis stabilization units, and residential community mental health and residential substance use disorder treatment facilities to facilitate the identification and designation of facilities for the temporary treatment of individuals in mental or substance use disorder crisis.
 (c)Database requirementsA bed database described in this section is a database that— (1)includes information on inpatient psychiatric facilities, crisis stabilization units, and residential community mental health and residential substance use disorder facilities in the State involved, including contact information for the facility or unit;
 (2)provides real-time information about the number of beds available at each facility or unit and, for each available bed, the type of patient that may be admitted, the level of security provided, and any other information that may be necessary to allow for the proper identification of appropriate facilities for treatment of individuals in mental or substance use disorder crisis; and
 (3)enables searches of the database to identify available beds that are appropriate for the treatment of individuals in mental or substance use disorder crisis.
 (d)EvaluationAn entity receiving a grant under this subsection (a)(1) shall submit to the Secretary, at such time, in such manner, and containing such information as the Secretary may reasonably require, a report, including an evaluation of the effect of such grant on local crisis response service and measures of individuals receiving crisis planning and early intervention supports, individuals reporting improved functional outcomes, and individuals receiving regular follow-up care following a crisis.
 (e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2017 through 2021..
 411.Strengthening the mental and substance use disorder workforcePart D of title VII of the Public Health Service Act (42 U.S.C. 294 et seq.) is amended by adding at the end the following:
				
					760.Training demonstration program
 (a)In generalThe Secretary shall establish a training demonstration program to award grants to eligible entities to support—
 (1)training for medical residents and fellows to practice psychiatry and addiction medicine in underserved, community-based settings that integrate primary care with mental and substance use disorder services;
 (2)training for nurse practitioners, physician assistants, and social workers to provide mental and substance use disorder services in underserved community-based settings that integrate primary care and mental and substance use disorder services; and
 (3)establishing, maintaining, or improving academic units or programs that— (A)provide training for students or faculty, including through clinical experiences and research, to improve the ability to be able to recognize, diagnose, and treat mental and substance use disorders, with a special focus on addiction; or
 (B)develop evidence-based practices or recommendations for the design of the units or programs described in subparagraph (A), including curriculum content standards.
								(b)Activities
 (1)Training for residents and fellowsA recipient of a grant under subsection (a)(1)— (A)shall use the grant funds to—
 (i)(I)plan, develop, and operate a training program for medical psychiatry residents and fellows in addiction medicine practicing in eligible entities described in subsection (c)(1); or
 (II)train new psychiatric residents and fellows in addiction medicine to provide and expand access to integrated mental and substance use disorder services; and
 (ii)provide at least 1 training track that is— (I)a virtual training track that includes an in-person rotation at a teaching health center or community-based setting, followed by a virtual rotation in which the resident or fellow continues to support the care of patients at the teaching health center or community-based setting through the use of health information technology;
 (II)an in-person training track that includes a rotation, during which the resident or fellow practices at a teaching health center or community-based setting; or
 (III)an in-person training track that includes a rotation during which the resident practices in a community-based setting that specializes in the treatment of infants, children, adolescents, or pregnant or post-partum women; and
 (B)may use the grant funds to provide additional support for the administration of the program or to meet the costs of projects to establish, maintain, or improve faculty development, or departments, divisions, or other units.
 (2)Training for other providersA recipient of a grant under subsection (a)(2)— (A)shall use the grant funds to plan, develop, or operate a training program to provide mental and substance use disorder services in underserved, community-based settings that integrate primary care and mental and substance use disorder services; and
 (B)may use the grant funds to provide additional support for the administration of the program or to meet the costs of projects to establish, maintain, or improve faculty development, or departments, divisions, or other units of such program.
 (3)Academic units or programsA recipient of a grant under subsection (a)(3) shall enter into a partnership with an education accrediting organization (such as the Liaison Committee on Medical Education, the Accreditation Council for Graduate Medical Education, the Commission on Osteopathic College Accreditation, the Accreditation Commission For Education in Nursing, the Commission on Collegiate Nursing Education, the Accreditation Council for Pharmacy Education, the Council on Social Work Education, or the Accreditation Review Commission on Education for the Physician Assistant).
							(c)Eligible entities
 (1)Training for residents and fellowsTo be eligible to receive a grant under subsection (a)(1), an entity shall— (A)be a consortium consisting of—
 (i)at least one teaching health center; and (ii)the sponsoring institution (or parent institution of the sponsoring institution) of—
 (I)a psychiatry residency program that is accredited by the Accreditation Council of Graduate Medical Education (or the parent institution of such a program); or
 (II)a fellowship in addiction medicine, as determined appropriate by the Secretary; or
 (B)be an entity described in subparagraph (A)(ii) that provides opportunities for residents or fellows to train in community-based settings that integrate primary care with mental and substance use disorder services.
 (2)Training for other providersTo be eligible to receive a grant under subsection (a)(2), an entity shall be— (A)a teaching health center (as defined in section 749A(f));
 (B)a Federally qualified health center (as defined in section 1905(l)(2)(B) of the Social Security Act);
 (C)a community mental health center (as defined in section 1861(ff)(3)(B) of the Social Security Act); (D)a rural health clinic (as defined in section 1861(aa) of the Social Security Act); or
 (E)a health center operated by the Indian Health Service, an Indian tribe, a tribal organization, or an urban Indian organization (as defined in section 4 of the Indian Health Care Improvement Act); or
 (F)an entity with a demonstrated record of success in providing training for nurse practitioners, physician assistants, and social workers.
 (3)Academic units or programsTo be eligible to receive a grant under subsection (a)(3), an entity shall be a school of medicine or osteopathic medicine, a nursing school, a physician assistant training program, a school of pharmacy, a school of social work, an accredited public or nonprofit private hospital, an accredited medical residency program, or a public or private nonprofit entity.
							(d)Priority
 (1)In generalIn awarding grants under subsection (a)(1) or (a)(2), the Secretary shall give priority to eligible entities that—
 (A)demonstrate sufficient size, scope, and capacity to undertake the requisite training of an appropriate number of psychiatric residents, fellows, nurse practitioners, physician assistants, or social workers in addiction medicine per year to meet the needs of the area served;
 (B)demonstrate experience in training providers to practice team-based care that integrates mental and substance use disorder services with primary care in community-based settings;
 (C)demonstrate experience in using health information technology to support— (i)the delivery of mental and substance use disorder services at the eligible entities described in subsections (c)(1) and (c)(2); and
 (ii)community health centers in integrating primary care and mental and substance use disorder treatment; or
 (D)have the capacity to expand access to mental and substance use disorder services in areas with demonstrated need, as determined by the Secretary, such as tribal, rural, or other underserved communities.
 (2)Academic units or programsIn awarding grants under subsection (a)(3), the Secretary shall give priority to eligible entities that—
 (A)have a record of training the greatest percentage of mental and substance use disorder providers who enter and remain in these fields or who enter and remain in settings with integrated primary and mental and substance use disorder health care services;
 (B)have a record of training individuals who are from underrepresented minority groups, including native populations, or from a rural or disadvantaged background;
 (C)provide training in the care of vulnerable populations such as infants, children, adolescents, pregnant and post-partum women, older adults, homeless individuals, victims of abuse or trauma, individuals with disabilities, and other groups as defined by the Secretary;
 (D)teach trainees the skills to provide interprofessional, integrated care through collaboration among health professionals; or
 (E)provide training in cultural competency and health literacy. (e)DurationGrants awarded under this section shall be for a minimum of 5 years.
						(f)Study and report
							(1)Study
 (A)In generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration, shall conduct a study on the results of the demonstration project under this section.
 (B)Data submissionNot later than 90 days after the completion of the first year of the training program and each subsequent year that the program is in effect, each recipient of a grant under subsection (a) shall submit to the Secretary such data as the Secretary may require for analysis for the report described in paragraph (2).
 (2)Report to CongressNot later than 1 year after receipt of the data described in paragraph (1)(B), the Secretary shall submit to Congress a report that includes—
 (A)analysis of the effect of the demonstration project on the quality, quantity, and distribution of mental and substance use disorder services;
 (B)analysis of the effect of the demonstration project on the prevalence of untreated mental and substance use disorders in the surrounding communities of health centers participating in the demonstration; and
 (C)recommendations on whether the demonstration project should be expanded.. 412.Reports (a)Workforce development report (1)In generalNot later than 2 years after the date of enactment of this Act, the Administrator of the Substance Abuse and Mental Health Services Administration, in consultation with the Administrator of the Health Resources and Services Administration, shall conduct a study and publicly post on the appropriate Internet website of the Department of Health and Human Services a report on the mental health and substance use disorder workforce in order to inform Federal, State, and local efforts related to workforce enhancement.
 (2)ContentsThe report under this subsection shall contain— (A)national and State-level projections of the supply and demand of mental health and substance use disorder health workers;
 (B)an assessment of the mental health and substance use disorder workforce capacity, strengths, and weaknesses as of the date of the report;
 (C)information on trends within the mental health and substance use disorder provider workforce; and (D)any additional information determined by the Administrator of the Substance Abuse and Mental Health Services Administration, in consultation with the Administrator of the Health Resources and Services Administration, to be relevant to the mental health and substance use disorder provider workforce.
						(b)Peer-support specialist programs
 (1)In generalNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study on peer-support specialist programs in selected States that receive funding from the Substance Abuse and Mental Health Services Administration and report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives.
 (2)Contents of studyIn conducting the study under paragraph (1), the Comptroller General of the United States shall examine and identify best practices in the selected States related to training and credential requirements for peer-specialist programs, such as—
 (A)hours of formal work or volunteer experience related to mental and substance use disorders conducted through such programs;
 (B)types of peer support specialist exams required for such programs in the States; (C)codes of ethics used by such programs in the States;
 (D)required or recommended skill sets of such programs in the State; and (E)requirements for continuing education.
 413.Center and program repealsPart B of title V of the Public Health Service Act (42 U.S.C. 290bb et seq.) is amended by striking the second section 514 (42 U.S.C. 290bb–9), relating to methamphetamine and amphetamine treatment initiatives, and each of sections 514A, 517, 519A, 519C, 519E, 520D, and 520H (42 U.S.C. 290bb–8, 290bb–23, 290bb–25a, 290bb–25c, 290bb–25e, 290bb–35, and 290bb–39).
 414.Minority fellowship programTitle V of the Public Health Service Act (42 U.S.C. 290aa et seq.) is amended by adding at the end the following:
				
					KMinority fellowship program
						597.Fellowships
 (a)In generalThe Secretary shall maintain a program, to be known as the Minority Fellowship Program, under which the Secretary awards fellowships, which may include stipends, for the purposes of—
 (1)increasing mental and substance use disorder practitioners' knowledge of issues related to prevention, treatment, and recovery support for mental and substance use disorders among racial and ethnic minority populations;
 (2)improving the quality of mental and substance use disorder prevention and treatment delivered to ethnic minorities; and
 (3)increasing the number of culturally competent mental and substance use disorder professionals who teach, administer, conduct services research, and provide direct mental or substance use disorder services to underserved minority populations.
 (b)Training coveredThe fellowships under subsection (a) shall be for postbaccalaureate training (including for master's and doctoral degrees) for mental health professionals, including in the fields of psychiatry, nursing, social work, psychology, marriage and family therapy, and substance use and addiction counseling.
 (c)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary for each of fiscal years 2017 through 2021..
			VStrengthening mental and substance use disorder care for women, children, and adolescents
			501.Programs for children with serious emotional disturbances
 (a)Comprehensive community mental health services for children with serious emotional disturbancesSection 561(a)(1) of the Public Health Service Act (42 U.S.C. 290ff(a)(1)) is amended by inserting , which may include efforts to identify and serve children at risk before the period. (b)Requirements with respect to carrying out purpose of grantsSection 562(b) of the Public Health Service Act (42 U.S.C. 290ff–1(b)) is amended by striking will not provide an individual with access to the system if the individual is more than 21 years of age and inserting will provide an individual with access to the system through the age of 21 years.
 (c)Additional provisionsSection 564(f) of the Public Health Service Act (42 U.S.C. 290ff–3(f)) is amended by inserting (and provide a copy to the State involved) after to the Secretary. (d)General provisionsSection 565 of the Public Health Service Act (42 U.S.C. 290ff–4) is amended—
 (1)in subsection (b)(1)— (A)in the matter preceding subparagraph (A), by striking receiving a grant under section 561(a) and inserting , regardless of whether such public entity is receiving a grant under section 561(a); and
 (B)in subparagraph (B), by striking pursuant to and inserting described in; (2)in subsection (d)(1), by striking not more than 21 years of age and inserting through the age of 21 years; and
 (3)in subsection (f)(1), by striking $100,000,000 for fiscal year 2001, and such sums as may be necessary for each of the fiscal years 2002 and 2003 and inserting such sums as may be necessary for each of fiscal years 2017 through 2021.
					502.Telehealth child psychiatry access grants
 (a)In generalThe Secretary of Health and Human Services (referred to in this section as the Secretary), acting through the Administrator of the Health Resources and Services Administration and in coordination with other relevant Federal agencies, may award grants through existing health programs that promote mental or child health, including programs under section 330I, 330K, or 330L of the Public Health Service Act (42 U.S.C. 254c-14, 254c-16, 254c-18), to States, political subdivisions of States, and Indian tribes and tribal organizations (for purposes of this section, as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)) to promote behavioral health integration in pediatric primary care by—
 (1)supporting the development of statewide or regional child psychiatry access programs; and (2)supporting the improvement of existing statewide or regional child psychiatry access programs.
					(b)Program requirements
 (1)In generalTo be eligible for funding under subsection (a), a child psychiatry access program shall— (A)be a statewide or regional network of pediatric mental health teams that provide support to pediatric primary care sites as an integrated team;
 (B)support and further develop organized State or regional networks of child and adolescent psychiatrists to provide consultative support to pediatric primary care sites;
 (C)conduct an assessment of critical behavioral consultation needs among pediatric providers and such providers’ preferred mechanisms for receiving consultation and training and technical assistance;
 (D)develop an online database and communication mechanisms, including telehealth, to facilitate consultation support to pediatric practices;
 (E)provide rapid statewide or regional clinical telephone consultations when requested between the pediatric mental health teams and pediatric primary care providers;
 (F)conduct training and provide technical assistance to pediatric primary care providers to support the early identification, diagnosis, treatment, and referral of children with behavioral health conditions and co-occurring intellectual and other developmental disabilities;
 (G)inform and assist pediatric providers in accessing child psychiatry consultations and in scheduling and conducting technical assistance;
 (H)assist with referrals to specialty care and community and behavioral health resources; and (I)establish mechanisms for measuring and monitoring increased access to child and adolescent psychiatric services by pediatric primary care providers and expanded capacity of pediatric primary care providers to identify, treat, and refer children with mental health problems.
 (2)Pediatric mental health teamsIn this subsection, the term pediatric mental health team means a team of case coordinators, child and adolescent psychiatrists, and a licensed clinical mental health professional, such as a psychologist, social worker, or mental health counselor. Such a team may be regionally based.
 (c)ApplicationsA State, political subdivision of a State, Indian tribe, or tribal organization that desires a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including a plan for the comprehensive evaluation and the performance and outcome evaluation described in subsection (d).
 (d)EvaluationA State, political subdivision of a State, Indian tribe, or tribal organization that receives a grant under this section shall prepare and submit an evaluation to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require, including a comprehensive evaluation of activities carried out with funds received through such grant and a performance and outcome evaluation of such activities.
 (e)Access to broadbandIn administering grants under this section, the Secretary may coordinate with other agencies to ensure that funding opportunities are available to support access to reliable, high-speed Internet for providers.
 (f)Matching requirementThe Secretary may not award a grant under this section unless the State, political subdivision of a State, Indian tribe, or tribal organization involved agrees, with respect to the costs to be incurred by the State, political subdivision of a State, Indian tribe, or tribal organization in carrying out the purpose described in this section, to make available non-Federal contributions (in cash or in kind) toward such costs in an amount that is not less than 20 percent of Federal funds provided in the grant.
				503.Substance use disorder treatment and early intervention services for children
 and adolescentsThe first section 514 of the Public Health Service Act (42 U.S.C. 290bb–7), relating to substance abuse treatment services for children and adolescents, is amended—
 (1)in the heading, by striking abuse treatment and inserting use disorder treatment and early intervention; (2)by striking subsection (a) and inserting the following:
					
 (a)In generalThe Secretary shall award grants, contracts, or cooperative agreements to public and private nonprofit entities, including Indian tribes or tribal organizations (as such terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)), or health facilities or programs operated by or pursuant to a contract or grant with the Indian Health Service, for the purpose of—
 (1)providing early identification and services to meet the needs of children and adolescents who are at risk of substance use disorders;
 (2)providing substance use disorder treatment services for children, including children and adolescents with co-occurring mental illness and substance use disorders; and
 (3)providing assistance to pregnant and parenting mothers with substance use disorders in obtaining treatment services, linking mothers to community resources to support independent family lives, and staying in recovery so that children are in safe, stable home environments and receive appropriate health care services.;
 (3)in subsection (b)— (A)by striking paragraph (1) and inserting the following:
						
 (1)apply evidence-based and cost effective methods;; (B)in paragraph (2)—
 (i)by striking treatment; and (ii)by inserting substance abuse, after child welfare,;
 (C)in paragraph (3), by striking substance abuse disorders and inserting substance use disorders, including children and adolescents with co-occurring mental illness and substance use disorders,;
 (D)in paragraph (5), by striking treatment; and inserting services; and; (E)in paragraph (6), by striking substance abuse treatment; and and inserting treatment.; and
 (F)by striking paragraph (7); and (4)in subsection (f), by striking $40,000,000 and all that follows through the period and inserting such sums as may be necessary for each of fiscal years 2017 through 2021..
 504.Residential treatment programs for pregnant and parenting womenSection 508 of the Public Health Service Act (42 U.S.C. 290bb–1) is amended— (1)in the section heading, by striking postpartum and inserting parenting;
 (2)in subsection (a)— (A)in the matter preceding paragraph (1)—
 (i)by inserting (referred to in this section as the Director) after Substance Abuse Treatment; (ii)by striking grants, cooperative agreement, and inserting grants, including the grants under subsection (r), cooperative agreements;
 (iii)by striking postpartum and inserting parenting; and (iv)by striking for substance abuse and inserting for substance use disorders; and
 (B)in paragraph (1), by inserting or receive outpatient treatment services from after reside in; and (3)in subsection (b)(2), by striking the services will be made available to each woman and inserting services will be made available to each woman and child;
 (4)in subsection (c)— (A)in paragraph (1), by striking to the woman of the services and inserting of services for the woman and her child; and
 (B)in paragraph (2)— (i)in subparagraph (A), by striking substance abuse and inserting substance use disorders; and
 (ii)in subparagraph (B), by striking such abuse and inserting such a disorder; (5)in subsection (d)—
 (A)in paragraph (3)(A), by striking maternal substance abuse and inserting a maternal substance use disorder; (B)by amending paragraph (4) to read as follows:
						
 (4)Providing therapeutic, comprehensive child care for children during the periods in which the woman is engaged in therapy or in other necessary health and rehabilitative activities.;
 (C)in paragraphs (9), (10), and (11), by striking women each place such term appears and inserting woman; (D)in paragraph (9), by striking units and inserting unit; and
 (E)in paragraph (11)— (i)in subparagraph (A), by striking their children and inserting any child of such woman;
 (ii)in subparagraph (B), by striking ; and and inserting a semicolon; (iii)in subparagraph (C), by striking the period and inserting ; and; and
 (iv)by adding at the end the following:  (D)family reunification with children in kinship or foster care arrangements, where safe and appropriate.;
 (6)in subsection (e)— (A)in paragraph (1)—
 (i)in the matter preceding subparagraph (A), by striking substance abuse and inserting substance use disorders; and (ii)in subparagraph (B), by striking substance abuse and inserting substance use disorders; and
 (B)in paragraph (2)— (i)by striking (A) Subject and inserting the following:
							
 (A)In generalSubject; (ii)in subparagraph (B)—
 (I)by striking (B)(i) In the case and inserting the following:  (B)Waiver of participation agreements (i)In generalIn the case; and
 (II)by striking (ii) A determination and inserting the following:  (ii)DonationsA determination; and
 (iii)by striking (C) With respect and inserting the following:  (C)Nonapplication of certain requirementsWith respect;
 (7)in subsection (g)— (A)by striking who are engaging in substance abuse and inserting who have a substance use disorder; and
 (B)by striking such abuse and inserting such disorder; (8)in subsection (h)(1), by striking postpartum and inserting parenting;
 (9)in subsection (j)— (A)in the matter preceding paragraph (1), by striking to on and inserting to or on; and
 (B)in paragraph (3), by striking Office for and inserting Office of; (10)by amending subsection (m) to read as follows:
					
 (m)Allocation of awardsIn making awards under subsection (a), the Director shall give priority to an applicant that agrees to use the award for a program serving an area that is a rural area, an area designated under section 332 by the Secretary as a health professional shortage area, or an area determined by the Director to have a shortage of family-based substance use disorder treatment options.;
 (11)in subsection (q)— (A)in paragraph (3), by striking funding agreement under subsection (a) and inserting funding agreement; and
 (B)in paragraph (4), by striking substance abuse and inserting a substance use disorder; (12)by redesignating subsection (r) as subsection (s);
 (13)by inserting after subsection (q) the following:  (r)Pilot program for State substance abuse agencies (1)In generalFrom amounts made available under subsection (s), the Director may carry out a pilot program under which the Director makes competitive grants to State substance abuse agencies to—
 (A)enhance flexibility in the use of funds designed to support family-based services for pregnant and parenting women with a primary diagnosis of a substance use disorder, including an opioid use disorder;
 (B)help State substance abuse agencies address identified gaps in services provided to such women along the continuum of care, including services provided to women in non-residential based settings; and
 (C)promote a coordinated, effective, and efficient State system managed by State substance abuse agencies by encouraging new approaches and models of service delivery that are evidence-based.
 (2)RequirementsNotwithstanding any other provisions of this section, in carrying out the pilot program under this subsection, the Director—
 (A)shall require a State substance abuse agency to submit to the Director an application, in such form and manner and containing such information as specified by the Director, to be eligible to receive a grant under the program;
 (B)shall identify, based on applications submitted under subparagraph (A), State substance abuse agencies that are eligible for such grants;
 (C)shall require services proposed to be furnished through such a grant to support family-based treatment and other services for pregnant and parenting women with a primary diagnosis of a substance use disorder, including an opioid use disorder;
 (D)shall not require that services furnished through such a grant be provided solely to women that reside in facilities;
 (E)shall not require that grant recipients under the program make available all services described in subsection (d); and
 (F)may waive the requirements of subsection (f), depending on the circumstances of the grantee. (3)Required services (A)In generalThe Director shall specify minimum services required to be made available to eligible women through a grant awarded under the pilot program under this subsection. Notwithstanding any other provision of this section, such minimum services—
 (i)shall include the requirements described in subsection (c); (ii)may include any of the services described in subsection (d);
 (iii)may include other services, as appropriate; and (iv)shall be based on the recommendations submitted under subparagraph (B).
 (B)Stakeholder inputThe Director shall consider recommendations from stakeholders, including State substance abuse agencies, health care providers, persons in recovery from a substance use disorder, and other appropriate individuals, for the minimum services described in subparagraph (A).
 (4)DurationThe pilot program under this subsection shall not exceed 5 years. (5)Evaluation and report to Congress (A)EvaluationsOut of amounts made available to the Center for Behavioral Health Statistics and Quality, the Director of the Center for Behavioral Health Statistics and Quality, in cooperation with the Director of the Center for Substance Abuse Treatment and the recipients of grants under this subsection, shall conduct an evaluation of the pilot program, beginning one year after the date on which a grant is first awarded under this subsection.
								(B)Reports
 (i)In generalNot later than 120 days after the completion of the evaluation under subparagraph (A), the Director of the Center for Behavioral Health Statistics and Quality, in coordination with the Director of the Center for Substance Abuse Treatment, shall submit to the relevant Committees of the Senate and the House of Representatives a report on such evaluation.
 (ii)ContentsThe report to Congress under clause (i) shall include, at a minimum, outcomes information from the pilot program under this section, including any resulting reductions in the use of alcohol and other drugs, engagement in treatment services, retention in the appropriate level and duration of services, increased access to the use of drugs approved by the Food and Drug Administration for the treatment of substance use disorders in combination with counseling, and other appropriate measures.
 (6)State substance abuse agencies definedFor purposes of this subsection, the term State substance abuse agency means, with respect to a State, the agency in such State that manages the block grant for prevention and treatment of substance use disorders under subpart II of part B of title XIX with respect to the State.; and
 (14)in subsection (s), as so redesignated, by striking such sums as may be necessary to fiscal years 2001 through 2003. and inserting such sums as may be necessary for each of fiscal years 2017 through 2021. Of the amounts made available for a fiscal year pursuant to the previous sentence, not more than 25 percent of such amounts shall be made available for such fiscal year to carry out subsection (r)..
 505.Screening and treatment for maternal depressionPart B of title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by inserting after section 317L (42 U.S.C. 247b–13) the following:
				
					317L-1.Screening and treatment for maternal depression
 (a)GrantsThe Secretary shall make grants to States to establish, improve, or maintain programs for screening, assessment, and treatment services, including culturally and linguistically appropriate services, as appropriate, for women who are pregnant, or who have given birth within the preceding 12 months, for maternal depression.
 (b)ApplicationTo seek a grant under this section, a State shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. At a minimum, any such application shall include explanations of—
 (1)how a program, or programs, will increase the percentage of women screened and treated for maternal depression in one or more communities; and
 (2)how a program, or programs, if expanded, would increase access to screening and treatment services for maternal depression.
 (c)PriorityIn awarding grants under this section, the Secretary may give priority to States proposing to improve or enhance access to screening services for maternal depression in primary care settings.
 (d)Use of FundsThe activities eligible for funding through a grant under subsection (a)— (1)shall include—
 (A)providing appropriate training to health care providers; and (B)providing information to health care providers, including information on maternal depression screening, treatment, and follow-up support services, and linkages to community-based resources; and
 (2)may include— (A)enabling health care providers (including obstetrician-gynecologists, pediatricians, psychiatrists, mental health care providers, and adult primary care clinicians) to provide or receive real-time psychiatric consultation (in-person or remotely) to aid in the treatment of pregnant and parenting women; and
 (B)establishing linkages with and among community-based resources, including mental health resources, primary care resources, and support groups.
 (e)Authorization of AppropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary for each of fiscal years 2017 through 2021..
 506.Infant and early childhood prevention, intervention and treatmentPart Q of title III of the Public Health Service Act (42 U.S.C. 280h et seq.) is amended by adding at the end the following:
				
					399Z-2.Infant and early childhood prevention, intervention, and treatment
 (a)GrantsThe Secretary shall— (1)award grants to eligible entities to develop, maintain, or enhance infant and early childhood mental health prevention, intervention, and treatment programs, including programs for infants and children at significant risk of developing or showing early signs of mental disorders, including serious emotional disturbance, or social or emotional disability; and
 (2)ensure that programs funded through grants under this section are evidence-informed or evidence-based models, practices, and methods that are, as appropriate, culturally and linguistically appropriate, and can be replicated in other appropriate settings.
 (b)Eligible children and entitiesIn this section: (1)Eligible childrenThe term eligible children means a child from birth to not more than 12 years of age who—
 (A)is at risk, or shows early signs, of developing a mental disorder, including a serious emotional disturbance; and
 (B)may benefit from promising or evidence-based infant and early childhood intervention or treatment programs specialized preschool or elementary school programs.
 (2)Eligible entityThe term eligible entity means a nonprofit institution that— (A)is accredited by a State mental health or education agency, as applicable, to provide promising and evidence-based prevention, intervention, or treatment services, for children in the age range from birth to 12 years of age; and
 (B)provides services that include promising and evidence-based early intervention and treatment or specialized programs for infants and children at risk of developing or showing early signs of a mental disorder, serious emotional disturbance, or social or emotional disability.
 (c)ApplicationAn eligible entity seeking a grant under subsection (a) shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (d)Use of funds for early intervention and treatment programsAn eligible entity may use amounts awarded under a grant under subsection (a)(1) to carry out the following:
 (1)Provide age-appropriate preventive and early intervention services or mental disorder treatment services, which may include specialized programs, for eligible children at significant risk of developing or showing early signs of a mental disorder, including a serious emotional disturbance, or a social or emotional disorder. Such treatment services may include social-emotional and behavioral services.
 (2)Provide training for health care professionals with expertise in infant and early childhood mental health care with respect to appropriate and relevant integration with other disciplines such as primary care clinicians, early intervention specialists, child welfare staff, home visitors, early care and education providers, and others who work with young children and families.
 (3)Provide mental health consultation to personnel of early care and education programs (including licensed or regulated center-based and home-based child care, home visiting, preschool special education and early intervention programs funded through part C of the Individuals with Disabilities Education Act) who work with children and families.
 (4)Provide training for mental health clinicians in infant and early childhood promising and evidence-based practices and models for mental health treatment and early-intervention, including with regard to practices for identifying and treating mental and behavioral disorders of infants and children resulting from exposure or repeated exposure to adverse childhood experiences or childhood trauma.
 (5)Provide assessment and intervention services for eligible children, including early prevention, intervention, and treatment services.
 (e)Matching fundsThe Secretary may not award a grant under this section to an eligible entity unless the eligible entity agrees, with respect to the costs to be incurred by the eligible entity in carrying out the activities described in subsection (d), to make available non-Federal contributions (in cash or in kind) toward such costs in an amount that is not less than 10 percent of the total amount of Federal funds provided in the grant.
 (f)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary for each of fiscal years 2017 through 2021..
			VIImproving patient care and access to mental and substance use disorder benefits
			601.HIPAA clarification
 (a)In generalThe Secretary of Health and Human Services, acting through the Director of the Office for Civil Rights, shall ensure that providers, professionals, patients and their families, and others involved in mental or substance use disorder treatment or care have adequate, accessible, and easily comprehensible resources relating to appropriate uses and disclosures of protected health information under the regulations promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2 note), including resources to clarify permitted uses and disclosures of such information that—
 (1)require the patient’s consent; (2)require providing the patient with an opportunity to object;
 (3)are based on the exercise of professional judgment regarding whether the patient would object when the opportunity to object cannot practicably be provided because of the patient's incapacity or an emergency treatment circumstance; and
 (4)are determined, based on the exercise of professional judgment, to be in the best interest of the patient when the patient is not present or otherwise incapacitated.
 (b)ConsiderationsIn carrying out subsection (a), the Secretary of Health and Human Services shall consider actual and perceived barriers to the ability of family members to assist in the treatment of patients with a serious mental illness.
				602.Identification of model training programs
 (a)Programs and materialsNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services (in this section referred to as the Secretary), in consultation with appropriate experts, shall identify or, in the case that none exist, recognize private or public entities to develop—
 (1)model programs and materials for training health care providers (including physicians, emergency medical personnel, psychiatrists, psychologists, counselors, therapists, nurse practitioners, physicians assistants, behavioral health facilities and clinics, care managers, and hospitals, including individuals such as general counsels or regulatory compliance staff who are responsible for establishing provider privacy policies) regarding the permitted uses and disclosures, consistent with the standards governing the privacy and security of individually identifiable health information pursuant to regulations promulgated by the Secretary under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2 note) and part C of title XI of the Social Security Act (42 U.S.C. 1320d et seq.), of the protected health information of patients seeking or undergoing mental health or substance use disorder treatment or care; and
 (2)model programs and materials for training patients and their families regarding their rights to protect and obtain information under the standards described in paragraph (1).
 (b)Periodic updatesThe Secretary shall— (1)periodically review, evaluate, and update the model programs and materials identified under subsection (a); and
 (2)disseminate the updated model programs and materials. (c)CoordinationThe Secretary shall carry out this section in coordination with the Director of the Office for Civil Rights, the Assistant Secretary for Planning and Evaluation, the Administrator of the Substance Abuse and Mental Health Services Administration, the Administrator of the Health Resources and Services Administration, and the heads of other relevant agencies within the Department of Health and Human Services.
 (d)Input of certain entitiesIn identifying the model programs and materials under subsections (a) and (b), the Secretary shall solicit input from key stakeholders, including relevant national, State, and local associations, medical societies, licensing boards, providers of mental and substance use disorder treatment and care, and organizations representing patients and consumers, and the families of patients and consumers.
 603.Confidentiality of recordsNot later than 1 year after the date on which the Secretary of Health and Human Services first finalizes the regulations updating part 2 of title 42, Code of Federal Regulations (relating to confidentiality of alcohol and drug abuse patient records), after the date of enactment of this Act, the Secretary shall convene relevant stakeholders to determine the effect of such regulations on patient care, health outcomes, and patient privacy.
 604.Clarification of existing parity rulesIf a group health plan or a health insurance issuer offering group or individual health insurance coverage provides coverage for eating disorder benefits including, but not limited to, residential treatment, such group health plan or health insurance issuer shall provide such benefits consistent with the requirements of section 2726 of the Public Health Service Act (42 U.S.C. 300gg-26), section 712 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1185a), and section 9812 of the Internal Revenue Code of 1986.
			605.Enhanced compliance with mental health and substance use disorder coverage requirements
 (a)Compliance program guidance documentSection 2726(a) of the Public Health Service Act (42 U.S.C. 300gg–26(a)) is amended by adding at the end the following:
					
						(6)Compliance program guidance document
 (A)In generalNot later than 6 months after the date of enactment of the Mental Health Reform Act of 2016, the Inspector General of the Department of Health and Human Services, in coordination with the Secretary, the Secretary of Labor, or the Secretary of the Treasury, shall issue a compliance program guidance document to help improve compliance with this section.
							(B)Examples illustrating compliance and noncompliance
 (i)In generalThe compliance program guidance document required under this paragraph shall provide illustrative, de-identified examples (that do not disclose any protected health information or individually identifiable information) of previous findings of compliance and noncompliance with this section, section 712 of the Employee Retirement Income Security Act of 1974, or section 9812 of the Internal Revenue Code of 1986 based on investigations of violations of such sections, including—
 (I)examples illustrating requirements for information disclosures and non-quantitative treatment limitations; and
 (II)descriptions of the violations uncovered during the course of such investigations. (ii)Non-quantitative treatment limitationsTo the extent that any example described in clause (i) involves a finding of compliance or noncompliance with regard to any requirement for non-quantitative treatment limitations, the example shall provide sufficient detail to fully explain such finding, including a full description of the criteria involved for medical and surgical benefits and the criteria involved for mental health and substance use disorder benefits.
 (iii)Access to additional information regarding complianceIn developing and issuing the compliance program guidance document required under this paragraph, the Inspector General of the Department of Health and Human Services may—
 (I)enter into inter-agency agreements with the Inspector General of the Department of Labor and the Inspector General of the Department of the Treasury to share findings of compliance and noncompliance with this section, section 712 of the Employee Retirement Income Security Act of 1974, or section 9812 of the Internal Revenue Code of 1986; and
 (II)enter into an agreement with a State to share information on findings of compliance and noncompliance with this section, section 712 of the Employee Retirement Income Security Act of 1974, or section 9812 of the Internal Revenue Code of 1986.
 (C)RecommendationsThe compliance program guidance document shall include recommendations to avoid violations of this section and encourage the development and use of internal controls to monitor adherence to applicable statutes, regulations, and program requirements. Such internal controls may include a compliance checklist with illustrative examples of non-quantitative treatment limitations on mental health and substance use disorder benefits, which may fail to comply with this section in relation to non-quantitative treatment limitations on medical and surgical benefits.
 (D)Updating the compliance program guidance documentThe compliance program guidance document shall be updated every 2 years to include illustrative, de-identified examples (that do not disclose any protected health information or individually identifiable information) of previous findings of compliance and noncompliance with this section, section 712 of the Employee Retirement Income Security Act of 1974, or section 9812 of the Internal Revenue Code of 1986..
 (b)Additional guidanceSection 2726(a) of the Public Health Service Act (42 U.S.C. 300gg–26(a)), as amended by subsection (b), is further amended by adding at the end the following:
					
						(7)Additional guidance
 (A)In generalNot later than 6 months after the date of enactment of the Mental Health Reform Act of 2016, the Secretary, in coordination with the Secretary of Labor and the Secretary of the Treasury, shall issue guidance to group health plans and health insurance issuers offering group or individual health insurance coverage to assist such plans and issuers in satisfying the requirements of this section.
							(B)Disclosure
 (i)Guidance for plans and issuersThe guidance issued under this paragraph shall include clarifying information and illustrative examples of methods that group health plans and health insurance issuers offering group or individual health insurance coverage may use for disclosing information to ensure compliance with the requirements under this section (and any regulations promulgated pursuant to this section).
 (ii)Documents for participants, beneficiaries, contracting providers, or authorized representativesThe guidance issued under this paragraph may include clarifying information and illustrative examples of methods that group health plans and health insurance issuers offering group or individual health insurance coverage may use to provide any participant, beneficiary, contracting provider, or authorized representative, as applicable, with documents containing information that the health plans or issuers are required to disclose to participants, beneficiaries, contracting providers, or authorized representatives to ensure compliance with this section, any regulation issued pursuant to this section, or any other applicable law or regulation, including information that is comparative in nature with respect to—
 (I)non-quantitative treatment limitations for both medical and surgical benefits and mental health and substance use disorder benefits;
 (II)the processes, strategies, evidentiary standards, and other factors used to apply the limitations described in subclause (I); and
 (III)the application of the limitations described in subclause (I) to ensure that such limitations are applied in parity with respect to both medical and surgical benefits and mental health and substance use disorder benefits.
 (C)Non-quantitative treatment limitationsThe guidance issued under this paragraph shall include clarifying information and illustrative examples of methods, processes, strategies, evidentiary standards, and other factors that group health plans and health insurance issuers offering group or individual health insurance coverage may use regarding the development and application of non-quantitative treatment limitations to ensure compliance with this section (and any regulations promulgated pursuant to this section), including—
 (i)examples of methods of determining appropriate types of non-quantitative treatment limitations with respect to both medical and surgical benefits and mental health and substance use disorder benefits, including non-quantitative treatment limitations pertaining to—
 (I)medical management standards based on medical necessity or appropriateness, or whether a treatment is experimental or investigative;
 (II)limitations with respect to prescription drug formulary design; and (III)use of fail-first or step therapy protocols;
 (ii)examples of methods of determining— (I)network admission standards (such as credentialing); and
 (II)factors used in provider reimbursement methodologies (such as service type, geographic market, demand for services, and provider supply, practice size, training, experience, and licensure) as such factors apply to network adequacy;
 (iii)examples of sources of information that may serve as evidentiary standards for the purposes of making determinations regarding the development and application of non-quantitative treatment limitations;
 (iv)examples of specific factors, and the evidentiary standards used to evaluate such factors, used by such plans or issuers in performing a non-quantitative treatment limitation analysis;
 (v)examples of how specific evidentiary standards may be used to determine whether treatments are considered experimental or investigative;
 (vi)examples of how specific evidentiary standards may be applied to each service category or classification of benefits;
 (vii)examples of methods of reaching appropriate coverage determinations for new mental health or substance use disorder treatments, such as evidence-based early intervention programs for individuals with a serious mental illness and types of medical management techniques;
 (viii)examples of methods of reaching appropriate coverage determinations for which there is an indirect relationship between the covered mental health or substance use disorder benefit and a traditional covered medical and surgical benefit, such as residential treatment or hospitalizations involving voluntary or involuntary commitment; and
 (ix)additional illustrative examples of methods, processes, strategies, evidentiary standards, and other factors for which the Secretary determines that additional guidance is necessary to improve compliance with this section.
 (D)Public commentPrior to issuing any final guidance under this paragraph, the Secretary shall provide a public comment period of not less than 60 days during which any member of the public may provide comments on a draft of the guidance.
							.
				(c)Improving compliance
 (1)In generalIn the case that the Secretary of Health and Human Services, the Secretary of Labor, or the Secretary of the Treasury determines that a group health plan or health insurance issuer offering group or individual health insurance coverage has violated, at least 5 times, section 2726 of the Public Health Service Act (42 U.S.C. 300gg–26), section 712 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1185a), or section 9812 of the Internal Revenue Code, the appropriate Secretary shall audit plan documents for such health plan or issuer in the plan year following the Secretary’s determination in order to help improve compliance with such section.
 (2)Rule of constructionNothing in this subsection shall be construed to limit the authority, as in effect on the day before the date of enactment of this Act, of the Secretary of Health and Human Services, the Secretary of Labor, or the Secretary of the Treasury to audit documents of health plans or health insurance issuers.
					606.Action plan for enhanced enforcement of mental health and substance use disorder coverage
				(a)Public meeting
 (1)In generalNot later than 6 months after the date of enactment of this Act, the Secretary of Health and Human Services shall convene a public meeting of stakeholders described in paragraph (2) to produce an action plan for improved Federal and State coordination related to the enforcement of mental health parity and addiction equity requirements.
 (2)StakeholdersThe stakeholders described in this paragraph shall include each of the following: (A)The Federal Government, including representatives from—
 (i)the Department of Health and Human Services; (ii)the Department of the Treasury;
 (iii)the Department of Labor; and (iv)the Department of Justice.
 (B)State governments, including— (i)State health insurance commissioners;
 (ii)appropriate State agencies, including agencies on public health or mental health; and (iii)State attorneys general or other representatives of State entities involved in the enforcement of mental health parity laws.
 (C)Representatives from key stakeholder groups, including— (i)the National Association of Insurance Commissioners;
 (ii)health insurance providers; (iii)providers of mental health and substance use disorder treatment;
 (iv)employers; and (v)patients or their advocates.
 (b)Action planNot later than 6 months after the public meeting under subsection (a), the Secretary of Health and Human Services shall finalize the action plan described in such subsection and make it plainly available on the Internet website of the Department of Health and Human Services.
 (c)ContentThe action plan under this section shall— (1)reflect the input of the stakeholders invited to the public meeting under subsection (a);
 (2)identify specific strategic objectives regarding how the various Federal and State agencies charged with enforcement of mental health parity and addiction equity requirements will collaborate to improve enforcement of such requirements;
 (3)provide a timeline for implementing the action plan; and (4)provide specific examples of how such objectives may be met, which may include—
 (A)providing common educational information and documents to patients about their rights under Federal or State mental health parity and addiction equity requirements;
 (B)facilitating the centralized collection of, monitoring of, and response to patient complaints or inquiries relating to Federal or State mental health parity and addiction equity requirements, which may be through the development and administration of a single, toll-free telephone number and an Internet website portal;
 (C)Federal and State law enforcement agencies entering into memoranda of understanding to better coordinate enforcement responsibilities and information sharing, including whether such agencies should make the results of enforcement actions related to mental health parity and addiction equity requirements publicly available; and
 (D)recommendations to the Secretary and Congress regarding the need for additional legal authority to improve enforcement of mental health parity and addiction equity requirements, including the need for additional legal authority to ensure that non-quantitative treatment limitations are applied, and the extent and frequency of the applications of such limitations, both to medical and surgical benefits and to mental health and substance use disorder benefits in a comparable manner.
						607.Report on investigations regarding parity in mental health and substance use disorder benefits
 (a)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter for the subsequent 5 years, the Administrator of the Centers for Medicare & Medicaid Services, in collaboration with the Assistant Secretary of Labor of the Employee Benefits Security Administration and the Secretary of the Treasury, shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate a report summarizing the results of all closed Federal investigations completed during the preceding 12-month period with findings of any serious violation regarding compliance with mental health and substance use disorder coverage requirements under section 2726 of the Public Health Service Act (42 U.S.C. 300gg–26), section 712 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1185a), and section 9812 of the Internal Revenue Code of 1986.
 (b)ContentsSubject to subsection (c), a report under subsection (a) shall, with respect to investigations described in such subsection, include each of the following:
 (1)The number of open or closed Federal investigations conducted during the covered reporting period. (2)Each benefit classification examined by any such investigation conducted during the covered reporting period.
 (3)Each subject matter, including compliance with requirements for quantitative and non-quantitative treatment limitations, of any such investigation conducted during the covered reporting period.
 (4)A summary of the basis of the final decision rendered for each closed investigation conducted during the covered reporting period that resulted in a finding of a serious violation.
 (c)LimitationAny individually identifiable information shall be excluded from reports under subsection (a) consistent with protections under the health privacy and security rules promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2 note).
 608.GAO study on parity in mental health and substance use disorder benefitsNot later than 3 years after the date of enactment of this Act, the Comptroller General of the United States, in consultation with the Secretary of Health and Human Services, the Secretary of Labor, and the Secretary of the Treasury, shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate a report detailing the extent to which group health plans or health insurance issuers offering group or individual health insurance coverage that provides both medical and surgical benefits and mental health or substance use disorder benefits, medicaid managed care organizations with a contract under section 1903(m) of the Social Security Act (42 U.S.C. 1396b(m)), and health plans provided under the State Children's Health Insurance Program under title XXI of the Social Security Act (42 U.S.C. 1397aa et seq.) comply with section 2726 of the Public Health Service Act (42 U.S.C. 300gg–26), section 712 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1185a), and section 9812 of the Internal Revenue Code of 1986, including—
 (1)how non-quantitative treatment limitations, including medical necessity criteria, of such plans or issuers comply with such sections;
 (2)how the responsible Federal departments and agencies ensure that such plans or issuers comply with such sections, including an assessment of how the Secretary of Health and Human Services has used its authority to conduct audits of such plans to ensure compliance;
 (3)a review of how the various Federal and State agencies responsible for enforcing mental health parity requirements have improved enforcement of such requirements in accordance with the objectives and timeline described in the action plan under section 606; and
 (4)recommendations for how additional enforcement, education, and coordination activities by responsible Federal and State departments and agencies could better ensure compliance with such sections, including recommendations regarding the need for additional legal authority.
				VIIMental health awareness and improvement
 701.Short titleThis title may be cited as the Mental Health Awareness and Improvement Act of 2016. 702.Garrett Lee Smith Memorial Act reauthorization (a)Suicide prevention technical assistance centerSection 520C of the Public Health Service Act (42 U.S.C. 290bb–34) is amended—
 (1)by striking the section heading and inserting Suicide prevention technical assistance center.; (2)in subsection (a), by striking and in consultation with and all that follows through the period at the end of paragraph (2) and inserting shall establish a research, training, and technical assistance resource center to provide appropriate information, training, and technical assistance to States, political subdivisions of States, federally recognized Indian tribes, tribal organizations, institutions of higher education, public organizations, or private nonprofit organizations regarding the prevention of suicide among all ages, particularly among groups that are at high risk for suicide.;
 (3)by striking subsections (b) and (c); (4)by redesignating subsection (d) as subsection (b);
 (5)in subsection (b), as so redesignated— (A)by striking the subsection heading and inserting Responsibilities of the center.;
 (B)in the matter preceding paragraph (1), by striking The additional research and all that follows through nonprofit organizations for and inserting The center established under subsection (a) shall conduct activities for the purpose of; (C)by striking youth suicide each place such term appears and inserting suicide;
 (D)in paragraph (1)— (i)by striking the development or continuation of and inserting developing and continuing; and
 (ii)by inserting for all ages, particularly among groups that are at high risk for suicide before the semicolon at the end; (E)in paragraph (2), by inserting for all ages, particularly among groups that are at high risk for suicide before the semicolon at the end;
 (F)in paragraph (3), by inserting and tribal after statewide; (G)in paragraph (5), by inserting and prevention after intervention;
 (H)in paragraph (8), by striking in youth; (I)in paragraph (9), by striking and behavioral health and inserting health and substance use disorder; and
 (J)in paragraph (10), by inserting conducting before other; and (6)by striking subsection (e) and inserting the following:
						
 (c)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated $6,000,000 for each of fiscal years 2016 through 2020.
 (d)Annual reportNot later than 2 years after the date of enactment of this subsection, the Secretary shall submit to Congress a report on the activities carried out by the center established under subsection (a) during the year involved, including the potential effects of such activities, and the States, organizations, and institutions that have worked with the center..
 (b)Youth suicide early intervention and prevention strategiesSection 520E of the Public Health Service Act (42 U.S.C. 290bb–36) is amended— (1)in paragraph (1) of subsection (a) and in subsection (c), by striking substance abuse each place such term appears and inserting substance use disorder;
 (2)in subsection (b)(2)— (A)by striking each State is awarded only 1 grant or cooperative agreement under this section and inserting a State does not receive more than 1 grant or cooperative agreement under this section at any 1 time; and
 (B)by striking been awarded and inserting received; and (3)in subsection (g)(2), by striking 2 years after the date of enactment of this section, and insert 2 years after the date of enactment of Mental Health Reform Act of 2016,;
 (4)by striking subsection (m) and inserting the following:  (m)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated $30,000,000 for each of fiscal years 2017 through 2021..
 (c)Mental health and substance use disorder servicesSection 520E–2 of the Public Health Service Act (42 U.S.C. 290bb–36b) is amended— (1)in the section heading, by striking and behavioral health and inserting health and substance use disorder;
 (2)in subsection (a)— (A)by striking Services, and inserting Services and;
 (B)by striking and behavioral health problems and inserting health or substance use disorders; and (C)by striking substance abuse and inserting substance use disorders;
 (3)in subsection (b)— (A)in the matter preceding paragraph (1), by striking for— and inserting for one or more of the following:; and
 (B)by striking paragraphs (1) through (6) and inserting the following:  (1)Educating students, families, faculty, and staff to increase awareness of mental health and substance use disorders.
 (2)The operation of hotlines. (3)Preparing informational material.
 (4)Providing outreach services to notify students about available mental health and substance use disorder services.
 (5)Administering voluntary mental health and substance use disorder screenings and assessments. (6)Supporting the training of students, faculty, and staff to respond effectively to students with mental health and substance use disorders.
 (7)Creating a network infrastructure to link colleges and universities with health care providers who treat mental health and substance use disorders.;
 (4)in subsection (c)(5), by striking substance abuse and inserting substance use disorder; (5)in subsection (d)—
 (A)in the matter preceding paragraph (1), by striking An institution of higher education desiring a grant under this section and inserting To be eligible to receive a grant under this section, an institution of higher education; (B)in paragraph (1)—
 (i)by striking and behavioral health and inserting health and substance use disorder; and (ii)by inserting , including veterans whenever possible and appropriate, after students; and
 (C)in paragraph (2), by inserting , which may include, as appropriate and in accordance with subsection (b)(7), a plan to seek input from relevant stakeholders in the community, including appropriate public and private entities, in order to carry out the program under the grant before the period at the end;
 (6)in subsection (e)(1), by striking and behavioral health problems and inserting health and substance use disorders; (7)in subsection (f)(2)—
 (A)by striking and behavioral health and inserting health and substance use disorder; and (B)by striking suicide and substance abuse and inserting suicide and substance use disorders; and
 (8)in subsection (h), by striking $5,000,000 for fiscal year 2005 and all that follows through the period at the end and inserting $6,500,000 for each of fiscal years 2017 through 2021.. 703.Mental health awareness training grantsSection 520J of the Public Health Service Act (42 U.S.C. 290bb–41) is amended—
 (1)in the section heading, by inserting Mental health awareness before Training; and (2)in subsection (b)—
 (A)in the subsection heading, by striking illness and inserting health; (B)in paragraph (1), by inserting and other categories of individuals, as determined by the Secretary, after emergency services personnel;
 (C)in paragraph (5)— (i)in the matter preceding subparagraph (A), by striking to and inserting for evidence-based programs for the purpose of; and
 (ii)by striking subparagraphs (A) through (C) and inserting the following:  (A)recognizing the signs and symptoms of mental illness; and
 (B)(i)providing education to personnel regarding resources available in the community for individuals with a mental illness and other relevant resources; or
 (ii)the safe de-escalation of crisis situations involving individuals with a mental illness.; and (D)in paragraph (7), by striking , $25,000,000 and all that follows through the period at the end and inserting $15,000,000 for each of fiscal years 2017 through 2021..
 704.Children's recovery from traumaSection 582 of the Public Health Service Act (42 U.S.C. 290hh–1) is amended— (1)in subsection (a), by striking developing programs and all that follows through the period at the end and inserting “developing and maintaining programs that provide for—
					
 (1)the continued operation of the National Child Traumatic Stress Initiative (referred to in this section as the NCTSI), which includes a cooperative agreement with a coordinating center, that focuses on the mental, behavioral, and biological aspects of psychological trauma response, prevention of the long-term consequences of child trauma, and early intervention services and treatment to address the long-term consequences of child trauma; and
 (2)the development of knowledge with regard to evidence-based practices for identifying and treating mental, behavioral, and biological disorders of children and youth resulting from witnessing or experiencing a traumatic event.;
 (2)in subsection (b)— (A)by striking subsection (a) related and inserting subsection (a)(2) (related;
 (B)by striking treating disorders associated with psychological trauma and inserting treating mental, behavioral, and biological disorders associated with psychological trauma); and (C)by striking mental health agencies and programs that have established clinical and basic research and inserting universities, hospitals, mental health agencies, and other programs that have established clinical expertise and research;
 (3)by redesignating subsections (c) through (g) as subsections (g) through (k), respectively; (4)by inserting after subsection (b), the following:
					
 (c)Child outcome dataThe NCTSI coordinating center shall collect, analyze, and report NCTSI-wide child treatment process and outcome data regarding the early identification and delivery of evidence-based treatment and services for children and families served by the NCTSI grantees.
 (d)TrainingThe NCTSI coordinating center shall facilitate the coordination of training initiatives in evidence-based and trauma-informed treatments, interventions, and practices offered to NCTSI grantees, providers, and partners.
 (e)Dissemination and collaborationThe NCTSI coordinating center shall, as appropriate, collaborate with— (1)the Secretary, in the dissemination of evidence-based and trauma-informed interventions, treatments, products, and other resources to appropriate stakeholders; and
 (2)appropriate agencies that conduct or fund research within the Department of Health and Human Services, for purposes of sharing NCTSI expertise, evaluation data, and other activities, as appropriate.
 (f)ReviewThe Secretary shall, consistent with the peer review process, ensure that NCTSI applications are reviewed by appropriate experts in the field as part of a consensus review process. The Secretary shall include review criteria related to expertise and experience in child trauma and evidence-based practices.;
 (5)in subsection (g) (as so redesignated), by striking with respect to centers of excellence are distributed equitably among the regions of the country and inserting are distributed equitably among the regions of the United States; (6)in subsection (i) (as so redesignated), by striking recipient may not exceed 5 years and inserting recipient shall not be less than 4 years, but shall not exceed 5 years; and
 (7)in subsection (j) (as so redesignated), by striking $50,000,000 and all that follows through 2006 and inserting $46,000,000 for each of fiscal years 2017 through 2021. 705.Assessing barriers to behavioral health integration (a)In generalNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall submit a report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives concerning Federal requirements that affect access to treatment of mental health and substance use disorders related to integration with primary care, administrative and regulatory issues, quality measurement and accountability, and data sharing.
 (b)ContentsThe report submitted under subsection (a) shall include the following: (1)An evaluation of the administrative or regulatory burden on behavioral health care providers.
 (2)The identification of outcome and quality measures relevant to integrated health care, evaluation of the data collection burden on behavioral health care providers, and any alternative methods for evaluation.
 (3)An analysis of the degree to which electronic data standards, including interoperability and meaningful use includes behavioral health measures, and an analysis of strategies to address barriers to health information exchange posed by part 2 of title 42, Code of Federal Regulations.
 (4)An analysis of the degree to which Federal rules and regulations for behavioral and physical health care are aligned, including recommendations to address any identified barriers.
 (5)An analysis of the challenges to behavioral health and primary care integration faced by providers in rural areas.
					706.Increasing education and awareness of treatments for opioid use disorders
 (a)In generalIn order to improve the quality of care delivery and treatment outcomes among patients with opioid use disorders, the Secretary of Health and Human Services (referred to in this section as the Secretary), acting through the Administrator for the Substance Abuse and Mental Health Services Administration, may advance, through existing programs as appropriate, the education and awareness of providers, patients, and other appropriate stakeholders regarding all products approved by the Food and Drug Administration to treat opioid use disorders.
 (b)ActivitiesThe activities described in subsection (a) may include— (1)disseminating evidence-based practices for the treatment of opioid use disorders;
 (2)facilitating continuing education programs for health professionals involved in treating opioid use disorders;
 (3)increasing awareness among relevant stakeholders of the treatment of opioid use disorders; (4)assessing current barriers to the treatment of opioid use disorders for patients and providers and development and implementation of strategies to mitigate such barriers; and
 (5)continuing innovative approaches to the treatment of opioid use disorders in various treatment settings, such as prisons, community mental health centers, primary care, and hospitals.
 (c)ReportNot later than 1 year after the date of enactment of this Act, if the Secretary carries out the activities under this section, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that examines—
 (1)the activities the Substance Abuse and Mental Health Services Administration conducts under this section, including any potential effect on health care costs associated with such activities;
 (2)the role of adherence in the treatment of opioid use disorders and methods to reduce opioid use disorders; and
 (3)recommendations on priorities and strategies to address co-occurring substance use disorders and mental illnesses.
					707.Examining mental health care for children
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall conduct an independent evaluation, and submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives, a report concerning the utilization of mental health services for children, including the usage of psychotropic medications.
 (b)ContentThe report submitted under subsection (a) shall review and assess— (1)the ways in which children access mental health care, including information on whether children are treated by primary care or specialty providers, what types of referrals for additional care are recommended, and any barriers to accessing this care;
 (2)the extent to which children are prescribed psychotropic medications in the United States including the frequency of concurrent medication usage; and
 (3)the tools, assessments, and medications that are available and used to diagnose and treat children with mental health disorders.
 708.Evidence based practices for older adultsSection 520A(e) of the Public Health Service Act (42 U.S.C. 290bb–32(e)) is amended by adding at the end the following:
				
 (3)Geriatric mental health disordersThe Secretary shall, as appropriate, provide technical assistance to grantees regarding evidence-based practices for the prevention and treatment of geriatric mental health disorders and co-occurring mental health and substance use disorders among geriatric populations, as well as disseminate information about such evidence-based practices to States and nongrantees throughout the United States..
 709.National violent death reporting systemThe Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, is encouraged to improve, particularly through the inclusion of additional States, the National Violent Death Reporting System as authorized by title III of the Public Health Service Act (42 U.S.C. 241 et seq.). Participation in the system by the States shall be voluntary.
			710.GAO study on Virginia Tech recommendations
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall conduct an independent evaluation, and submit to the appropriate committees of Congress a report concerning the status of implementation of recommendations made in the report to the President, On Issues Raised by the Virginia Tech Tragedy, by the Secretaries of Health and Human Services and Education and the Attorney General of the United States, submitted to the President on June 13, 2007.
 (b)ContentThe report submitted to the committees of Congress under subsection (a) shall review and assess— (1)the extent to which the recommendations in the report that include participation by the Department of Health and Human Services were implemented;
 (2)whether there are any barriers to implementation of such recommendations; and (3)identification of any additional actions the Federal government can take to support States and local communities and ensure that the Federal government and Federal law are not obstacles to addressing at the community level—
 (A)school violence; and (B)mental illness.
						711.Performance metrics
				(a)Evaluation of current programs
 (1)In generalNot later than 180 days after the date of enactment of this Act, the Assistant Secretary for Planning and Evaluation of the Department of Health and Human Services shall conduct an evaluation of the effect of activities related to the prevention and treatment of mental illness and substance use disorders conducted by the Substance Abuse and Mental Health Services Administration.
 (2)Assessment of performance metricsThe evaluation conducted under paragraph (1) shall include an assessment of the use of performance metrics to evaluate activities carried out by entities receiving grants, contracts, or cooperative agreements related to mental illness or substance use disorders under title V or title XIX of the Public Health Service Act (42 U.S.C. 290aa et seq.; 42 U.S.C. 300w et seq.).
 (3)RecommendationsThe evaluation conducted under paragraph (1) shall include recommendations for the use of performance metrics to improve the quality of programs related to the prevention and treatment of mental illness and substance use disorders.
 (b)Use of performance metricsNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services, acting through the Administrator of the Substance Abuse and Mental Health Services Administration, shall advance, through existing programs, the use of performance metrics, taking into consideration the recommendations under subsection (a)(3), to improve programs related to the prevention and treatment of mental illness and substance use disorders.
				VIIIPrevention and treatment of opioid use disorder
			801.FDA opioid action plan
				(a)Advisory Committee
 (1)New drug applicationExcept as provided in paragraph (4), prior to the approval of a new drug that is an opioid under section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355), the Commissioner of Food and Drugs shall refer such drug to an advisory committee of the Food and Drug Administration to seek recommendations from such Committee.
 (2)Pediatric opioid labelingThe Commissioner of Food and Drugs shall convene the Pediatric Advisory Committee of the Food and Drug Administration to seek recommendations from such Committee regarding a framework for the inclusion of information in the labeling of drugs that are opioids relating to the use of such drugs in pediatric populations before such Commissioner approves any labeling changes for drugs that are opioids intended for use in pediatric populations.
 (3)Public health exemptionIf the Commissioner of Food and Drugs finds that referring a new opioid drug or drugs to an advisory committee of the Food and Drug Administration as required under paragraph (1) is not in the interest of protecting and promoting public health, and has submitted a notice containing the rationale for such a finding to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives, or if the matter that would be considered by such advisory committee with respect to any such drug or drugs concerns bioequivalence, sameness of active ingredient, or other criteria applicable to applications submitted under section 505(j), the Commissioner shall not be required to refer such drug or drugs to an advisory committee as required under paragraph (1).
 (4)SunsetUnless Congress reauthorizes paragraphs (1) and (2), the requirements of such paragraphs shall cease to be effective on October 1, 2022.
 (b)Education for prescribers of opioidsNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services, acting through the Commissioner of Food and Drugs, as part of the Food and Drug Administration’s evaluation of the Extended-Release/Long-Acting Opioid Analgesics Risk Evaluation and Mitigation Strategy, and in consultation with the Director of the Centers for Disease Control and Prevention, the Director of the National Institutes of Health, the Administrator of the Agency for Healthcare Research and Quality, the Administrator of the Drug Enforcement Administration, and relevant stakeholders, shall develop recommendations regarding education programs for prescribers of opioids required to be disseminated under section 505-1 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355-1), including recommendations for which prescribers should participate in such programs and how often participation in such programs is necessary.
 (c)GuidanceNot later than 1 year after the date of enactment of this Act, the Commissioner of Food and Drugs shall issue guidance on if and how the approved labeling of a drug that is an opioid and is the subject of an application under section 505(j) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(j)) may include statements that such drug deters abuse.
 802.Disclosure of information to State controlled substance monitoring programsSection 5701(l) of title 38, United States Code, is amended by striking may and inserting shall. 803.GAO report on State prescription drug monitoring programsNot later than 18 months after the date of enactment of this Act, the Comptroller General of the United States shall prepare and submit to Congress a report examining the variations that exist across State prescription drug monitoring programs that have been supported by Federal funds. The Comptroller General shall review, and include in the report recommendations on, best practices to maximize the effectiveness of such programs and State strategies to increase queries to such programs by health care providers.
			804.NIH opioid research
 (a)In generalThe Director of the National Institutes of Health (referred to in this section as the NIH) may intensify and coordinate fundamental, translational, and clinical research of the NIH with respect to—
 (1)the understanding of pain; (2)the discovery and development of therapies for chronic pain; and
 (3)the development of alternatives to opioids for effective pain treatments. (b)Priority and directionThe prioritization and direction of the Federally funded portfolio of pain research studies shall consider recommendations made by the Interagency Pain Research Coordinating Committee in concert with the Pain Management Best Practices Inter-Agency Task Force, and in accordance with the National Pain Strategy, the Federal Pain Research Strategy, and the NIH-Wide Strategic Plan for Fiscal Years 2016-2020, the latter which calls for the relative burdens of individual diseases and medical disorders to be regarded as crucial considerations in balancing the priorities of the Federal research portfolio.
				805.Ensuring provider access to best practices for combating prescription drug overdose
 (a)Best practices for prescribing opioidsNot later than 2 years after the date of enactment of this Act, the Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, shall issue best practices for prescribing opioids for the treatment of acute pain.
 (b)Dissemination of best practices and guidelinesThe Director of the Centers for Disease Control and Prevention shall, as appropriate, make information on best practices and guidelines related to safe opioid prescribing practices for chronic pain (outside of active cancer treatment, palliative care, and end-of-life care), including guidelines, available to prescribers to reduce opioid use disorders and overdose. Such guidelines are not intended to replace good clinical judgment for clinicians in addressing special circumstances or individual patient care needs. In carrying out this subsection, the Director shall, where appropriate, disseminate such best practices in succinct, usable formats accessible to health care providers.
				806.Partial fill of schedule II prescriptions
 (a)DefinitionsIn this section— (1)the terms controlled substance, dispense, and practitioner have the meanings given those terms in section 102 of the Controlled Substances Act (21 U.S.C. 802);
 (2)the term emergency situation means an emergency situation prescribed by the Secretary of Health and Human Services in accordance with section 309(a) of the Controlled Substances Act (21 U.S.C. 829(a)); and
 (3)the term schedule II means schedule II of section 202(c) of the Controlled Substances Act (21 U.S.C. 812(c)). (b)Partial fillsA prescription for a controlled substance in schedule II may be partially filled if—
 (1)it is not prohibited by State law; (2)the prescription is written and filled in accordance with the Controlled Substances Act (21 U.S.C. 801 et seq.), regulations prescribed by the Attorney General, and State law;
 (3)the partial fill is requested by the patient or the practitioner that wrote the prescription; and (4)the total quantity dispensed in all partial fillings does not exceed the total quantity prescribed.
					(c)Remaining portions
 (1)In generalExcept as provided in paragraph (2), remaining portions of a partially filled prescription for a controlled substance in schedule II—
 (A)may be filled; and (B)shall be filled not later than 30 days after the date on which the prescription is written.
 (2)Emergency situationsIn emergency situations, the remaining portions of a partially filled prescription for a controlled substance in schedule II—
 (A)may be filled; and (B)shall be filled not later than 72 hours after the prescription is issued.
						IXMental health on campus improvement
 901.Short titleThis title may be cited as the Mental Health on Campus Improvement Act. 902.FindingsCongress makes the following findings:
 (1)The 2014 Association for University and College Counseling Center Directors Survey found that the average ratio of counselors to students on campus is nearly 1 to 1,833 and is often far higher on large campuses. The International Association of Counseling Services accreditation standards recommends 1 counselor per 1,000 to 1,500 students.
 (2)College counselors report that 10 percent of enrolled students sought counseling in 2014. (3)More than 90 percent of counseling directors believe there is an increase in the number of students coming to campus with severe psychological problems; today, 44 percent of the students who visit campus counseling centers are dealing with severe mental illness, up from 16 percent in 2000, and 24 percent are on psychiatric medication, up from 17 percent in 2000.
 (4)The majority of campus counseling directors report that the demand for services and the severity of student needs are growing without an increase in resources.
 (5)Many students who need help never receive it. Only 15 percent of college and university students who commit suicide received campus counseling. Of students who seriously consider suicide each year, only 52 percent of them seek any professional help at all.
 (6)A 2015 American College Health Association survey of more than 93,000 college and university students revealed that, within the last 12 months, 57 percent of students report having felt overwhelming anxiety, 35 percent felt so depressed it was difficult to function, and 48 percent felt hopeless. However, only 12 percent of students reported receiving professional treatment for anxiety within the past 12 months, and 11 percent reported receiving treatment for depression within the past 12 months.
 (7)The 2015 American College Health Association survey also found that 9 percent of students have seriously considered suicide in the past 12 months, a 20 percent increase compared to 2012.
 (8)Research conducted between 1997 and 2009, and presented at the 118th annual convention of the American Psychological Association found that more students are grappling with depression and anxiety disorders than were a decade ago. The study found that, of students who sought college or university counseling, 41 percent had moderate to severe depression in 2009, and that percentage was 34 percent in 1997.
 (9)A survey conducted by the student counseling center at the University of Idaho in 2000 found that 77 percent of students who responded reported that they were more likely to stay in school because of counseling and that their school performance would have declined without counseling.
 (10)Students with psychological issues often struggle academically and are at risk for dropping out of school. Counseling has been shown to address these issues while having a positive impact on students remaining in school. A 6-year longitudinal study found college and university students receiving counseling to have a 11.4 percent higher retention rate than the general college and university population.
 (11)A national survey of college and university students living with mental health conditions, conducted by the National Alliance on Mental Illness, found that 64 percent of students who experience mental health problems in college or university and withdraw from school do so because of their mental health issues. The survey also found that 50 percent of that group never accessed mental health services and supports.
 903.Improving mental and behavioral health on college campusesTitle V of the Public Health Service Act (42 U.S.C. 290aa et seq.) is amended by inserting after section 520E–4, as added by section 406, the following:
				
					520E–5.Grants to improve mental and behavioral health on college campuses
 (a)PurposeIt is the purpose of this section, with respect to settings at institutions of higher education, to—
 (1)increase access to mental and behavioral health services; (2)foster and improve the prevention of mental and behavioral health disorders, and the promotion of mental health;
 (3)improve the identification and treatment for students at risk; (4)improve collaboration and the development of appropriate levels of mental and behavioral health care;
 (5)reduce the stigma for students with mental health disorders and enhance their access to mental health services; and
 (6)improve the efficacy of outreach efforts. (b)GrantsThe Secretary, acting through the Administrator and in consultation with the Secretary of Education, shall award competitive grants to eligible entities to improve mental and behavioral health services and outreach on campuses of institutions of higher education.
 (c)EligibilityTo be eligible to receive a grant under subsection (b), an entity shall— (1)be an institution of higher education; and
 (2)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including the information required under subsection (d).
 (d)ApplicationAn application for a grant under this section shall include— (1)a description of the population to be targeted by the program carried out under the grant, including the particular mental and behavioral health needs of the students involved;
 (2)a description of the Federal, State, local, private, and institutional resources available for meeting the needs of such students at the time the application is submitted;
 (3)an outline of the objectives of the program carried out under the grant; (4)a description of activities, services, and training to be provided under the program, including planned outreach strategies to reach students not currently seeking services;
 (5)a plan to seek input from community mental health providers, when available, community groups, and other public and private entities in carrying out the program;
 (6)a plan, when applicable, to meet the specific mental and behavioral health needs of veterans attending institutions of higher education;
 (7)a description of the methods to be used to evaluate the outcomes and effectiveness of the program; and
 (8)an assurance that grant funds will be used to supplement, and not supplant, any other Federal, State, or local funds available to carry out activities of the type carried out under the grant.
 (e)Special considerationsIn awarding grants under this section, the Secretary shall give special consideration to applications that describe programs to be carried out under the grant that—
 (1)demonstrate the greatest need for new or additional mental and behavioral health services, in part by providing information on current ratios of students to mental and behavioral health professionals;
 (2)propose effective approaches for initiating or expanding campus services and supports using evidence-based practices, including peer support strategies;
 (3)target traditionally underserved populations and populations most at risk; (4)where possible, demonstrate an awareness of, and a willingness to, coordinate with a community mental health center or other mental health resource in the community, to support screening and referral of students requiring intensive services;
 (5)identify how the institution of higher education will address psychiatric emergencies, including how information will be communicated with families or other appropriate parties;
 (6)propose innovative practices that will improve efficiencies in clinical care, broaden collaborations with primary care, or improve prevention programs; and
 (7)demonstrate the greatest potential for replication and dissemination. (f)Use of fundsAmounts received under a grant under this section may be used to—
 (1)provide mental and behavioral health services to students, including prevention, promotion of mental health, voluntary screening, early intervention, voluntary assessment, treatment, management, and education services relating to the mental and behavioral health of students;
 (2)conduct research through a counseling or health center at the institution of higher education involved regarding improving the mental and behavioral health of students through clinical services, outreach, prevention, or academic success, in a manner that is in compliance with the health privacy and security rules promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2 note);
 (3)provide outreach services to notify students about the existence of mental and behavioral health services;
 (4)educate students, families, faculty, staff, and communities to increase awareness of mental health issues;
 (5)support student groups on campus, including athletic teams, that engage in activities to educate students, including activities to reduce stigma surrounding mental and behavioral disorders, and promote mental health wellness;
 (6)employ appropriately trained staff; (7)provide training to students, faculty, and staff to respond effectively to students with mental and behavioral health issues;
 (8)expand mental health training through internship, post-doctorate, and residency programs; (9)develop and support evidence-based and emerging best practices, including a focus on culturally and linguistically appropriate best practices; and
 (10)evaluate and disseminate best practices to other institutions of higher education. (g)Duration of grantsA grant under this section shall be awarded for a period not to exceed 3 years.
						(h)Evaluation and reporting
 (1)EvaluationNot later than 18 months after the date on which a grant is received under this section, the eligible entity involved shall submit to the Secretary the results of an evaluation to be conducted by the entity (or by another party under contract with the entity) concerning the effectiveness of the activities carried out under the grant and plans for the sustainability of such efforts.
 (2)ReportNot later than 2 years after the date of enactment of the Mental Health on Campus Improvement Act, the Secretary shall submit to the appropriate committees of Congress a report concerning the results of—
 (A)the evaluations conducted under paragraph (1); and (B)an evaluation conducted by the Secretary to analyze the effectiveness and efficacy of the activities conducted with grants under this section.
 (i)Technical assistanceThe Secretary may provide technical assistance to grantees in carrying out this section. (j)DefinitionIn this section, the term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (k)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section. 520E–6.Mental and behavioral health outreach and education on college campuses (a)PurposeIt is the purpose of this section to increase access to, and reduce the stigma associated with, mental health services to ensure that students at institutions of higher education have the support necessary to successfully complete their studies.
 (b)National Public Education CampaignThe Secretary, acting through the Administrator and in collaboration with the Director of the Centers for Disease Control and Prevention, shall convene an interagency, public-private sector working group to plan, establish, and begin coordinating and evaluating a targeted public education campaign that is designed to focus on mental and behavioral health on the campuses of institutions of higher education. Such campaign shall be designed to—
 (1)improve the general understanding of mental health and mental health disorders; (2)encourage help-seeking behaviors relating to the promotion of mental health, prevention of mental health disorders, and treatment of such disorders;
 (3)make the connection between mental and behavioral health and academic success; and (4)assist the general public in identifying the early warning signs and reducing the stigma of mental illness.
 (c)CompositionThe working group convened under subsection (b) shall include— (1)mental health consumers, including students and family members;
 (2)representatives of institutions of higher education; (3)representatives of national mental and behavioral health associations and associations of institutions of higher education;
 (4)representatives of health promotion and prevention organizations at institutions of higher education;
 (5)representatives of mental health providers, including community mental health centers; and (6)representatives of private- and public-sector groups with experience in the development of effective public health education campaigns.
 (d)PlanThe working group under subsection (b) shall develop a plan that— (1)targets promotional and educational efforts to the age population of students at institutions of higher education and individuals who are employed in settings of institutions of higher education, including through the use of roundtables;
 (2)develops and proposes the implementation of research-based public health messages and activities; (3)provides support for local efforts to reduce stigma by using the National Health Information Center as a primary point of contact for information, publications, and service program referrals; and
 (4)develops and proposes the implementation of a social marketing campaign that is targeted at the population of students attending institutions of higher education and individuals who are employed in settings of institutions of higher education.
 (e)DefinitionIn this section, the term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (f)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section.. 904.Interagency Working Group on College Mental Health (a)PurposeIt is the purpose of this section to provide for the establishment of a College Campus Task Force to discuss mental and behavioral health concerns on campuses of institutions of higher education.
 (b)EstablishmentThe Secretary of Health and Human Services (referred to in this section as the Secretary) shall establish a College Campus Task Force (referred to in this section as the Task Force) to discuss mental and behavioral health concerns on campuses of institutions of higher education.
 (c)MembershipThe Task Force shall be composed of a representative from each Federal agency (as appointed by the head of the agency) that has jurisdiction over, or is affected by, mental health and education policies and projects, including—
 (1)the Department of Education; (2)the Department of Health and Human Services;
 (3)the Department of Veterans Affairs; and (4)such other Federal agencies as the Administrator of the Substance Abuse and Mental Health Services Administration, in consultation with the Secretary, determines to be appropriate.
 (d)DutiesThe Task Force shall— (1)serve as a centralized mechanism to coordinate a national effort—
 (A)to discuss and evaluate evidence and knowledge on mental and behavioral health services available to, and the prevalence of mental health illness among, the age population of students attending institutions of higher education in the United States;
 (B)to determine the range of effective, feasible, and comprehensive actions to improve mental and behavioral health on campuses of institutions of higher education;
 (C)to examine and better address the needs of the age population of students attending institutions of higher education dealing with mental illness;
 (D)to survey Federal agencies to determine which policies are effective in encouraging, and how best to facilitate outreach without duplicating, efforts relating to mental and behavioral health promotion;
 (E)to establish specific goals within and across Federal agencies for mental health promotion, including determinations of accountability for reaching those goals;
 (F)to develop a strategy for allocating responsibilities and ensuring participation in mental and behavioral health promotions, particularly in the case of competing agency priorities;
 (G)to coordinate plans to communicate research results relating to mental and behavioral health amongst the age population of students attending institutions of higher education to enable reporting and outreach activities to produce more useful and timely information;
 (H)to provide a description of evidence-based best practices, model programs, effective guidelines, and other strategies for promoting mental and behavioral health on campuses of institutions of higher education;
 (I)to make recommendations to improve Federal efforts relating to mental and behavioral health promotion on campuses of institutions of higher education and to ensure Federal efforts are consistent with available standards and evidence and other programs in existence as of the date of enactment of this Act; and
 (J)to monitor Federal progress in meeting specific mental and behavioral health promotion goals as they relate to settings of institutions of higher education;
 (2)consult with national organizations with expertise in mental and behavioral health, especially those organizations working with the age population of students attending institutions of higher education; and
 (3)consult with and seek input from mental health professionals working on campuses of institutions of higher education as appropriate.
					(e)Meetings
 (1)In generalThe Task Force shall meet not less than 3 times each year. (2)Annual conferenceThe Secretary shall sponsor an annual conference on mental and behavioral health in settings of institutions of higher education to enhance coordination, build partnerships, and share best practices in mental and behavioral health promotion, data collection, analysis, and services.
 (f)DefinitionIn this section, the term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (g)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section.April 26, 2016Reported with an amendment